       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 1 of 90



                              J.S. Held Management LLC Equity Incentive Plan
                                  Restricted Incentive Unit Grant Agreement

         This Incentive Unit Grant Agreement (the “Agreement”), dated as of September 29, 2016, by and
 among J.S. Held Management LLC, a Delaware limited liability company (the “Company”), United
 States Heath and Environmental Liability Management, LLC, a Louisiana limited liability company
 (“Grantee”), and Tracey Dodd (“Dodd”) evidences the grant of Restricted Incentive Units relating to
 Class B Common Units of the Company to the Grantee in connection with that certain Asset Purchase
 Agreement, dated as of the date hereof, by and among J.S. Held LLC, the Grantee, Dodd and Thomas
 Sumner (the “Purchase Agreement”), and the services to be provided by Dodd as contemplated therein,
 and pursuant to the J.S. Held Management LLC Equity Incentive Plan (the “Plan”). Capitalized terms not
 otherwise defined herein shall have the meaning assigned in the Plan. The Restricted Incentive Units
 issued to the Grantee under this Agreement are granted on the following terms and conditions:

 1.       Name of the Grantee: United States Heath and Environmental Liability Management, LLC

 2.       Number of Class B Common Units Subject to this Grant: 262,774

 3.       Date of Grant: September 29, 2016

 4.       Vesting Commencement Date (if blank, same as Date of Grant): September 29, 2016

 5.       Grant Date Fair Market Value Per Class B Common Unit: $1.37

 6.       Vesting of Grant.

          (a)     Except as otherwise expressly provided in this Section 6, provided that Dodd has not had
                  a Separation from Service on or before any such vesting date, the Restricted Incentive
                  Units subject to this Agreement shall vest as follows:

                  (i)     Twenty percent (20%) of the Restricted Incentive Units subject to this
                          Agreement shall vest on the first anniversary of the Vesting Commencement
                          Date;

                  (ii)    An additional twenty percent (20%) of the Restricted Incentive Units subject to
                          this Agreement shall vest on the second anniversary of the Vesting
                          Commencement Date;

                  (iii)   An additional twenty percent (20%) of the Restricted Incentive Units subject to
                          this Agreement shall vest on the third anniversary of the Vesting Commencement
                          Date;

                  (iv)    An additional twenty percent (20%) of the Restricted Incentive Units subject to
                          this Agreement shall vest on the fourth anniversary of the Vesting
                          Commencement Date; and

                  (v)     An additional twenty percent (20%) of the Restricted Incentive Units subject to
                          this Agreement shall vest on the fifth anniversary of the Vesting Commencement
                          Date.




 {B1163504.1}                                        1                                          EXHIBIT #1
DB1/ 88322139.5
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 2 of 90



                  If the foregoing vesting schedule would produce the vesting of fractional Restricted
                  Incentive Units, the number of Restricted Incentive Units vesting on such date shall be
                  rounded down to the nearest whole Restricted Incentive Unit and vest on the next
                  successive vesting date that, when added to other fractional Units scheduled to vest, will
                  result in the vesting of a whole Restricted Incentive Unit.

          (b)     The Committee may, in its sole discretion, take any actions with respect to the Restricted
                  Incentive Units as the Committee deems necessary or appropriate in its sole discretion,
                  consistent with this Agreement, the Plan and the Operating Agreement.

          (c)     The period from the Date of Grant until all of the Restricted Incentive Units granted
                  hereunder are vested shall be the “Restriction Period.” Unless the Committee, in its sole
                  discretion, approves otherwise during the Restriction Period, the Restricted Incentive
                  Units granted hereunder may not be sold, assigned, transferred, pledged, hypothecated or
                  otherwise disposed of by the Grantee. The Grantee may transfer the Restricted Incentive
                  Units granted hereunder during the Restriction Period only with the express written
                  approval of the Committee and any attempt to sell, assign, transfer, pledge, hypothecate
                  or otherwise dispose of the Restricted Incentive Units contrary to the provisions hereof,
                  and the levy of any execution, attachment or similar process upon the Restricted
                  Incentive Units, shall be null and void ab initio and without force or effect.
                  Notwithstanding the foregoing, the Grantee shall be permitted to transfer and distribute
                  all or a portion of the Class B Common Units subject to this Agreement to Dodd;
                  provided, that, Dodd agrees to be bound by all of the terms and conditions of this
                  Agreement, including, for the avoidance of doubt, the restrictions on transfer in the
                  preceding sentence. Notwithstanding the above, if and to the extent that any taxes are
                  due by the Grantee with respect to the Incentive Units upon vesting of the Incentive
                  Units, and if such taxes are not otherwise covered by tax distributions made under the
                  Operating Agreement, the Grantee shall have the right to tender to the Company, and the
                  Company shall repurchase, Unrestricted Incentive Units with a Fair Market Value at the
                  time of such repurchase equal to the amount of taxes due (as determined by the
                  Committee); provided that (i) the Company shall have no obligation to repurchase more
                  than one-half of the Unrestricted Incentive Units held by Grantee and (ii) the Company
                  shall have no obligation to repurchase any Incentive Units to the extent not permitted
                  under any credit facility or similar arrangement of the Company or its Affiliates or
                  Subsidiaries.

          (d)     Notwithstanding anything to the contrary contained herein, subject to Section 6(g), if
                  Dodd has a Separation from Service by the Company or any of its Affiliates or
                  Subsidiaries without Cause, all unvested Restricted Incentive Units shall immediately and
                  automatically vest to the Grantee. The Operating Agreement shall promptly thereafter be
                  updated to reflect the vesting of such Restricted Incentive Units. “Cause” shall have the
                  meaning ascribed to such term in that certain Employment Agreement, dated as of the
                  date hereof, by and between J.S. Held LLC and Dodd.

          (e)     Notwithstanding anything to the contrary contained herein, if Dodd has a Separation from
                  Service for any reason other than as set forth in Section 6(d), vesting shall cease, and any
                  Restricted Incentive Units subject to this Agreement shall be forfeited on such date. The
                  Operating Agreement shall promptly thereafter be updated to reflect the forfeiture of such
                  Restricted Incentive Units.



DB1/ 88322139.5
 {B1163504.1}                                          2
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 3 of 90



          (f)     Notwithstanding anything to the contrary contained herein, if Dodd has a Separation from
                  Service by the Company or any of its Affiliates or Subsidiaries for Cause, or Dodd has at
                  any time before or after her Separation from Service breached any covenant in the
                  Purchase Agreement, the Operating Agreement or under any effective Award Agreement,
                  employment agreement or any written non-disclosure, non-competition or non-
                  solicitation covenant or agreement with the Company or any of its Affiliates or
                  Subsidiaries during the periods referenced in such agreement, any Unrestricted Incentive
                  Units held by the Grantee and subject to this Agreement shall be forfeited on such date.
                  The Operating Agreement shall promptly thereafter be updated to reflect the forfeiture of
                  such Unrestricted Incentive Units.

 7.       Covenants and Agreements of Grantee. The Grantee and Dodd hereby acknowledge, agree and
          confirm that, upon signing this Agreement, the Grantee and Dodd are hereby bound by the terms,
          conditions, covenants, obligations, restrictions and agreements contained in Article XI of the
          Operating Agreement and Annex C hereto (collectively, the “Covenants Agreement”). The
          Grantee and Dodd further acknowledge and agree to execute any document or agreement that the
          Committee deems necessary from time to time as evidence that the Grantee and Dodd are bound
          by the Covenants Agreement. The Grantee and Dodd hereby acknowledge that the Incentive
          Units being granted herein constitute adequate and sufficient consideration in support of the
          Covenants Agreement and that the Covenants Agreement shall inure to the benefit of, and be
          enforceable by, the Company and any successor thereto or assign thereof. For the avoidance of
          doubt, the Grantee and Dodd agree that neither any transaction nor the fact that the Incentive
          Units may be forfeited shall affect the Covenants Agreement, and that the Covenants Agreement
          shall survive any transaction, forfeiture of Incentive Units, or termination of employment or
          service and shall terminate only in accordance with the provisions in the Operating Agreement
          and Annex C hereto. Notwithstanding the foregoing, in the event Dodd has entered into an
          employment or consulting agreement with the Company, its Subsidiaries or its Affiliates, and
          such employment or consulting agreement contains certain covenants and restrictions that conflict
          with the Covenants Agreement, the covenants and restrictions set forth in such employment or
          consulting agreement shall govern.

 8.       Distributions; Issuance of Incentive Units.

          (a)     During the Restriction Period, the Grantee shall receive any distributions with respect to
                  Unrestricted Incentive Units and Restricted Incentive Units as provided in the Plan and
                  the Operating Agreement. In the event of a distribution payable in Incentive Units or
                  other property or a reclassification, split-up or similar event with respect to Incentive
                  Units during the Restriction Period, the Incentive Units or other property issued or
                  declared with respect to the Restricted Incentive Units shall be subject to the same terms
                  and conditions and forfeiture provisions relating to vesting as the Restricted Incentive
                  Units to which they relate.

          (b)     The obligations of the Company with respect to the Incentive Units under the Plan and
                  this Agreement shall be subject to all applicable laws, rules and regulations and such
                  approvals by governmental agencies as may be deemed appropriate by the Committee,
                  including such actions as Company counsel shall deem necessary or appropriate to
                  comply with relevant securities laws and regulations. The Company may require that the
                  Grantee represent that the Grantee is holding the Incentive Units for the Grantee’s own
                  account and not with a view to, or for sale in connection with, any distribution of the
                  Incentive Units, or such other representation as the Committee deems appropriate.


DB1/ 88322139.5
 {B1163504.1}                                           3
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 4 of 90



 9.       Withholding. The Grantee shall be required to pay to the Company or its Affiliate or Subsidiary,
          as the case may be, or make other arrangements satisfactory to the Company or its Affiliate or
          Subsidiary to provide for the payment of, any federal, state, local or other taxes that the Company
          or its Affiliate or Subsidiary is required to withhold with respect to the Incentive Units.

 10.      Grant Subject to Plan Provisions. The Grantee and Dodd hereby acknowledge receipt of a copy
          of the Plan attached hereto as Annex B as presently in effect. All terms and conditions of the
          Plan are incorporated herein by reference. The grant is subject to the provisions of the Plan and
          to interpretations, regulations and determinations concerning the Plan established from time to
          time by the Committee in accordance with the provisions of the Plan, including, but not limited
          to, provisions pertaining to (a) rights and obligations with respect to withholding taxes, (b) the
          registration, qualification or listing of the Incentive Units, (c) changes in capitalization of the
          Company and (d) other requirements of applicable law. The Committee shall have the authority
          to interpret and construe the grant pursuant to the terms of the Plan and this Agreement, and its
          decisions shall be conclusive as to any questions arising hereunder.

 11.      Tax Consequences. The Grantee and Dodd have reviewed with the Grantee’s and Dodd’s own
          tax advisors the federal, state, local and foreign tax consequences of this investment and the
          transactions contemplated by this Agreement. The Grantee and Dodd are each relying solely on
          such advisors and not on any statements or representations of the Company, its Subsidiaries or
          any of their Affiliates or agents. The Grantee and Dodd understand that the Grantee and Dodd
          (and neither the Company nor any of its Affiliates or Subsidiaries) shall be responsible for the
          Grantee’s and Dodd’s respective tax liability that may arise as a result of this investment or the
          transactions contemplated by this Agreement. The Grantee acknowledges that, in accordance
          with the Plan, the Grantee is required to make a timely election under Section 83(b) of the Code,
          and that the Grantee will be considered the owner of the Restricted Incentive Units for tax
          purposes upon making such election and will be subject to tax on the Grantee’s share of the
          Company’s income without regard to vesting. The Grantee understands that Section 83 of the
          Code taxes as ordinary income the difference, if any, between the amount paid for the Restricted
          Incentive Units and the fair market value of the Restricted Incentive Units as of the date any
          restrictions on the Incentive Units lapse pursuant to Section 6 of this Agreement. The Grantee
          understands that the Grantee’s election under Section 83(b) of the Code must be filed with the
          Internal Revenue Service within 30 days from the date that the property is transferred to the
          Grantee and a copy of such election must be provided to the Company. The form for making this
          election is attached as Annex A hereto.

          THE GRANTEE ACKNOWLEDGES THAT IT IS THE GRANTEE’S SOLE
          RESPONSIBILITY AND NOT THE COMPANY’S OR ITS AFFILIATES’ OR
          SUBSIDIARIES’ TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN
          IF THE GRANTEE REQUESTS THE COMPANY, ITS AFFILIATES OR
          SUBSIDIARIES OR THEIR REPRESENTATIVES TO MAKE THIS FILING ON THE
          GRANTEE’S BEHALF.

          The Grantee agrees to comply with any valuation determination that the Company or an Affiliate
          or Subsidiary makes with regard to or affecting the Restricted Incentive Units, including, without
          limitation, the Grant Date Fair Market Value set forth in Section 5.

 12.      Other Restrictions on Sale or Transfer of Incentive Units.

          (a)     The Grantee is acquiring the Incentive Units underlying this Agreement solely for
                  investment purposes, with no present intention of distributing or reselling any of the

DB1/ 88322139.5
 {B1163504.1}                                          4
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 5 of 90



                  Incentive Units or any interest therein. The Grantee acknowledges that the Incentive
                  Units have not been registered under the Securities Act of 1933, as amended (the
                  “Securities Act”).

          (b)     The Grantee is aware of the applicable limitations under the Securities Act and under the
                  Plan and the Operating Agreement relating to a subsequent sale, transfer, pledge or other
                  assignment or encumbrance of the Incentive Units. The Grantee further acknowledges
                  that the Incentive Units must be held indefinitely unless they are subsequently registered
                  under the Securities Act and applicable state securities laws or an exemption from such
                  registration is available.

          (c)     The Grantee will not sell, transfer, pledge, donate, assign, mortgage, hypothecate or
                  otherwise encumber the Incentive Units underlying this grant unless the Incentive Units
                  are registered under the Securities Act or the Company is given an opinion of counsel
                  reasonably acceptable to the Company that such registration is not required under the
                  Securities Act.

          (d)     The Grantee realizes that there is no public market for the Incentive Units underlying this
                  grant, that no market may ever develop for them, and that they have not been approved or
                  disapproved by the Securities and Exchange Commission or any governmental agency.

 13.      Operating Agreement; Repurchase Right.

          (a)     The Grantee hereby acknowledges, agrees and confirms that upon signing this
                  Agreement, the Grantee is hereby deemed to be a party to and, as a condition of receiving
                  the Incentive Units, bound by the terms, conditions and obligations contained in the
                  Operating Agreement attached hereto as Annex D. The Incentive Units shall be subject
                  to (i) the repurchase rights contained in the Operating Agreement as in effect on the date
                  of the Agreement, (ii) the other terms and conditions set forth in the Operating
                  Agreement (as amended from time to time), and (iii) the terms and conditions as are
                  described in the Plan, this Agreement, the Purchase Agreement and any employment or
                  similar agreement between the Grantee or Dodd, on one hand, and the Company or any
                  of its Subsidiaries or Affiliates, on the other hand. The Grantee further acknowledges
                  and agrees to execute any document or agreement that the Board deems necessary from
                  time to time as evidence that the Grantee is a party to and bound by the terms, conditions
                  and obligations contained in the Operating Agreement.

          (b)     If Dodd has a Separation from Service for any reason, the Grantee’s Incentive Units shall
                  be subject to the terms of the Incentive Unit Purchase Right set forth in Section 4 of the
                  Plan or Section 10.04 of the Operating Agreement as in effect on the date of the
                  Agreement as if the Grantee has had a Separation from Service. Notwithstanding the
                  provisions of this Section 13(b), the provisions related to repurchase rights set forth in
                  Section 10.04 of the Operating Agreement as in effect on the date of the Agreement with
                  respect to the Incentive Units shall apply to the extent inconsistent with the Plan or the
                  Operating Agreement (as amended from time to time). The Incentive Unit Purchase
                  Right shall continue to apply to all successor, assignee and transferee holders of the
                  Incentive Units granted hereunder.

 14.      No Member Rights. The Grantee hereby acknowledges, agrees and confirms that, upon the
          Grantee’s execution of this Agreement, the Grantee will be deemed to have ratified and become
          bound by the provisions of the Operating Agreement, which provisions shall be deemed to have

DB1/ 88322139.5
 {B1163504.1}                                         5
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 6 of 90



          been incorporated herein by reference. In addition, subject to Section 8(a), the Grantee hereby
          further acknowledges, agrees and confirms that the Grantee shall have none of the rights and
          privileges of Members with respect to an Incentive Unit until the date that the Incentive Unit
          becomes vested and that upon request of the Board, the Grantee shall execute a counterpart
          signature page or joinder (or similar instrument) to the Operating Agreement, as in effect from
          time to time, or any other agreement that the Board deems necessary from time to time, which
          may include restrictions on the transfer of Incentive Units, drag-along rights and other rights
          protective of other Members and the Company.

 15.      Assignment and Transfers. Except as the Committee may otherwise permit pursuant to the Plan
          and the Operating Agreement, and except as set forth in Section 6(c) hereof, the rights and
          interests of the Grantee under this Agreement may not be sold, assigned, encumbered or
          otherwise transferred. In the event of any attempt by the Grantee to alienate, assign, pledge,
          hypothecate or otherwise dispose of the Incentive Units, except as provided for in this Agreement
          or the Plan, or in the event of the levy or any attachment, execution or similar process upon the
          rights or interests hereby conferred, the Company may terminate this Agreement by notice to the
          Grantee, and the grant and all rights hereunder shall thereupon become null and void. Any
          permitted successors, assignees or transferees of the Incentive Units granted hereby shall be fully
          bound by the terms and conditions set forth in this Agreement and the Plan as if it were a party
          hereto and thereto. The rights and protections of the Company hereunder shall extend to any
          successors or assigns of the Company and to the Company’s parents, Subsidiaries and Affiliates.
          This Agreement may be assigned by the Company without the Grantee’s consent.

 16.      Entire Agreement; Amendment of Agreement; Acceptance of Agreement.

          (a)     The Grantee hereby acknowledges, understands and agrees that, by signing this
                  Agreement, the Grantee voluntarily and irrevocably forfeits any and all rights, title and
                  interest the Grantee has or may have had in, to and under (i) any equity award,
                  agreement, letter or similar document pursuant to which the Company (or any Subsidiary,
                  Affiliate or predecessor thereof) may have previously granted, or offered to grant,
                  incentive equity in the Company (or any Subsidiary or Affiliate thereof) to the Grantee
                  and (ii) any oral or written commitment or promise regarding incentive equity that the
                  Company (or any Subsidiary, Affiliate or predecessor thereof) may have made to the
                  Grantee.

          (b)     Except as otherwise provided herein and notwithstanding anything to the contrary in the
                  Plan, any provision of this Agreement may be amended and waived with the prior written
                  consent of the Company and either (i) the Grantee or (ii) Plan participants who have been
                  granted a majority of the Incentive Units under the Plan (based on the number of
                  Incentive Units subject to all outstanding Unit Awards) theretofore granted under the
                  Plan (unless the Grantee will be treated in a manner different from other Plan
                  participants, in which case the Grantee’s written consent will also be required).

          (c)     The Grantee acknowledges and agrees that if the Grantee does not accept the grant
                  described in this Agreement by executing and delivering a copy of the Agreement to the
                  Company, without altering or changing the terms thereof in any way, within 30 days of
                  receipt by the Grantee of a copy of the Agreement, the Committee may, in its sole
                  discretion, withdraw its offer and cancel the grant and the Incentive Units subject thereto
                  at any time prior to the Grantee’s delivery to the Company of a copy of the Agreement
                  executed by the Grantee.


DB1/ 88322139.5
 {B1163504.1}                                          6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 7 of 90



 17.      Applicable Law. The validity, construction, interpretation and effect of this instrument shall be
          governed by, and determined in accordance with, the laws of the State of Delaware, without
          giving effect to the conflict of laws provisions thereof.

 18.      Notice. Any notice to the Company provided for in this instrument shall be addressed to the
          Company c/o Lovell Minnick Partners, Radnor Financial Center, 150 N. Radnor Chester Rd,
          Suite A200, Radnor, PA 19087, Attention: Jason S. Barg, and any notice to the Grantee shall be
          addressed to such Grantee at the Grantee’s then-current address shown on the records of the
          Company or its Affiliate or Subsidiary, as applicable, or to such other address as the Grantee may
          designate to the Committee in writing. Any notice shall be delivered by hand, sent by telecopy,
          sent by overnight courier that provides for tracking of delivery, or enclosed in a properly sealed
          envelope, addressed as stated above, registered and deposited, postage prepaid, in a post office
          regularly maintained by the United States Postal Service.

 19.      No Employment or Other Rights. Nothing in the Plan or this Agreement shall confer upon the
          Grantee or Dodd any right to continue in the employ or service of the Company or any of its
          Subsidiaries or Affiliates, or interfere in any way with the right of the Company or any of its
          Subsidiaries or Affiliates to terminate such employment or service at any time for any reason
          whatsoever (whether for cause or without cause) without liability to the Company or any of its
          Subsidiaries or Affiliates.

 The Grantee hereby accepts the Incentive Unit grant described in this Agreement. The Grantee
 acknowledges, agrees and confirms that she has read the Plan and the Operating Agreement and agrees to
 be bound by the terms of the Plan, the Operating Agreement and this Agreement. The Grantee further
 acknowledges, understands and agrees that all of the decisions and determinations of the Committee shall
 be final and binding.

                                    [SIGNATURE PAGE TO FOLLOW]




DB1/ 88322139.5
 {B1163504.1}                                          7
      Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 8 of 90




IN WITNESS WHEREOF,
                                         J.S. HE I        NAGEMENT LLC



                                          By:
                                         Name^Tonailijpn C. Held
                                         Title:   President



Accepted and Agreed:


LNITED STATES HEATH AND ENVIRONMENTAL
LIABILITY MANAGEMENT, LLC



By:
Name:
Title:




TRACEY DODD




Attachments:      Annex A (Section 83(b) Election Form)
                  Annex B (J.S. Held Management LLC Incentive Plan)
                  Annex C (Covenants Agreement of Grantee)
                  Annex D (J.S. Held Management LLC Operating Agreement)




}BI 163504.1}           [Signature Page to Incentive Unit Grant Agreement]
      Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 9 of 90




IN WITNESS WHEREOF,
                                          J.S. HELD MANAGEMENT LLC



                                          By:
                                          Name: Jonathon C. Held
                                          Title:   President



Accepted and Agreed:


UNITED STATES HEATH AND ENVIRONMENTAL
LIABILITY MANAGEMENT, LLC



By:
Name:
Title: Ksr/V
                       15^

TRACEY DODD




Attachments:      Annex A (Section 83(b) Election Form)
                  Annex B (J.S. Held Management LLC Incentive Plan)
                  Annex C (Covenants Agreement of Grantee)
                  Annex D (J.S. Held Management LLC Operating Agreement)




{B1 163504.1}           [Signature Page to Incentive Unit Grant Agreement]
Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 10 of 90



                              ANNEX A

                     SECTION 83(b) ELECTION FORM

                             (See Attached)




                                 A--1
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 11 of 90



INSTRUCTIONS FOR FILING SECTION 83(b) ELECTION

        Attached is a form of election under Section 83(b) of the Internal Revenue Code. As a condition
to your receipt of Incentive Units, you must complete, sign and date the election and then proceed as
follows:

1. Execute three counterparts of your completed election (plus one extra counterpart for each person
other than you, if any, who receives property that is the subject of your election), retaining at least one
photocopy for your records.

2. Send one counterpart to the Internal Revenue Service Center with which you will file your federal
income tax return for the current year via certified mail, return receipt requested. THE ELECTION
SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS FROM THE DATE THE
PROPERTY WAS TRANSFERRED TO YOU WITHIN WHICH TO MAKE THE ELECTION – NO
WAIVERS, LATE FILINGS OR EXTENSIONS ARE PERMITTED.

3. Deliver one counterpart of the completed election to the Company for its files.

4. If anyone other than you (e.g., one of your family members) will receive property that is the subject of
your election, deliver one counterpart of the completed election to each such person.

5. Attach one counterpart of the completed election to your federal income tax return for this year when
you file that return next year.




                                                  A--2
      Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 12 of 90




                                                                          ________________, 2016


VIA CERTIFIED MAIL


Internal Revenue Service Center
[Insert location where federal tax return is filed]


Re:     Filing of 83(b) Election

To Whom It May Concern:

Enclosed for filing as of _______________, 2016 (the postmark of this package) is an 83(b)
election for taxpayer ____________, social security number ______________.

Kindly (i) accept the 83(b) election for filing effective today, (ii) date-stamp the enclosed copies
of this letter and of the 83(b) election as evidence of such filing, and (iii) return the date-stamped
copies of the letter and of the 83(b) election to me in the enclosed self-addressed stamped
envelope. Thank you.


Sincerely,


____________________

Address: _______________
_______________________
_______________________
_______________________




                                                A--3
      Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 13 of 90




                                   Section 83(b) Election Form

This election is being made under Section 83(b) of the Internal Revenue Code of 1986, as
amended, pursuant to Treasury Regulation Section 1.83-2.

(1)
 Name of taxpayer making election:
 Address:

 Social Security Number:
 Tax Year for which election is being made:

(2)    The property with respect to which the election is being made: 262,774 Incentive Units
(“Incentive Units”) of J.S. Held Management LLC (the “Company”).

(3)     Date the property was transferred: September 29, 2016.

(4)     Forfeiture provision: The Incentive Units are subject to forfeiture to the Company if the
taxpayer ceases to be employed by, or performing services for, the Company or an Affiliate or
Subsidiary of the Company during the restriction period. The restriction period lapses according
to the following schedule:

Vesting Commencement Date: September 29, 2016

      262,774 Incentive Units shall vest as follows: (i) 20% of such Incentive Units shall vest on
      the first anniversary of the Vesting Commencement Date, (ii) 20% of such Incentive Units
      shall vest on the second anniversary of the Vesting Commencement Date, (iii) 20% of such
      Incentive Units shall vest on the third anniversary of the Vesting Commencement Date, (iv)
      20% of such Incentive Units shall vest on the fourth anniversary of the Vesting
      Commencement Date and (v) 20% of such Incentive Units shall vest on the fifth anniversary
      of the Vesting Commencement Date (in each case rounded down to the next whole Unit).

(5)     The fair market value at the time of the transfer of the Incentive Unit (determined without
regard to any restriction other than a restriction that by its terms will never lapse) is $1.37 per
Incentive Unit.

(6)     The amount paid for the Incentive Units is $1.37 per Incentive Unit.

(7)     A copy of this statement has been furnished to the Company.

(8)     This statement is executed as of __________________, 2016.

____________________________
Taxpayer




                                                A--4
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 14 of 90



                                   ANNEX B

                  [J.S. HELD MANAGEMENT LLC INCENTIVE PLAN]




{B1163504.1}                          B-1
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 15 of 90



                                    J.S. HELD MANAGEMENT LLC
                                      EQUITY INCENTIVE PLAN

           The J.S. Held Management LLC Equity Incentive Plan (the "Plan") is designed to provide an
 incentive to certain Employees (as defined in Section 12) of J.S. Held Management LLC, a limited
 liability company organized under the laws of the State of Delaware (the "Company"), or any of its
 Affiliates or Subsidiaries (each as defined in Section 12) and Non-Employee Managers and Key Advisors
 (each as defined in Section 12) who perform services for the Company or its Affiliates or Subsidiaries,
 and to offer an additional inducement in obtaining the services of such persons. The Plan provides an
 opportunity to receive incentive grants relating to Incentive Units having the rights and obligations
 specified with respect to the Company's Class B Common Units and P Series of Class C Common Units,
 each as defined in, and as permitted under, the Company's Limited Liability Company Agreement,
 entered into as of March 30, 2015, as may be amended from time to time (the "Operating Agreement").
 Capitalized terms used herein and not otherwise defined shall have the meaning assigned to those terms in
 the Operating Agreement.

          1.      Administration.

                  (a)     Committee. The Plan shall be administered and interpreted by the Managing
 Member or by a committee appointed by the Managing Member. The committee may delegate authority
 to one or more subcommittees, as it deems appropriate. To the extent that the Managing Member, the
 committee or a subcommittee administers the Plan, references in the Plan or an Award Agreement (as
 defined in Section 1(d)) to the "Committee" shall be deemed to refer to such Managing Member,
 committee or subcommittee.

                  (b)      Committee Authority. The Committee shall have the sole authority to:
 (i) determine the individuals to whom grants shall be made under the Plan; (ii) determine the type, size
 and terms of the grant to be made to each such individual; (iii) determine the time when the grants will be
 made and the duration of any applicable Restriction Period (as defined in Section 4(a)), including the
 acceleration of vesting; (iv) determine any Profits Interest Hurdle or P Series Liquidation Value with
 respect to the Incentive Units subject to the grant; (v) determine the Fair Market Value of the Incentive
 Units subject to the grant and any formula for determining the value of the Incentive Units being granted;
 (vi) determine whether vesting shall accelerate for any reason; (vii) subject to Sections 8(c) and 15(b),
 amend the terms of any previously issued grant; and (viii) deal with any other matters arising under the
 Plan.

                  (c)      Committee Determinations. The Committee shall have full power and authority
 to administer and interpret the Plan, to make factual determinations and to adopt or amend such rules,
 regulations, agreements and instruments for implementing the Plan and for the conduct of its business as
 the Committee deems necessary or advisable, in its sole discretion. The Committee's interpretations of
 the Plan and all determinations made by the Committee pursuant to the powers vested in it hereunder
 shall be conclusive and binding on all persons having any interest in the Plan or in any awards granted
 hereunder. All powers of the Committee shall be executed in its sole discretion, in the best interest of the
 Company, not as a fiduciary, and in keeping with the objectives of the Plan, and need not be uniform as to
 similarly situated individuals.

                  (d)     Grants. Awards under the Plan shall consist of grants of Incentive Units as
 described in Section 4 ("Unit Awards"). All Unit Awards shall be subject to the terms and conditions set
 forth herein and in the Operating Agreement and to such other terms and conditions consistent with this
 Plan and the Operating Agreement as the Committee deems appropriate and as are specified in writing by
 the Committee to the individual in a grant instrument or an amendment to the grant instrument (the

DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 16 of 90



 "Award Agreement"). All Unit Awards shall be made conditional upon the Grantee's (as defined in
 Section 12) acknowledgement, in writing or by acceptance of the Unit Award, that all decisions and
 determinations of the Committee shall be final and binding on the Grantee, the Grantee's beneficiaries and
 any other person having or claiming an interest under such Unit Award. The Committee shall approve the
 form and provisions of each Award Agreement. Unit Awards granted under the Plan need not be uniform
 as among the Grantees.

         2.       Incentive Units Subject to the Plan. Subject to adjustment as described in Section 6, the
 aggregate number of Incentive Units that may be issued or transferred under the Plan is the aggregate
 number set forth in the Operating Agreement or any exhibit or schedule thereto, as it may be amended
 from time to time. The Incentive Units may be authorized but unissued Incentive Units or they may be
 reacquired Incentive Units. If and to the extent any Unit Award is forfeited, the Incentive Units subject to
 such grant shall again be available for purposes of the Plan.

          3.      Eligibility for Participation.

                   (a)     Eligible Persons. All Employees and Non-Employee Managers shall be eligible
 to participate in the Plan. A Key Advisor shall be eligible to participate in the Plan if the Key Advisor
 renders bona fide services to the Company or its Affiliates or Subsidiaries, the services are not in
 connection with the offer and sale of securities in a capital-raising transaction, and the Key Advisors do
 not directly or indirectly promote or maintain a market for the Company's securities.

                  (b)     Selection of Grantees. The Committee shall select, in its sole discretion,
 consistent with the purposes of the Plan, the Employees, Non-Employee Managers and Key Advisors to
 receive grants and shall determine the number of Incentive Units subject to a particular grant in such
 manner as the Committee determines.

         4.     Unit Awards. The Committee may issue or transfer Unit Awards to a Grantee upon such
 terms as the Committee deems appropriate. Except as otherwise set forth in an applicable Award
 Agreement, the following provisions are applicable to Unit Awards:

                   (a)      General. Incentive Units issued or transferred pursuant to Unit Awards may be
 subject to restrictions or no restrictions, as determined by the Committee; provided, however, that all Unit
 Awards of P Series of Class C Common Units shall be structured as profits interests, within the meaning
 of Internal Revenue Service Revenue Procedure 93-27, 1993-2 C.B. 343, and Revenue Procedure 2001-
 43, 2001-2 C.B. 191, for tax purposes. Each Unit Award of P Series of Class C Common Units may be
 issued as part of a series and shall be subject to such provisions related to P Series of Class C Common
 Units as may be set forth in the Operating Agreement. The Committee may, but shall not be required to,
 establish conditions under which restrictions on Unit Awards shall lapse over a period of time or
 according to such other criteria as the Committee deems appropriate including, without limitation,
 restrictions based upon the achievement of specific performance goals. The period of time during which
 the Unit Awards will remain subject to restrictions will be designated in the Award Agreement as the
 "Restriction Period."

                  (b)     Number of Unit Awards. The Committee shall determine the number of
 Incentive Units to be issued or transferred pursuant to a Unit Award and the restrictions applicable to such
 Incentive Units.

                   (c)    Threshold Participation; Series Designation. The Committee shall establish a
 Profits Interest Hurdle and P Series Liquidation Value with respect to each P Series of Class C Common
 Units, which amounts may be adjusted by the Committee from time to time in accordance with the

DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 17 of 90



 Operating Agreement. The Committee may designate a series number for each P Series of Class C
 Common Units having the same Profits Interest Hurdle and P Series Liquidation Value and other
 common features as determined by the Committee.

                  (d)   Requirement of Employment or Service. Except as may otherwise be provided
 in an individual Award Agreement:

                           (i)     General. Except as set forth in the applicable Award Agreement, if the
 Grantee has a Separation from Service (as defined in Section 12), or if other specified conditions are not
 met, the vesting of the Unit Award shall immediately cease and (A) the Unit Award shall terminate as to
 all Restricted Incentive Units, and those Restricted Incentive Units shall no longer be deemed outstanding
 as of the date of Separation from Service, and (B) if the Grantee has been Terminated with Cause or if the
 Grantee has at any time breached any covenant in the Operating Agreement or under any effective Award
 Agreement, employment agreement or any written non-disclosure, non-competition or non solicitation
 covenant or agreement with the Company or any of its Affiliates or Subsidiaries, the Unrestricted
 Incentive Units shall be forfeited by the Grantee on the Forfeiture Date (as defined below), and those
 Unrestricted Incentive Units shall no longer be deemed outstanding, except to the extent that the
 Committee provides for complete or partial exceptions to either or both of the requirements set forth in
 clauses (A) and (B) above as it deems appropriate in its sole discretion. For the avoidance of doubt, the
 Company may repurchase or redeem any Unrestricted Incentive Units as described in the Operating
 Agreement.

                            (ii)    Post-Termination Cause Determination. Except as set forth in the
 applicable Award Agreement, if after the Grantee's Separation from Service for any reason the Company
 or any of its Affiliates or Subsidiaries learns of an act or omission of the Grantee that the Committee
 determines in good faith would have resulted in the Grantee's Termination with Cause or if Grantor has at
 any time breached any covenant in the Operating Agreement or under any effective Award Agreement,
 employment agreement or any written non-disclosure, non-competition or non solicitation covenant or
 agreement with the Company or any of its Affiliates or Subsidiaries, any Unrestricted Incentive Units
 held by the Grantee shall be forfeited, and those Unrestricted Incentive Units shall no longer be deemed
 outstanding.

                 (e)      Restrictions on Transfer. A Grantee may not Transfer in any way (whether by
 operation of law or otherwise) the Unit Award (or Incentive Units granted thereunder), except as
 permitted by the Committee and as set forth in the Award Agreement, and then only after compliance
 with the requirements of the Operating Agreement, and the Unit Award (or Incentive Units granted
 thereunder) shall not be subject to execution, attachment or similar processes. Any attempted Transfer of
 the Unit Award (or Incentive Units granted thereunder) in violation of the Plan or the Operating
 Agreement shall be null and void ab initio and of no force or effect.

                   (f)    Right to Receive Distributions During the Restriction Period. During the
 Restriction Period, any distributions on Restricted Incentive Units which are Class B Common Units shall
 be made without regard to any restrictions, but only if and to the extent that such distributions are made
 prior to the date any such Restricted Incentive Units are forfeited. No distributions will be made with
 respect to P Series of Class C Common Units, whether or not restricted, other than in accordance with the
 Operating Agreement.

                   (g)      Lapse of Restrictions. Except as set forth in an applicable Award Agreement, all
 restrictions imposed on Unit Awards pursuant to this Section 4 (other than those set forth in Section
 4(d)(i)(B) or Section 4(d)(ii)) shall lapse upon the expiration of the applicable Restriction Period and the
 satisfaction of all conditions imposed by the Committee. The Committee may determine, as to any or all

DB1/ 82190093.7
         Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 18 of 90



 Unit Awards, that the restrictions shall lapse without regard to any Restriction Period or without regard to
 any other conditions.

                  (h)    Treatment as a Member of the Company. Each Grantee who is granted a Unit
 Award of P Series of Class C Common Units that is subject to a substantial risk of forfeiture shall make a
 timely election under Section 83(b) of the Code with respect to such Unit Award (and, in the case of Class
 B Common Units, such Grantee may at its option make any such election) and shall be treated as a
 Member (as defined in the Operating Agreement) of the Company for all federal, state and local tax
 purposes (subject to any limitations set forth in the Operating Agreement) after such election is timely
 made and proof thereof is provided to the Company. Any Grantee of Class B Common Units shall be
 treated as a Member of the Company (as described above) as of the time of grant of such Units.

                (i)      Operating Agreement. To the extent not expressly addressed in the Plan or an
 applicable Award Agreement, the Unit Awards and the Incentive Units granted thereunder shall be
 governed by the terms, conditions and restrictions set forth in the Operating Agreement.

          5.       Withholding of Taxes. All Unit Awards under the Plan shall be subject to applicable
 federal (including FICA), state and local tax withholding requirements. The Company or its Affiliate or
 Subsidiary may require that the Grantee or other person receiving the Unit Awards pay to the Company or
 its Affiliate or Subsidiary the amount of any federal, state or local taxes that the Company or its Affiliate
 or Subsidiary is required to withhold with respect to such Unit Awards, or the Company or its Affiliate or
 Subsidiary may deduct from wages or other compensation paid by the Company or its Affiliate or
 Subsidiary to the Grantee the amount of any withholding taxes due with respect to such Unit Awards.

           6.     Adjustments Upon Changes in Interests. Notwithstanding any other provision of the
 Plan:

                  (a)      In the event of a recapitalization, combination, exchange or other change
 affecting the outstanding Incentive Units as a class without the Company's receipt of consideration, any
 spin-off of one or more Affiliates or Subsidiaries that results in a substantial reduction in the value of the
 outstanding Incentive Units or any Capital Contribution, or any repurchase, redemption or other
 transaction affecting the Incentive Units as a whole or a series of Unit Awards in a manner that changes
 the economic results intended by the Plan and any Award Agreement, the Committee shall appropriately
 adjust the aggregate number and kind of Incentive Units subject to the Plan and/or the aggregate number
 and kind of Incentive Units subject to each outstanding Unit Award that is affected and/or the Profits
 Interest Hurdle or P Series Liquidation Value of the affected Incentive Units. Such adjustments shall be
 conclusive and binding on all parties and may provide for the elimination of fractional Incentive Units,
 which might otherwise be subject to a Unit Award. To the extent the foregoing adjustments are to be
 made to outstanding Unit Awards, such adjustments shall be effected in a manner which shall preclude
 the enlargement or dilution of rights and benefits under those Unit Awards (other than any dilution
 resulting from elimination of fractional Incentive Units). No adjustment shall be made with respect to
 outstanding Unit Awards in the case of the payment of any cash distribution by the Company unless
 otherwise determined by the Committee in its sole discretion.

                   (b)     In the event of a merger, consolidation, sale or exchange by the Company or any
 of its Affiliates or Subsidiaries of all or substantially all of its capital interests or assets, in which the
 Company or its Affiliate or Subsidiary is not the surviving entity, except as set forth below or in the
 Award Agreement, the Unit Awards granted hereunder as of the date of such event shall continue to be
 outstanding and the Grantee shall be entitled to receive in exchange therefor equity awards in the
 surviving entity's common stock, or partnership or member interests, of equivalent value to the Unit
 Award granted hereunder to the Grantee, and with consistent terms, including, without limitation,

DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 19 of 90



 regarding the time of vesting, as determined by the Committee in its discretion. Notwithstanding the
 foregoing, the Committee may, in its sole discretion, by written notice provided to Grantee or by
 inclusion in the applicable Award Agreement, advise the Grantee that, upon consummation of the
 transaction: (i) take any action determined to be appropriate with respect to all outstanding Unit Awards
 not theretofore vested; or (ii) all outstanding Unit Awards theretofore vested shall be cancelled in
 exchange for a cash payment in an amount equal to the then Fair Market Value of the Incentive Units
 subject to such vested Unit Awards, with such payment to take place as of the date of the consummation
 of such transaction or thereafter at a time and in a manner that would comply with Section 409A of the
 Code if applicable.

          7.      Requirements for Issuance or Transfer of Incentive Units.

                  (a)      Operating Agreement and Other Agreements. It shall be a condition precedent to
 the receipt of Incentive Units under the Plan that a Grantee execute the Operating Agreement or a
 counterpart signature page or joinder (or similar instrument) to the Operating Agreement, as in effect
 from time to time, or any other agreement that may include, without limitation, restrictions on the
 Transfer of Incentive Units, drag-along rights and other rights protective of other Members and the
 Company, with respect to any Incentive Units issued or distributed pursuant to the Plan; provided,
 however, that, in each case, upon execution of the applicable Award Agreement, Grantee assents to and
 shall be deemed a party to the Operating Agreement and such other agreements that set forth the terms
 and conditions of the Grantee's interest in the Incentive Units as if the Grantee had executed the
 counterpart signature page or joinder (or similar instrument); provided further that, if and to the extent
 requested by the Committee, Grantee confirms and agrees to execute a counterpart signature page or
 joinder (or similar instrument) to the Operating Agreement and such other agreements.

                  (b)      Limitations on Issuance or Transfer of Incentive Units. No Incentive Units shall
 be issued or transferred in connection with any grant hereunder unless and until all legal requirements
 applicable to the issuance or transfer of such Incentive Units have been complied with to the satisfaction
 of the Committee, including all requirements of the Operating Agreement. The Committee shall have the
 right to condition any grant made to any Grantee hereunder on such Grantee's undertaking in writing to
 comply with such restrictions on his or her subsequent disposition of such Incentive Units as the
 Committee shall deem necessary or advisable.

                   (c)     Lock-Up Period. If so requested by the Company or any representative of the
 underwriters (the "Managing Underwriter") in connection with any underwritten offering of securities of
 the Company under the Securities Act of 1933, as amended (the "Securities Act"), a Grantee (including
 any successor or assigns) shall not sell or otherwise transfer any securities of the Company during the
 30-day period preceding and the 180-day period following the effective date of a registration statement of
 the Company filed under the Securities Act for such underwriting (or such shorter period as may be
 requested by the Managing Underwriter and agreed to by the Company) (the "Market Standoff Period").
 The Company may impose stop-transfer instructions with respect to securities subject to the foregoing
 restrictions until the end of such Market Standoff Period.

          8.      Amendment and Termination of the Plan.

                 (a)      Amendment. The Plan may be amended or terminated in whole or in part at any
 time with the written approval of the Managing Member.

             (b)          Termination of Plan. The Plan shall terminate on the date determined by the
 Managing Member.


DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 20 of 90



                  (c)      Termination and Amendment of Outstanding Grants. A termination or
 amendment of the Plan that occurs after a grant is made shall not materially impair the rights of a Grantee
 unless the Grantee consents or unless the Committee acts under Section 15(b). The termination of the
 Plan shall not impair the power and authority of the Committee under the Plan with respect to an
 outstanding grant. Whether or not the Plan has terminated, an outstanding grant may be terminated or
 amended under Section 15(b) or may be amended by agreement of the Company and the Grantee
 consistent with the Plan.

                  (d)     Governing Document. The Plan, the Operating Agreement and any Award
 Agreement executed in connection with a grant hereunder shall be the controlling documents. No other
 statements, representations, explanatory materials or examples, oral or written, may amend the Plan, the
 Operating Agreement or the Award Agreement (if such instrument is entered into) in any manner. The
 Plan shall be binding upon and enforceable against the Company and its successors and assigns.

          9.      Funding of the Plan. This Plan shall be unfunded. The Company shall not be required to
 establish any special or separate fund or to make any other segregation of assets to assure the payment of
 any grants under this Plan. In no event shall interest be paid or accrued on any grant, including unpaid
 installments of grants.

          10.     Rights of Participants. Nothing in this Plan shall entitle any Employee, Non-Employee
 Manager, Key Advisor or any other person to any claim or right to be granted a grant under this Plan.
 Neither this Plan nor any action taken hereunder shall be construed as giving any individual any rights to
 be retained by or in the employ of the Company or any of its Affiliates or Subsidiaries or any other
 employment rights.

          11.     Fractional Incentive Units. Except as otherwise determined by the Committee, in its sole
 discretion, no fractional Incentive Units shall be issued or delivered pursuant to the Plan or any Unit
 Award. The Committee shall determine whether cash or other property shall be issued or paid in lieu of
 such fractional Incentive Units or whether such fractional Incentive Units or any rights thereto shall be
 forfeited or otherwise eliminated.

          12.     Definitions. For purposes of the Plan, the following terms shall be defined as set forth
 below:

                 (a)      “Affiliate” shall mean (i) any person or entity controlling, controlled by or under
 common control with the Company, including such person’s or entity’s direct or indirect parents or
 subsidiaries, whether or not in existence on the date hereof.

                  (b)     "Code" shall mean the Internal Revenue Code of 1986, as amended.

                  (c)     "Employee" shall mean an employee of the Company or any of its Affiliates or
 Subsidiaries, including an employee who is an officer, manager or director.

                 (d)     "Grantee" shall mean an Employee, Non-Employee Manager or Key Advisor
 who receives a grant under this Plan.

               (e)    "Key Advisors" shall mean a consultant or advisor, including without limitation
 any board member, who performs services for the Company or any of its Affiliates or Subsidiaries.

                   (f)     "Non-Employee Manager" shall mean a manager or director of the Company or
 any of its Affiliates or Subsidiaries who is not an Employee.

DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 21 of 90



                 (g)     "Separation from Service" shall mean the termination of the Grantee's
 employment or service provider relationship with the Company and its Affiliates and Subsidiaries as an
 Employee, Non-Employee Manager or Key Advisor, such that the Grantee shall not be considered to have
 a Separation from Service until the Grantee ceases to be an Employee, Non-Employee Manager and Key
 Advisor, unless the Committee determines otherwise.

                 (h)      "Subsidiary" shall have the same definition as "subsidiary corporation" in Section
 424(f) of the Code.

                  (i)     "Termination with Cause" shall mean a Separation from Service for Cause.
 Notwithstanding the foregoing, if the Grantee and the Company or any of its Affiliates or Subsidiaries
 have entered into an employment or services agreement which defines the term “Cause” (or a similar
 term), such definition shall govern for purposes of determining whether a Termination with Cause has
 occurred for purposes of the Plan. The determination of Cause shall be made by the Committee, in its
 sole discretion.

          13.     Headings. Section headings are for reference only. In the event of a conflict between a
 title and the content of a Section, the content of the Section shall control.

          14.     Effective Date of the Plan. The Plan shall be effective as of March __, 2015.

          15.     Miscellaneous.

                   (a)      Grants in Connection with Company Transactions and Otherwise. Nothing
 contained in this Plan shall be construed to: (i) limit the right of the Committee to make grants under this
 Plan in connection with the acquisition, by purchase, lease, merger, consolidation or otherwise, of the
 business or assets of any company, firm or association, including grants to employees thereof who
 become employees of the Company or its Affiliates or Subsidiaries, or for other proper company
 purposes; or (ii) limit the right of the Company to make other awards outside of this Plan. Without
 limiting the foregoing, the Committee may make a grant to an employee of another company who
 becomes an employee of the Company or its Affiliate or Subsidiary by reason of a merger, consolidation,
 acquisition of securities or property, reorganization or liquidation involving the Company or any of its
 Affiliates or Subsidiaries in substitution for a grant made by such company. The terms and conditions of
 the substitute grants may vary from the terms and conditions required by the Plan and from those of the
 substituted incentives. The Committee shall prescribe the provisions of the substitute grants.

                  (b)      Compliance with Law. The Plan and the obligations of the Company to issue or
 transfer Incentive Units shall be subject to all applicable laws and to approvals by any governmental or
 regulatory agency as may be required. It is the intent of the Company that, to the extent applicable, grants
 made under the Plan and any payments made in respect of such grants comply with the requirements of
 Section 409A of the Code and the regulations thereunder or be subject to an exception thereunder. To the
 extent that any legal requirement as set forth in the Plan ceases to be required under applicable law, the
 Committee may determine that such Plan provision shall cease to apply. The Committee may revoke any
 grant if such revocation is necessary to comply with applicable law or regulation or modify a grant or the
 Plan without the consent of the affected Grantees to bring a grant or the Plan into compliance with any
 applicable law or regulation; provided that any such modification shall preserve, to the extent reasonably
 possible, the economic value of any affected outstanding grant. The Committee may, in its sole
 discretion, agree to limit its authority under this Section.

                (c)       Legends; Payment of Expenses. The Company may endorse such legend or
 legends upon the certificates, if any, evidencing Incentive Units issued in connection with a Unit Award

DB1/ 82190093.7
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 22 of 90



 and may issue such "stop transfer" instructions to its transfer agent in respect of such Incentive Units as it
 determines, in its discretion, to be necessary or appropriate to: (i) prevent violation of, or to qualify for an
 exemption from, the registration requirements of the Securities Act and any applicable state securities
 laws; (ii) implement the provisions of the Plan or any agreement between the Company and Grantee with
 respect to such Incentive Units; or (iii) restrict a Member's right to sell Incentive Units acquired pursuant
 to a Unit Award.

         The Company shall pay all issuance taxes with respect to the issuance of Incentive Units acquired
 pursuant to a Unit Award, as well as all fees and expenses incurred by the Company in connection with
 such issuance.

                   (d)    Partial Invalidity. The invalidity, illegality or unenforceability of any provision
 in the Plan or Award Agreement shall not affect the validity, legality or enforceability of any other
 provision, all of which shall be valid, legal and enforceable to the fullest extent permitted by applicable
 law.

          16.     Governing Law; Construction. The validity, construction, interpretation and effect of the
 Plan and Award Agreements issued under the Plan shall be governed and construed by, and determined in
 accordance with, the laws of the State of Delaware, without giving effect to the conflict of laws
 provisions thereof. Neither the Plan nor any Award Agreement shall be construed or interpreted with any
 presumption against the Company by reason of the Company causing the Plan or Award Agreement to be
 drafted. The headings and captions herein are provided for reference and convenience only, shall not be
 considered part of the Plan and shall not be employed in the construction of the Plan. Whenever from the
 context it appears appropriate, any term stated in either the singular or plural shall include the singular or
 plural, and any term stated in the masculine, feminine or neuter gender shall include the masculine,
 feminine and neuter.




DB1/ 82190093.7
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 23 of 90




                                                 ANNEX C

                              COVENANTS AGREEMENT OF GRANTEE

1. Grantee and Dodd acknowledge that during the term of Dodd’s service as an employee, director,
consultant or advisor of the Company and/or any of its Subsidiaries or Affiliates, Dodd will have access
to and become acquainted with trade secrets, proprietary information and confidential information
belonging to the Company, its Subsidiaries and their Affiliates that are not generally known to the
public, including, but not limited to, information concerning business plans, financial statements and
other information provided pursuant to this Annex, operating practices and methods, expansion plans,
strategic plans, marketing plans, contracts, customer lists or other business documents which the
Company treats as confidential, in any format whatsoever (including oral, written, electronic or any other
form or medium) (collectively, “Confidential Information”). In addition, Grantee and Dodd acknowledge
that: (i) the Company has invested, and continues to invest, substantial time, expense and specialized
knowledge in developing its Confidential Information; (ii) the Confidential Information provides the
Company with a competitive advantage over others in the marketplace; and (iii) the Company would be
irreparably harmed if the Confidential Information were disclosed to competitors or made available to
the public. Without limiting the applicability of any other agreement to which Grantee or Dodd is
subject, Grantee and Dodd shall not, directly or indirectly, disclose or use (other than solely for the
purposes of Grantee monitoring and analyzing their investment in the Company or of Dodd performing
her duties as a manager, officer, employee, consultant or other service provider of the Company) at any
time, including, without limitation, use for personal, commercial or proprietary advantage or profit,
either during her association or employment with the Company or thereafter, any Confidential
Information of which Grantee or Dodd is or becomes aware. Grantee or Dodd in possession of
Confidential Information shall take all appropriate steps to safeguard such information and to protect it
against disclosure, misuse, espionage, loss and theft. Nothing contained in this Paragraph 1 shall prevent
Grantee or Dodd from disclosing Confidential Information: (a) upon the order of any court or
administrative agency; (b) upon the request or demand of any regulatory agency or authority having
jurisdiction over Grantee or Dodd; (c) to the extent compelled by legal process or required or requested
pursuant to subpoena, interrogatories or other discovery requests; and (d) to the extent necessary in
connection with the exercise of any remedy hereunder; provided, that in the case of clause (a), (b) or (c),
Grantee and Dodd shall notify the Company of the proposed disclosure as far in advance of such
disclosure as practicable (but in no event make any such disclosure before notifying the Company) and
use reasonable efforts to ensure that any Confidential Information so disclosed is accorded confidential
treatment satisfactory to the Company, when and if available.

2. In light of Grantee’s and Dodd’s access to Confidential Information and position of trust and
confidence with the Company and/or its Subsidiaries or Affiliates, Grantee and Dodd hereby agree that,
for a period of two (2) years following the termination of Grantee’s employment with the Company or
any of its Subsidiaries or Affiliates (the “Restricted Period”), each of Grantee and Dodd shall not, and
shall cause their Affiliates not to, directly or indirectly, (x) engage in or assist others in engaging in any
Restricted Business (defined below) or any division or business segment of any person engaged in any
Restricted Business, (y) have an interest in any Restricted Business or any division or business segment
of any person engaged in any Restricted Business in any capacity, including as a partner, shareholder,
member, employee, principal, agent, trustee or consultant, or (z) intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the date of this Annex) between
the Company or any of its Subsidiaries or Affiliates and customers or suppliers of the Company or any
of its Subsidiaries or Affiliates, or cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Company or any of its Subsidiaries or Affiliates (including any


{B1163504.1}                                         C-1
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 24 of 90



existing or former client or customer of the Company or any of its Subsidiaries or Affiliates and any
person that becomes a client or customer of the Company or any of its Subsidiaries or Affiliates during
the Restricted Period), or any other person who has a material business relationship with the Company or
any of its Subsidiaries or Affiliates, to terminate or modify any such actual or prospective relationship.
“Restricted Business” means the business as conducted by the Company from time to time including
providing the services of damage consulting and estimating, construction consulting and estimating,
insurance claims consulting, property replacement cost appraisals, expert testimony and litigation
support, dispute resolution, project monitoring and clerking, water and smoke restoration consulting,
surety services, construction engineering, construction project scheduling, construction project
management, cost and bid package analysis, construction budgeting, builder’s risk consulting,
construction defect consulting, construction restoration and analysis, risk management, health and safety
compliance and consulting, disaster recovery and environmental assessments. It is recognized that
following the date hereof, the Restricted Business is expected to be conducted throughout the world
(including the following parishes in the State of Louisiana: Acadia, Allen Ascension, Assumption,
Avoyelles, Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula, Claiborne,
Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia,
Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston,
Madison, Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides, Red River,
Richland, Sabine, Saint Bernard, Saint Charles, Saint Helena, Saint James, Saint John the Baptist, Saint
Landry, Saint Martin, Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermillion,
Vernon, Washington, Webster, West Baton Rouge, West Carroll, West Feliciana and Winn) (the
“Territory”) and that more narrow geographical limitations of any nature on this noncompetition
covenant (or the non-solicitation covenant set forth in this Annex) are therefore not appropriate.

3. In light of Grantee’s and Dodd’s access to Confidential Information and position of trust and
confidence with the Company, Grantee and Dodd further agree that, during the Restricted Period, each
of Grantee and Dodd shall not, and shall cause their Affiliates not to, directly or indirectly, (a) hire or
solicit, or attempt to hire or solicit, any employee of the Company or any of its Subsidiaries or Affiliates,
or person who was employed by the Company or any of its Subsidiaries or Affiliates at any time during
such period, or encourage any such employee to leave such employment or hire any such employee who
has left such employment, except pursuant to a general solicitation which is not directed specifically to
any such employees or (b) solicit or entice, or attempt to solicit or entice, any clients or customers of the
Company or any of its Subsidiaries or Affiliates or potential clients or customers of the Company or any
of its Subsidiaries or Affiliates.

4. From and after the date hereof, each of Grantee and Dodd shall not, and shall cause their Affiliates
not to, directly or indirectly, disparage, defame or discredit the Company or any of its Subsidiaries or
Affiliates or any of their respective officers, directors, employees, or advisors (collectively, the “Group”)
or its or their businesses or reputations, or engage in any activity that would have the effect of
disparaging, defaming or discrediting the Group, nor shall Grantee or Dodd interfere with or disrupt the
business activities of the Group, or engage in any activity that would have the effect of interfering with
or disrupting the business activities of the Group.

5. In the event that any covenant contained in this Annex should ever be adjudicated to exceed the
time, geographic, product or service or other limitations permitted by applicable law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant shall be deemed
reformed, in such jurisdiction to the maximum time, geographic, product or service or other limitations
permitted by applicable law. Each covenant contained in this Annex and each provision thereof is a
severable and distinct covenant and provision.




{B1163504.1}                                         C-2
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 25 of 90



6. Grantee and Dodd agree to promptly disclose to the Company or its Subsidiaries or Affiliates, as
the case may be, any and all work product, inventions, artistic works, works of authorship, designs,
methods, processes, technology, patterns, techniques, data, Confidential Information, patents, trade
secrets, trademarks, domain names, copyrights, and the like, and all other intellectual property relating to
the business of the Company, its Subsidiaries and any of its Affiliates which are created, authored,
composed, invented, discovered, performed, perfected, learned or reduced to practice by Grantee or
Dodd (either solely or jointly with others) during the period of Dodd’s employment or service with the
Company or its Subsidiaries or Affiliates (collectively, together with such intellectual property as may be
owned or acquired by the Company, the “Company Intellectual Property”). The Company Intellectual
Property is and shall be the sole and absolute property of the Company, its Subsidiaries and its Affiliates.
All work performed by Dodd in authoring, composing, inventing, creating, developing or modifying
Company Intellectual Property and/or other work product to which copyright protection may attach
during the course of Dodd’s employment with the Company or its Subsidiaries or Affiliates shall be
considered “works made for hire” to the extent permitted under applicable copyright law and will be
considered the sole property of the Company. To the extent such works, work product or Company
Intellectual Property are not considered “works made for hire,” all right, title, and interest to such works,
work product and Company Intellectual Property, including, but not limited to, all copyrights, patents,
trademarks, rights of publicity, and trade secrets, are hereby assigned to the Company by Dodd and
Dodd agrees, at the Company’s expense, to execute any documents requested by the Company, its
Subsidiaries or any of its Affiliates at any time in relation to such assignment. Grantee and Dodd
acknowledge and agree that the Company is and will be the sole and absolute owner of all trademarks,
service marks, domain names, patents, copyrights, trade dress, trade secrets, business names, rights of
publicity, inventions, proprietary know-how and information of any type, whether or not in writing, and
all other intellectual property used by the Company or held for use in the business of the Company,
including all Company Intellectual Property. Grantee and Dodd further acknowledge and agree that any
and all derivative works, developments, or improvements based on intellectual property, materials and
assets subject to this Paragraph 6 created during Dodd’s period of service to or employment with the
Company and its Subsidiaries and Affiliates (including, without limitation, Company Intellectual
Property) shall be exclusively owned by the Company. Grantee and Dodd agree to cooperate with the
Company, its Subsidiaries and any of its Affiliates, at no additional cost to such parties (whether during
or after the period of Dodd’s employment with the Company), in the confirmation, registration,
protection and enforcement of the rights and property of the Company, its Subsidiaries and its Affiliates
in such intellectual property, materials and assets, including, without limitation, the Company
Intellectual Property. In accordance with certain state laws, Grantee and Dodd are advised that the
foregoing regarding ownership of work product does not apply to any invention for which no equipment,
supplies, facilities or trade secret information of the Company, its Subsidiaries or its Affiliates was used
and that was developed entirely on Dodd’s own time, unless (a) the invention relates to the business or
actual or demonstrably anticipated research or development of the Company, its Subsidiaries or any of
its Affiliates, or (b) the invention results from any work performed by Dodd for the Company, its
Subsidiaries or any of its Affiliates.

7. Grantee and Dodd acknowledge and agree that all files, records, documents, computer-recorded
information, drawings, specifications, equipment and similar items relating to the business of the Group,
whether prepared by Doddor otherwise coming into Dodd’s possession, shall remain the exclusive
property of the Group and shall not be removed from the premises of any member of the Group under
any circumstances whatsoever without the prior written consent of the Board, except when (and only for
the period) necessary to carry out Dodd’s duties as an employee, director, consultant or advisor, and if
removed shall be immediately returned to the applicable member of the Group upon any termination of
Dodd’s period of employment or service and no copies thereof shall be kept by Grantee or Dodd. The
foregoing shall not limit Grantee’s entitlement to retain documents reasonably related to Grantee’s
interest as an equityholder in the Company.


{B1163504.1}                                        C-3
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 26 of 90



8. Grantee and Dodd understand that the Group does not wish to incorporate any unlicensed or
unauthorized material into its products or services. Therefore, Grantee and Dodd agree that Grantee and
Dodd will not disclose to the Group, use in the Group’s business or cause the Group to use any
information or material that is a trade secret, or confidential or proprietary information, of any third
party, including, but not limited to, any former employer, competitor or client, unless the Group has the
right to receive and use such information or material. Dodd will not incorporate into Dodd’s work any
information or material which is subject to the copyrights of any third party unless the Group has a
written agreement with such third party or otherwise has the right to receive and use such information or
material.

9. Grantee and Dodd acknowledge that the agreements contained in this Annex are reasonable and
necessary for the protection of the Group and are an essential inducement to the Company’s grant of
Incentive Units. Grantee and Dodd acknowledge, along with the Company, that the time, scope,
geographic area and other provisions of this Annex have been specifically negotiated by sophisticated
commercial parties and agree that all such provisions are reasonable under the circumstances.
Accordingly, Grantee and Dodd shall be bound by the provisions of this Annex to the maximum extent
permitted by law, it being the intent and spirit of the parties that the covenants contained in this Annex
shall be fully enforceable. In the event that any provisions of this Annex (or any portion thereof) shall
be determined by an arbitrator or any court of competent jurisdiction to be unenforceable by reason of
their extending for too great a period of time or over too great a geographic area or by reason of their
being too extensive in any other respect, they shall be interpreted to extend only over the maximum
period of time for which they may be enforceable and/or over the geographic area as to which they may
be enforceable and/or to the maximum extent in all other respects as to which they may be enforceable,
all as determined by an arbitrator or, pursuant to Paragraph 11, a court in an action for equitable
enforcement.

10. Grantee and Dodd acknowledge that a breach of any of the covenants contained in this Annex may
cause irreparable damage to the Group, the exact amount of which would be difficult to ascertain, and
that the remedies at law for any such breach or threatened breach would be inadequate. Accordingly,
Grantee and Dodd agree that if Grantee or Dodd breaches or threatens to breach any of the covenants
contained in this Annex, in addition to any other remedy which may be available to the Company at law
or in equity, the Company shall be entitled to (i) cease or withhold any payments and/or benefits due and
payable to Grantee or Dodd pursuant to the Incentive Unit Grant Agreement or any other agreement
between Grantee or Dodd, on one hand, and the Company or its Affiliates or Subsidiaries, on the other
hand, in excess of any such amounts payable in consideration for Grantee’s or Dodd’s release of claims
against the Company; provided, however, that, for the avoidance of doubt, the Company’s taking such
action shall not eliminate any liability for wrongfully ceasing or withholding such payment or benefits;
and/or (ii) institute and prosecute proceedings in any court of competent jurisdiction for specific
performance and injunctive relief to prevent the breach or any threatened breach thereof without bond or
other security or a showing that monetary damages will not provide an adequate remedy. Grantee and
Dodd agree to disclose in advance the existence and terms of the restrictions and covenants contained in
this Annex to any employer or service recipient by whom Grantee or Dodd might be employed or
retained during the period in which the covenants or restrictions apply.

11. Grantee and Dodd acknowledge that the services to be rendered by Dodd to the Company or its
Affiliates or Subsidiaries are of a unique nature and that it would be difficult or impossible to replace
such services and that by reason thereof Grantee and Dodd agree and consent that if Grantee or Dodd
violates the provisions of this Annex, the Company, in addition to any other rights and remedies
available under this Contract or otherwise, shall be entitled to an injunction to be issued or specific
performance to be required restricting Grantee or Dodd from committing or continuing any such
violation. Moreover, Grantee and Dodd acknowledge that the provisions in this Annex shall be


{B1163504.1}                                        C-4
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 27 of 90



construed as agreements independent of any other provision in any other agreement by, between and
among Grantee and Dodd, on one hand, and any member of the Group, on the other hand, and
independent of the existence of any claim or cause of action of Grantee or Dodd against any member of
the Group, whether arising out of the Agreement, Dodd’s employment or service with any member of
the Group, or otherwise, which claim or cause of action shall not constitute a defense to the enforcement
of the provisions in this Annex.

12. Subject to Paragraph 5, if one or more of the provisions (or any portion thereof) in this Annex are
held to be invalid, illegal or incapable of being enforced by any rule of law or public policy in any
jurisdiction, any such invalidity, illegality or unenforceability shall not affect any other provision of this
Annex or any other jurisdiction, and all other terms and provisions (or other portions thereof) of this
Annex shall nevertheless remain in full force and effect. Upon such determination that any provision (or
portion thereof) of this Annex is invalid, illegal or incapable of being enforced, this Annex shall be
deemed modified so as to effect the original intent of the parties as closely as possible to the greatest
extent possible.

13. The terms of this Annex and the relationship of the parties in connection with the subject matter of
this Annex shall be construed and enforced according to the laws of the State of Delaware without giving
effect to any choice of law or conflicts of law provisions or rules (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the law of any jurisdiction other than that of
the State of Delaware. This Annex shall be binding upon and inure to the benefit of Grantee, Dodd and
the Company and its successors and assigns and shall survive any sale of the Company or termination of
employment or service.

14. Grantee and Dodd agree that, in the event of a final determination of Grantee’s or Dodd’s breach of
any of the covenants contained in this Annex, the restrictions in the relevant paragraph shall be extended
for a period equal to the period that Grantee or Dodd was in breach.

15. Grantee and Dodd represent and acknowledge that (i) Grantee and Dodd have each been advised by
the Company to consult their own legal counsel with respect to this Annex and (ii) Grantee and Dodd
have each had full opportunity, prior to execution of this Annex, to review thoroughly this Annex with
their legal counsel.




{B1163504.1}                                         C-5
     Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 28 of 90



                                   ANNEX D

               [J.S. HELD MANAGEMENT LLC OPERATING AGREEMENT]




{B1163504.1}                         D-1
Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 29 of 90




            LIMITED LIABILITY COMPANY AGREEMENT



                                among



                    J.S. HELD MANAGEMENT LLC



                                 and



                   THE MEMBERS NAMED HEREIN

                              dated as of



                            March 30, 2015
         Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 30 of 90




                                                              TABLE OF CONTENTS


 ARTICLE I DEFINITIONS...............................................................................................1
 Section 1.01 Definitions. .................................................................................................................................1

 Section 1.02 Interpretation.............................................................................................................................13

 ARTICLE II ORGANIZATION......................................................................................13
 Section 2.01 Formation..................................................................................................................................13

 Section 2.02 Name.........................................................................................................................................13

 Section 2.03 Principal Office.........................................................................................................................13

 Section 2.04 Registered Office; Registered Agent. .......................................................................................13

 Section 2.05 Purpose; Powers........................................................................................................................14

 Section 2.06 Term..........................................................................................................................................14

 Section 2.07 No State-Law Partnership.........................................................................................................14

 ARTICLE III UNITS.......................................................................................................14
 Section 3.01 Units Generally. ........................................................................................................................14

 Section 3.02 Authorization and Issuance of Class A Common Units............................................................15

 Section 3.03 Authorization and Issuance of Class B Common Units............................................................15

 Section 3.04 Authorization and Issuance of Class C Common Units............................................................15

 Section 3.05 Incentive Units..........................................................................................................................15

 Section 3.06 No Pre-Emptive Rights for Incentive Units. .............................................................................18

 Section 3.07 Other Issuances. ........................................................................................................................18

 Section 3.08 Certification of Units. ...............................................................................................................18

 ARTICLE IV MEMBERS ...............................................................................................19
 Section 4.01 Admission of New Members. ...................................................................................................19

 Section 4.02 Representations and Warranties of Members. ..........................................................................19

 Section 4.03 No Personal Liability. ...............................................................................................................20

 Section 4.04 No Withdrawal..........................................................................................................................21

 Section 4.05 Death.........................................................................................................................................21

 Section 4.06 Voting. ......................................................................................................................................21

 Section 4.07 Meetings. ..................................................................................................................................21



                                                                                     i
DB1/ 82337237.6
         Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 31 of 90




 Section 4.08 Quorum. ....................................................................................................................................22

 Section 4.09 Action Without Meeting. ..........................................................................................................22

 Section 4.10 Power of Members....................................................................................................................22

 Section 4.11 No Interest in Company Property. ............................................................................................22

 ARTICLE V CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS.........................23
 Section 5.01 Initial Capital Contributions. ....................................................................................................23

 Section 5.02 Additional Capital Contributions. .............................................................................................23

 Section 5.03 Maintenance of Capital Accounts. ............................................................................................23

 Section 5.04 Succession Upon Transfer. .......................................................................................................24

 Section 5.05 Negative Capital Accounts. ......................................................................................................24

 Section 5.06 No Withdrawal..........................................................................................................................24

 Section 5.07 Treatment of Loans From Members. ........................................................................................24

 Section 5.08 Modifications............................................................................................................................24

 ARTICLE VI ALLOCATIONS.......................................................................................24
 Section 6.01 Allocation of Net Income and Net Loss....................................................................................24

 Section 6.02 Regulatory and Special Allocations..........................................................................................25

 Section 6.03 Tax Allocations.........................................................................................................................26

 Section 6.04 Allocations in Respect of Transferred Units.............................................................................27

 Section 6.05 Curative Allocations. ................................................................................................................27

 ARTICLE VII DISTRIBUTIONS ...................................................................................27
 Section 7.01 General......................................................................................................................................27

 Section 7.02 Priority of Distributions. ...........................................................................................................27

 Section 7.03 Limitations on Class C Common Units. ...................................................................................28

 Section 7.04 Tax Advances. ..........................................................................................................................28

 Section 7.05 Tax Withholding; Withholding Advances. ...............................................................................29

 Section 7.06 Distributions in Kind. ...............................................................................................................30

 ARTICLE VIII MANAGEMENT...................................................................................31
 Section 8.01 Establishment of the Board.......................................................................................................31

 Section 8.09 Officers. ....................................................................................................................................31

 Section 8.10 No Personal Liability. ...............................................................................................................31


                                                                                    ii
DB1/ 82337237.6
         Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 32 of 90




 ARTICLE IX PRE-EMPTIVE RIGHTS .........................................................................31
 Section 9.01 Pre-emptive Right. ....................................................................................................................31

 ARTICLE X TRANSFER ................................................................................................34
 Section 10.01 General Restrictions on Transfer. ...........................................................................................34

 Section 10.02 Permitted Transfers.................................................................................................................34

 Section 10.03 Drag-along Rights...................................................................................................................34

 Section 10.04 Incentive Units Purchase Right...............................................................................................35

 ARTICLE XI COVENANTS...........................................................................................37
 Section 11.01 Confidentiality. .......................................................................................................................37

 Section 11.02 Other Business Activities........................................................................................................38

 Section 11.03 Non-compete; Non-solicit.......................................................................................................39

 ARTICLE XII ACCOUNTING; TAX MATTERS.........................................................40
 Section 12.02 Tax Matters Member. .............................................................................................................40

 Section 12.03 Tax Returns.............................................................................................................................41

 Section 12.04 Company Funds. .....................................................................................................................41

 ARTICLE XIII DISSOLUTION AND LIQUIDATION ................................................41
 Section 13.01 Events of Dissolution..............................................................................................................41

 Section 13.02 Effectiveness of Dissolution. ..................................................................................................42

 Section 13.03 Liquidation..............................................................................................................................42

 Section 13.04 Cancellation of Certificate. .....................................................................................................43

 Section 13.05 Survival of Rights, Duties and Obligations. ...........................................................................43

 Section 13.06 Recourse for Claims................................................................................................................43

 ARTICLE XIV EXCULPATION AND INDEMNIFICATION .....................................43
 Section 14.01 Exculpation of Covered Persons.............................................................................................43

 Section 14.02 Liabilities and Duties of Covered Persons..............................................................................44

 Section 14.03 Indemnification.......................................................................................................................44

 Section 14.04 Survival...................................................................................................................................47

 ARTICLE XV MISCELLANEOUS ................................................................................47
 Section 15.01 Expenses. ................................................................................................................................47




                                                                                   iii
DB1/ 82337237.6
         Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 33 of 90




 Section 15.02 Further Assurances. ................................................................................................................47

 Section 15.03 Notices. ...................................................................................................................................47

 Section 15.04 Headings. ................................................................................................................................48

 Section 15.05 Severability. ............................................................................................................................48

 Section 15.06 Entire Agreement....................................................................................................................48

 Section 15.07 Successors and Assigns. .........................................................................................................48

 Section 15.08 No Third-party Beneficiaries. .................................................................................................49

 Section 15.09 Amendment.............................................................................................................................49

 Section 15.10 Waiver. ...................................................................................................................................49

 Section 15.11 Governing Law. ......................................................................................................................50

 Section 15.12 Submission to Jurisdiction. .....................................................................................................50

 Section 15.13 Waiver of Jury Trial................................................................................................................50

 Section 15.14 Equitable Remedies. ...............................................................................................................50

 Section 15.15 Remedies Cumulative. ............................................................................................................51

 Section 15.16 Counterparts............................................................................................................................51

 Section 15.17 Initial Public Offering.............................................................................................................51




                                                                                   iv
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 34 of 90




                      LIMITED LIABILITY COMPANY AGREEMENT

         This Limited Liability Company Agreement of J.S. Held Management LLC, a Delaware
 limited liability company (the “Company”), is entered into as of March 30, 2015 by and among
 the Company, the Initial Members executing this Agreement as of the date hereof and each other
 Person who after the date hereof becomes a Member of the Company and becomes a party to this
 Agreement by executing a Joinder Agreement. Capitalized terms used herein and not otherwise
 defined shall have the meanings set forth in Section 1.01 of this Agreement.

                                            RECITALS

         WHEREAS, the Company was formed under the laws of the State of Delaware by the
 filing of a Certificate of Formation with the Secretary of State of the State of Delaware on
 February 25, 2015 (the “Certificate of Formation”); and

         WHEREAS, in connection with the issuance, as of the date hereof, of certain interests in
 the Company to the Initial Members, as set forth on the Members Schedule, the Members desire
 to enter into this Agreement on the terms and conditions as set forth herein.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
 hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of
 which are hereby acknowledged, the parties hereto agree as follows:

                                           ARTICLE I
                                           DEFINITIONS

        Section 1.01 Definitions. Capitalized terms used herein and not otherwise defined shall
 have the meanings set forth in this Section 1.01:

          “Acceptance Notice” has the meaning set forth in Section 9.01(d).

        “Adjusted Capital Account Deficit” means, with respect to any Member, the deficit
 balance, if any, in such Member’s Capital Account as of the end of the relevant Fiscal Year, after
 giving effect to the following adjustments:

         (a)      crediting to such Capital Account any amount which such Member is obligated to
 restore or is deemed to be obligated to restore pursuant to Treasury Regulations Sections 1.704-
 1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i); and

        (b)    debiting to such Capital Account the items described in Treasury Regulation
 Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

        “Adjusted Taxable Income” of a Member for a Fiscal Year (or portion thereof) with
 respect to Units held by such Member means the federal taxable income allocated by the
 Company to the Member with respect to such Units (as adjusted by any final determination in
 connection with any tax audit or other proceeding) for such Fiscal Year (or portion thereof);
 provided, that such taxable income shall be computed (i) minus any excess taxable loss or excess
 taxable credits of the Company for any prior period allocable to such Member with respect to




DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 35 of 90




 such Units that were not previously taken into account for purposes of determining such
 Member’s Adjusted Taxable Income in a prior Fiscal Year to the extent such loss or credit would
 be available under the Code to offset income of the Member (or, as appropriate, the direct or
 indirect members of the Member) determined as if the income, loss, and credits from the
 Company were the only income, loss, and credits of the Member (or, as appropriate, the direct or
 indirect members of the Member) in such Fiscal Year and all prior Fiscal Years, and (ii) without
 taking into account any special basis adjustment with respect to such Member resulting from an
 election by the Company under Code Section 754 or the application of Code Section 704(c).

         “Affiliate” means, with respect to any Person, any other Person who, directly or
 indirectly (including through one or more intermediaries), controls, is controlled by, or is under
 common control with, such Person. For purposes of this definition, “control,” when used with
 respect to any specified Person, shall mean the power, direct or indirect, to direct or cause the
 direction of the management and policies of such Person, whether through ownership of voting
 securities or partnership or other ownership interests, by contract or otherwise; and the terms
 “controlling” and “controlled” shall have correlative meanings.

       “Agreement” means this Limited Liability Company Agreement, as executed and as it
 may be amended, modified, supplemented or restated from time to time, as provided herein.

         “Applicable Law” means all applicable provisions of (a) constitutions, treaties, statutes,
 laws (including the common law), rules, regulations, decrees, ordinances, codes, proclamations,
 declarations or orders of any Governmental Authority; (b) any consents or approvals of any
 Governmental Authority; and (c) any orders, decisions, advisory or interpretative opinions,
 injunctions, judgments, awards, decrees of, or agreements with, any Governmental Authority.

          “Award Agreements” has the meaning set forth in Section 3.05(c).

         “Bankruptcy” means, with respect to a Member, the occurrence of any of the following:
 (a) the filing of an application by such Member for, or a consent to, the appointment of a trustee
 of such Member’s assets; (b) the filing by such Member of a voluntary petition in bankruptcy or
 the filing of a pleading in any court of record admitting in writing such Member’s inability to
 pay its debts as they come due; (c) the making by such Member of a general assignment for the
 benefit of such Member’s creditors; (d) the filing by such Member of an answer admitting the
 material allegations of, or such Member’s consenting to, or defaulting in answering a bankruptcy
 petition filed against such Member in any bankruptcy proceeding; or (e) the expiration of sixty
 (60) days following the entry of an order, judgment or decree by any court of competent
 jurisdiction adjudicating such Member a bankrupt or appointing a trustee of such Member’s
 assets.

         “Book Depreciation” means, with respect to any Company asset for each Fiscal Year,
 the Company’s depreciation, amortization, or other cost recovery deductions determined for
 federal income tax purposes, except that if the Book Value of an asset differs from its adjusted
 tax basis at the beginning of such Fiscal Year, Book Depreciation shall be an amount which
 bears the same ratio to such beginning Book Value as the federal income tax depreciation,
 amortization, or other cost recovery deduction for such Fiscal Year bears to such beginning
 adjusted tax basis; provided, that if the adjusted basis for federal income tax purposes of an asset


                                                  2
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 36 of 90




 at the beginning of such Fiscal Year is zero and the Book Value of the asset is positive, Book
 Depreciation shall be determined with reference to such beginning Book Value using any
 permitted method selected by the Managing Member in accordance with Treasury Regulation
 Section 1.704-1(b)(2)(iv)(g)(3).

         “Book Value” means, with respect to any Company asset, the adjusted basis of such asset
 for federal income tax purposes, except as follows:

        (a)    the initial Book Value of any Company asset contributed by a Member to the
 Company shall be the gross Fair Market Value of such Company asset as of the date of such
 contribution;

         (b)    immediately prior to the Distribution by the Company of any Company asset to a
 Member, the Book Value of such asset shall be adjusted to its gross Fair Market Value as of the
 date of such Distribution;

        (c)    the Book Value of all Company assets shall be adjusted to equal their respective
 gross Fair Market Values, as determined by the Managing Member, as of the following times:

               (i)  the acquisition of an additional Membership Interest in the Company by a
 new or existing Member in consideration of a Capital Contribution of more than a de minimis
 amount;

              (ii)    the Distribution by the Company to a Member of more than a de minimis
 amount of property (other than cash) as consideration for all or a part of such Member’s
 Membership Interest in the Company;

             (iii) the grant to a Service Provider of any Class B Common Units or Class C
 Common Units; and

               (iv)    the liquidation of the Company within the meaning of Treasury Regulation
 Section 1.704-1(b)(2)(ii)(g);

                        provided, that adjustments pursuant to clauses (i), (ii) and (iii) above
                        need not be made if the Managing Member reasonably determines that
                        such adjustment is not necessary or appropriate to reflect the relative
                        economic interests of the Members and that the absence of such
                        adjustment does not adversely and disproportionately affect any Member;

        (d)     the Book Value of each Company asset shall be increased or decreased, as the
 case may be, to reflect any adjustments to the adjusted tax basis of such Company asset pursuant
 to Code Section 734(b) or Code Section 743(b), but only to the extent that such adjustments are
 taken into account in determining Capital Account balances pursuant to Treasury Regulation
 Section 1.704-1(b)(2)(iv)(m); provided, that Book Values shall not be adjusted pursuant to this
 paragraph (d) to the extent that an adjustment pursuant to paragraph (c) above is made in
 conjunction with a transaction that would otherwise result in an adjustment pursuant to this
 paragraph (d); and



                                                3
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 37 of 90




         (e)     if the Book Value of a Company asset has been determined pursuant to paragraph
 (a) or adjusted pursuant to paragraphs (c) or (d) above, such Book Value shall thereafter be
 adjusted to reflect the Book Depreciation taken into account with respect to such Company asset
 for purposes of computing Net Income and Net Losses.

      “Business Day” means a day other than a Saturday, Sunday or other day on which
 commercial banks in the City of Wilmington, Delaware are authorized or required to close.

          “Capital Account” has the meaning set forth in Section 5.03.

        “Capital Contribution” means, for any Member, the total amount of cash and cash
 equivalents and the Book Value of any property contributed to the Company by such Member;
 provided, however, that for purposes of Section 7.02(a), no Member shall be deemed to have
 made any Capital Contribution to the Company with respect to the issuance to such Member of a
 Class B Common Unit, the vesting of a Class B Common Unit or a Code Section 83(b) election
 made by such Member with respect to a Class B Common Unit.

          “Cause,” with respect to any particular Service Provider, has the meaning set forth in any
 effective Award Agreement, employment agreement or other written contract of engagement
 entered into between the Company or member of the Management Company Group and such
 Service Provider, and for the avoidance of doubt the definition of “Cause” set forth in any such
 Award Agreement, employment agreement or other written contract of engagement shall control
 in all respects; provided, however, if none, then “Cause” means any of the following:

        (a)      the Managing Member’s good faith determination of such Service Provider’s
 material failure to perform his or her duties as an employee or other associate of the Company or
 any of the members of the Management Company Group, which failure has continued
 unremedied for more than thirty (30) days after the Company has provided written notice thereof
 provided that such notice shall set forth in reasonable detail the nature of such material non-
 performance;

        (b)    such Service Provider’s fraud, embezzlement or other material dishonesty or
 breach of fiduciary duty against the Company or any of the members of the Management
 Company Group as determined by the Managing Member;

         (c)    any conviction of, or the entering of a plea of guilty or nolo contendere to, a crime
 or the commission of an act that involves moral turpitude, as determined by the Board, or any
 willful or material violation by such Service Provider of any federal, state or foreign securities
 laws;

       (d)    the use (including being under the influence) or possession of illegal drugs by
 such Service Provider on the premises of the Company or any of the members of the
 Management Company Group or while performing any duties or responsibilities with the
 Company or any of the members of the Management Company Group;

        (e)    the Managing Member’s good faith determination of a material violation by such
 Service Provider of any written rule or policy of the Company or any of the members of the
 Management Company Group, which violation, to the extent capable of cure, has continued

                                                  4
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 38 of 90




 unremedied for more than thirty (30) days after the Company has provided written notice
 thereof, provided that such notice shall set forth in reasonable detail the nature of such material
 violation; or

         (f)    the breach by such Service Provider of any covenant undertaken in Article XI
 herein, any effective Award Agreement, employment agreement or any written non-disclosure,
 non-competition, or non-solicitation covenant or agreement with the Company or any of the
 members of the Management Company Group.

          “Certificate of Formation” has the meaning set forth in the Recitals.

         “Change of Control” means: (a) the sale of all or substantially all of the consolidated
 assets of J.S Held Holdings, the Company or the Company Subsidiaries to a Third Party
 Purchaser; (b) a sale resulting in no less than a majority of the Common Units on a Fully Diluted
 Basis being held by a Third Party Purchaser; or (c) a merger, consolidation, recapitalization or
 reorganization of the Company or J.S. Held Holdings with or into a Third Party Purchaser that
 results in the Managing Member owning less than a majority of the voting power of the
 Membership Interests of the Company, or Sponsor (as defined in the operating agreement of J.S.
 Held Holdings) owning less than a majority of the voting power of the Membership Interests of
 J.S. Held Holdings, as applicable, or the Managing Member or Sponsor, as applicable, being
 unable to designate or elect a majority of the Managers (or the board of directors (or its
 equivalent)) of the resulting entity or its parent company.

          “Class A Common Units” means the Units having the privileges, preference, duties,
 liabilities, obligations and rights specified with respect to “Common A Common Units” in this
 Agreement.

          “Class B Common Units” means the Units having the privileges, preference, duties,
 liabilities, obligations and rights specified with respect to “Common B Common Units” in this
 Agreement.

          “Class C Common Units” means the Units having the privileges, preference, duties,
 liabilities, obligations and rights specified with respect to “Common C Common Units” in this
 Agreement.

          “Code” means the Internal Revenue Code of 1986, as amended.

         “Common Pro Rata Portion” means, for purposes of Section 9.01, with respect to any
 Pre-emptive Member holding Common Units, on any issuance date for New Securities, a
 fraction determined by dividing (i) the number of Class A Common Units and Class B Common
 Units on a Fully Diluted Basis owned by such Pre-emptive Member immediately prior to such
 issuance by (ii) the total number of Class A Common Units and Class B Common Units on a
 Fully Diluted Basis held by the Members on such date immediately prior to such issuance.

      “Common Units” means Class A Common Units, Class B Common Units and Class C
 Common Units.

          “Company” has the meaning set forth in the Preamble.


                                                  5
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 39 of 90




        “Company Minimum Gain” means “partnership minimum gain” as defined in Section
 1.704-2(b)(2) of the Treasury Regulations, substituting the term “Company” for the term
 “partnership” as the context requires.

          “Company Opportunity” has the meaning set forth in Section 11.02.

          “Company Subsidiary” means a Subsidiary of the Company.

          “Competitor” has the meaning set forth in Section 11.03(a).

          “Confidential Information” has the meaning set forth in Section 11.01(a).

          “Covered Person” has the meaning set forth in Section 14.01(a).

         “Delaware Act” means the Delaware Limited Liability Company Act, Title 6, Chapter
 18, §§ 18-101, et seq, and any successor statute, as it may be amended from time to time.

         “Distribution” means a distribution made by the Company to a Member, whether in
 cash, property or securities of the Company and whether by liquidating distribution or otherwise;
 provided, that none of the following shall be a Distribution: (a) any redemption or purchase by
 the Company or any Member of any Units or Unit Equivalents; (b) any recapitalization or
 exchange of securities of the Company; (c) any subdivision (by a split of Units or otherwise) or
 any combination (by a reverse split of Units or otherwise) of any outstanding Units; or (d) any
 fees or remuneration paid to any Member in such Member’s capacity as a Service Provider or
 Manager for the Company or a Company Subsidiary. “Distribute” when used as a verb and
 “Distributable” when used as an adjective shall each have a correlative meaning.

          “Drag-along Member” has the meaning set forth in Section 10.03(a).

          “Drag-along Notice” has the meaning set forth in Section 10.03(b).

          “Drag-along Sale” has the meaning set forth in Section 10.03(a).

          “Dragging Member” has the meaning set forth in Section 10.03(a).

        “Electronic Transmission” means any form of communication not directly involving the
 physical transmission of paper that creates a record that may be retained, retrieved and reviewed
 by a recipient thereof and that may be directly reproduced in paper form by such a recipient
 through an automated process.

         “Estimated Tax Amount” of a Member for a Fiscal Year means the Member’s Tax
 Amount for such Fiscal Year as estimated in good faith from time to time by the Managing
 Member. In making such estimate, the Managing Member shall take into account amounts
 shown on Internal Revenue Service Form 1065 filed by the Company and similar state or local
 forms filed by the Company for the preceding taxable year and such other adjustments as in the
 reasonable business judgment of the Managing Member are necessary or appropriate to reflect
 the estimated operations of the Company for the Fiscal Year.



                                                 6
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 40 of 90




          “Excess Amount” has the meaning set forth in Section 7.04(c).

          “Exercise Period” has the meaning set forth in Section 9.01(d).

          “Exercising Member” has the meaning set forth in Section 9.01(e).

         “Fair Market Value” of any asset as of any date means the purchase price that a willing
 buyer having all relevant knowledge would pay a willing seller for such asset in an arm’s length
 transaction, as determined in good faith by the Managing Member based on such factors as the
 Managing Member, in the exercise of its reasonable business judgment, considers relevant, but,
 with respect to any Class A Common Units or Class B Common Units, without regard to
 minority discount, lack of liquidity or lack of voting rights.

         “Fiscal Year” means the calendar year, unless the Company is required to have a taxable
 year other than the calendar year, in which case Fiscal Year shall be the period that conforms to
 its taxable year.

          “Forfeiture Allocations” has the meaning set forth in Section 6.02(e).

         “Fully Diluted Basis” means, as of any date of determination, (a) with respect to all the
 Units, all issued and outstanding Units of the Company and all Units issuable upon the exercise
 of any outstanding Unit Equivalents as of such date, whether or not such Unit Equivalent is at the
 time exercisable, or (b) with respect to any specified type, class or series of Units, all issued and
 outstanding Units designated as such type, class or series and all such designated Units issuable
 upon the exercise of any outstanding Unit Equivalents as of such date, whether or not such Unit
 Equivalent is at the time exercisable.

         “Governmental Authority” means any federal, state, local or foreign government or
 political subdivision thereof, or any agency or instrumentality of such government or political
 subdivision, or any self-regulated organization or other non-governmental regulatory authority or
 quasi-governmental authority (to the extent that the rules, regulations or orders of such
 organization or authority have the force of law), or any arbitrator, court or tribunal of competent
 jurisdiction.

          “J.S Held Holdings” has the meaning set forth in Section 3.05(a).

          “Incentive Plan” has the meaning set forth in Section 3.05(c).

         “Incentive Units” means the Class B Common Units and P Series of Class C Common
 Units issued pursuant to Section 3.05(a) and Section 3.05(b), which Units shall have the
 privileges, preference, duties, liabilities, obligations and rights specified with respect to
 “Incentive Units” in this Agreement and includes both Restricted Incentive Units and
 Unrestricted Incentive Units.

      “Initial Management Member” means each Person identified as a Management
 Member as of the date hereof.

          “Initial Member” has the meaning set forth in the term Member.


                                                  7
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 41 of 90




          “Initial Public Offering” has the meaning set forth in Section 15.17(a).

          “IPO Entity” has the meaning set forth in Section 15.17(a).

          “Issuance Notice” has the meaning set forth in Section 9.01(c).

         “Joinder Agreement” means the joinder agreement in form and substance attached
 hereto as Exhibit A.

          “Liquidator” has the meaning set forth in Section 13.03(a).

          “Losses” has the meaning set forth in Section 14.03(a).

         “Management Company Group” means the Company, J.S. Held Holdings, and each of
 their respective direct and indirect parents, partners, Subsidiaries and Affiliates.

          “Manager” means the Managing Member.

          “Management Member” means any Member other than the Managing Member.

       “Managing Member” means J.S. Held Holdings IV-A LLC, a Delaware limited liability
 company.

         “Member” means (a) each Person who has executed this Agreement or a counterpart
 thereof (each, an “Initial Member”); and (b) and each Person who is hereafter admitted as a
 Member in accordance with the terms of this Agreement and the Delaware Act, in each case so
 long as such Person is shown on the Company’s books and records as the owner of one or more
 Units. The Members shall constitute the “members” (as that term is defined in the Delaware Act)
 of the Company.

        “Member Nonrecourse Debt” means “partner nonrecourse debt” as defined in Treasury
 Regulation Section 1.704-2(b)(4), substituting the term “Company” for the term “partnership”
 and the term “Member” for the term “partner” as the context requires.

        “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
 Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if the
 Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in accordance
 with Treasury Regulation Section 1.704-2(i)(3).

         “Member Nonrecourse Deduction” means “partner nonrecourse deduction” as defined
 in Treasury Regulation Section 1.704-2(i), substituting the term “Member” for the term “partner”
 as the context requires.

          “Members Schedule” has the meaning set forth in Section 3.01.

        “Membership Interest” means an interest in the Company owned by a Member,
 including such Member’s right (based on the type and class of Unit or Units held by such
 Member), as applicable, (a) to a Distributive share of Net Income, Net Losses and other items of


                                                  8
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 42 of 90




 income, gain, loss and deduction of the Company; (b) to a Distributive share of the assets of the
 Company; (c) to vote on, consent to or otherwise participate in any decision of the Members as
 provided in this Agreement; and (d) to any and all other benefits to which such Member may be
 entitled as provided in this Agreement or the Delaware Act.

          “Misallocated Item” has the meaning set forth in Section 6.05.

        “Net Income” and “Net Loss” mean, for each Fiscal Year or other period specified in
 this Agreement, an amount equal to the Company’s taxable income or taxable loss, or particular
 items thereof, determined in accordance with Code Section 703(a) (where, for this purpose, all
 items of income, gain, loss or deduction required to be stated separately pursuant to Code
 Section 703(a)(1) shall be included in taxable income or taxable loss), but with the following
 adjustments:

        (g)     any income realized by the Company that is exempt from federal income taxation,
 as described in Code Section 705(a)(1)(B), shall be added to such taxable income or taxable loss,
 notwithstanding that such income is not includable in gross income;

         (h)    any expenditures of the Company described in Code Section 705(a)(2)(B),
 including any items treated under Treasury Regulation Section 1.704-1(b)(2)(iv)(i) as items
 described in Code Section 705(a)(2)(B), shall be subtracted from such taxable income or taxable
 loss, notwithstanding that such expenditures are not deductible for federal income tax purposes;

         (i)    any gain or loss resulting from any disposition of Company property with respect
 to which gain or loss is recognized for federal income tax purposes shall be computed by
 reference to the Book Value of the property so disposed, notwithstanding that the adjusted tax
 basis of such property differs from its Book Value;

         (j)   any items of depreciation, amortization and other cost recovery deductions with
 respect to Company property having a Book Value that differs from its adjusted tax basis shall be
 computed by reference to the property’s Book Value (as adjusted for Book Depreciation) in
 accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(g);

         (k)     if the Book Value of any Company property is adjusted as provided in the
 definition of Book Value, then the amount of such adjustment shall be treated as an item of gain
 or loss and included in the computation of such taxable income or taxable loss; and

        (l)    to the extent an adjustment to the adjusted tax basis of any Company property
 pursuant to Code Sections 732(d), 734(b) or 743(b) is required, pursuant to Treasury Regulation
 Section 1.704 1(b)(2)(iv)(m), to be taken into account in determining Capital Accounts, the
 amount of such adjustment to the Capital Accounts shall be treated as an item of gain (if the
 adjustment increases the basis of the asset) or loss (if the adjustment decreases such basis).

          “New Common Securities” has the meaning set forth in Section 9.01(b)(ii).

          “New Interests” has the meaning set forth in Section 3.07.

          “New Preferred Securities” has the meaning set forth in Section 9.01(b)(i).


                                                 9
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 43 of 90




          “New Securities” has the meaning set forth in Section 9.01(b)(iii).

          “Non-Exercising Member” has the meaning set forth in Section 9.01(e).

        “Nonrecourse Liability” has the meaning set forth in Treasury Regulations Section
 1.704-2(b)(3).

          “Officers” has the meaning set forth in Section 8.02.

          “Other Business” has the meaning set forth in Section 11.02.

          “Over-allotment Exercise Period” has the meaning set forth in Section 9.01(e).

          “Over-allotment Notice” has the meaning set forth in Section 9.01(e).

        “Permitted Transfer” means a Transfer of Common Units carried out pursuant to
 Section 10.02.

          “Permitted Transferee” means a recipient of a Permitted Transfer.

         “Person” means an individual, corporation, partnership, joint venture, limited liability
 company, Governmental Authority, unincorporated organization, trust, association or other
 entity.

          “Pre-emptive Member” has the meaning set forth in Section 9.01(a).

          “Profits Interest” has the meaning set forth in Section 3.05(h).

         “Profits Interest Hurdle” means an amount set forth in each Award Agreement
 reflecting the P Series Liquidation Value (or a multiple thereof) of the relevant P Series of Class
 C Common Units at the time the Units are issued as determined by the Managing Member.

          “P Series” has the meaning set forth in Section 3.05(b).

         “P Series Liquidation Value” means, as of the date of determination and with respect to
 the relevant new P Series of Class C Common Units to be issued, the aggregate amount that
 would be Distributed to the Members pursuant to Section 7.02, if, immediately prior to the
 issuance of the relevant new P Series of Class C Common Units, the Company sold all of its
 assets for Fair Market Value and immediately liquidated, the Company’s debts and liabilities
 were satisfied and the proceeds of the liquidation were Distributed pursuant to Section 13.03(c).

          “Prospective Purchaser” has the meaning set forth in Section 9.01(c).

        “Public Offering” means any underwritten public offering pursuant to a registration
 statement filed in accordance with the Securities Act.

          “Purchase Notice” has the meaning set forth in Section 10.04(b)(i).

          “Purchased Incentive Units” has the meaning set forth in Section 10.04(b)(i).


                                                  10
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 44 of 90




         “Qualified Public Offering” means the sale, in a firm commitment underwritten public
 offering led by a nationally recognized underwriting firm pursuant to an effective registration
 statement under the Securities Act, of Units (or common stock of the Company or an IPO Entity)
 having an aggregate offering value (net of underwriters’ discounts and selling commissions) of at
 least $50,000,000, following which at least 25% of the total Units (or common stock of the
 Company or an IPO Entity) on a Fully Diluted Basis shall have been sold to the public and shall
 be listed on any national securities exchange or quoted on the NASDAQ Stock Market System.

          “Qualifying Incentive Units” has the meaning set forth in Section 7.03.

        “Quarterly Estimated Tax Amount” of a Member for any calendar quarter of a Fiscal
 Year means the excess, if any of (a) the product of (i) a quarter (¼) in the case of the first
 calendar quarter of the Fiscal Year, half (½) in the case of the second calendar quarter of the
 Fiscal Year, three-quarters (¾) in the case of the third calendar quarter of the Fiscal Year, and
 one (1) in the case of the fourth calendar quarter of the Fiscal Year and (ii) the Member’s
 Estimated Tax Amount for such Fiscal Year over (b) all Distributions previously made during
 such Fiscal Year to such Member.

          “Regulatory Allocations” has the meaning set forth in Section 6.02(d).

       “Representative” means, with respect to any Person, any and all directors, officers,
 employees, consultants, financial advisors, counsel, accountants and other agents of such Person.

          “Restricted Incentive Units” has the meaning set forth in Section 3.05(f)(i).

          “Restricted Period” has the meaning set forth in Section 11.03(a).

          “Securities Act” means the Securities Act of 1933, as amended, or any successor federal
 statute, and the rules and regulations thereunder, which shall be in effect at the time.

          “Service Provider” has the meaning set forth in Section 3.05(f).

          “Shortfall Amount” has the meaning set forth in Section 7.04(b).

        “Subsidiary” means, with respect to any Person, any other Person of which a majority of
 the outstanding shares or other equity interests having the power to vote for directors or
 comparable managers are owned, directly or indirectly, by the first Person.

          “Tax Advance” has the meaning set forth in Section 7.04(a).

         “Tax Amount” of a Member for a Fiscal Year means the product of (a) the Tax Rate for
 such Fiscal Year and (b) the Adjusted Taxable Income of the Member for such Fiscal Year with
 respect to its Units.

          “Tax Matters Member” has the meaning set forth in Section 12.01.

        “Tax Rate,” as applied to each Member, for any period, means the highest marginal
 blended federal, state and local tax rate applicable to ordinary income, qualified dividend income


                                                 11
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 45 of 90




 or capital gains, as appropriate, for such period for any of the Members (or its direct or indirect
 owners), taking into account for federal income tax purposes, the deductibility of state and local
 taxes and any applicable limitations on such deductions, which rate shall be determined by the
 Managing Member.

          “Taxing Authority” has the meaning set forth in Section 7.05(b).

         “Third Party Purchaser” means any Person who, immediately prior to the contemplated
 transaction, (a) does not directly or indirectly own or have the right to acquire any outstanding
 Common Units (or applicable Unit Equivalents) or (b) is not a Permitted Transferee of any
 Person who directly or indirectly owns or has the right to acquire any Common Units (or
 applicable Unit Equivalents).

         “Transfer” means to, directly or indirectly, sell, transfer, assign, pledge, encumber,
 hypothecate or similarly dispose of, either voluntarily or involuntarily, by operation of law or
 otherwise, or to enter into any contract, option or other arrangement or understanding with
 respect to the sale, transfer, assignment, pledge, encumbrance, hypothecation or similar
 disposition of, any Units owned by a Person or any interest (including a beneficial interest) in
 any Units or Unit Equivalents owned by a Person. “Transfer” when used as a noun shall have a
 correlative meaning. “Transferor” and “Transferee” mean a Person who makes or receives a
 Transfer, respectively.

         “Treasury Regulations” means the final or temporary regulations issued by the United
 States Department of Treasury pursuant to its authority under the Code, and any successor
 regulations.

          “Unallocated Item” has the meaning set forth in Section 6.05.

          “Underlying Units” has the meaning set forth in Section 3.05(e).

         “Unit” means a unit representing a fractional part of the Membership Interests of the
 Members and shall include all types and classes of Units, including but not limited to the Class A
 Common Units, Class B Common Units and Class C Common Units and any other units
 hereinafter issued by the Company; provided, that any type or class of Unit shall have the
 privileges, preference, duties, liabilities, obligations and rights set forth in this Agreement and
 the Membership Interests represented by such type or class or series of Unit shall be determined
 in accordance with such privileges, preference, duties, liabilities, obligations and rights.

         “Unit Equivalents” means any security or obligation that is by its terms, directly or
 indirectly, convertible into, exchangeable or exercisable for Units, and any option, warrant or
 other right to subscribe for, purchase or acquire Units.

          “Unrestricted Incentive Units” has the meaning set forth in Section 3.05(f)(ii).

          “Voting Members” has the meaning set forth in Section 4.07(b).

          “Voting Units” has the meaning set forth in Section 4.07(a).



                                                 12
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 46 of 90




          “Withholding Advances” has the meaning set forth in Section 7.05(b).

         Section 1.02 Interpretation. For purposes of this Agreement, (a) the words “include,”
 “includes” and “including” shall be deemed to be followed by the words “without limitation”; (b)
 the word “or” is not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
 “hereunder” refer to this Agreement as a whole. The definitions given for any defined terms in
 this Agreement shall apply equally to both the singular and plural forms of the terms defined.
 Whenever the context may require, any pronoun shall include the corresponding masculine,
 feminine and neuter forms. Unless the context otherwise requires, references herein: (x) to
 Articles, Sections, and Exhibits mean the Articles and Sections of, and Exhibits attached to, this
 Agreement; (y) to an agreement, instrument or other document means such agreement,
 instrument or other document as amended, supplemented and modified from time to time to the
 extent permitted by the provisions thereof and (z) to a statute means such statute as amended
 from time to time and includes any successor legislation thereto and any regulations promulgated
 thereunder. This Agreement shall be construed without regard to any presumption or rule
 requiring construction or interpretation against the party drafting an instrument or causing any
 instrument to be drafted. The Exhibits referred to herein shall be construed with, and as an
 integral part of, this Agreement to the same extent as if they were set forth verbatim herein.

                                          ARTICLE II
                                         ORGANIZATION

          Section 2.01 Formation.

         (a)   The Company was formed on February 25, 2015, pursuant to the provisions of the
 Delaware Act, upon the filing of the Certificate of Formation with the Secretary of State of the
 State of Delaware.

         (b)     This Agreement shall constitute the “limited liability company agreement” (as
 that term is used in the Delaware Act) of the Company. The rights, powers, duties, obligations
 and liabilities of the Members shall be determined pursuant to the Delaware Act and this
 Agreement. To the extent that the rights, powers, duties, obligations and liabilities of any
 Member are different by reason of any provision of this Agreement than they would be under the
 Delaware Act in the absence of such provision, this Agreement shall, to the extent permitted by
 the Delaware Act, control.

         Section 2.02 Name. The name of the Company is “J.S. Held Management LLC” or
 such other name or names as the Managing Member may from time to time designate; provided,
 that the name shall always contain the words “Limited Liability Company” or the abbreviation
 “L.L.C.” or the designation “LLC.” The Managing Member shall give prompt notice to each of
 the Members of any change to the name of the Company.

        Section 2.03 Principal Office. The principal office of the Company is located at 277
 Willis Avenue, Roslyn Heights, New York 11577, or such other place as may from time to time
 be determined by the Managing Member.

          Section 2.04 Registered Office; Registered Agent.


                                                13
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 47 of 90




        (a)    The registered office of the Company shall be the office of the initial registered
 agent named in the Certificate of Formation or such other office (which need not be a place of
 business of the Company) as the Managing Member may designate from time to time in the
 manner provided by the Delaware Act and Applicable Law.

        (b)    The registered agent for service of process on the Company in the State of
 Delaware shall be the initial registered agent named in the Certificate of Formation or such other
 Person or Persons as the Managing Member may designate from time to time in the manner
 provided by the Delaware Act and Applicable Law.

          Section 2.05 Purpose; Powers.

          (a)    The purpose of the Company is to engage in any lawful act or activity for which
 limited liability companies may be formed under the Delaware Act and to engage in any and all
 activities necessary or incidental thereto.

        (b)    The Company shall have all the powers necessary or convenient to carry out the
 purposes for which it is formed, including the powers granted by the Delaware Act.

        Section 2.06 Term. The term of the Company commenced on the date the Certificate of
 Formation was filed with the Secretary of State of the State of Delaware and shall continue in
 existence perpetually until the Company is dissolved in accordance with the provisions of this
 Agreement.

          Section 2.07 No State-Law Partnership. The Members intend that the Company shall
 be treated as a partnership for federal and, if applicable, state and local income tax purposes, and,
 to the extent permissible, the Company shall elect to be treated as a partnership for such
 purposes. The Company and each Member shall file all tax returns and shall otherwise take all
 tax and financial reporting positions in a manner consistent with such treatment and no Member
 shall take any action inconsistent with such treatment. The Members intend that the Company
 shall not be a partnership (including, without limitation, a limited partnership) or joint venture,
 and that no Member, Manager or Officer of the Company shall be a partner or joint venturer of
 any other Member, Manager or Officer of the Company, for any purposes other than as set forth
 in the first sentence of this Section 2.07.

                                            ARTICLE III
                                              UNITS

          Section 3.01 Units Generally. The Membership Interests of the Members shall be
 represented by issued and outstanding Units, which may be divided into one or more types,
 classes or series. Each type, class or series of Units shall have the privileges, preference, duties,
 liabilities, obligations and rights, including voting rights, if any, set forth in this Agreement with
 respect to such type, class or series. The Managing Member shall maintain a schedule of all
 Members, their respective mailing addresses and the amount and series of Units held by them
 (the “Members Schedule”), and shall update the Members Schedule upon the issuance or
 Transfer of any Units to any new or existing Member. The Members Schedule shall be kept
 confidential.


                                                  14
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 48 of 90




        Section 3.02 Authorization and Issuance of Class A Common Units. Subject to
 compliance with Section 9.01, the Company is hereby authorized to issue a class of Units
 designated as Class A Common Units.

        Section 3.03 Authorization and Issuance of Class B Common Units. Subject to
 compliance with Section 9.01, the Company is hereby authorized to issue a class of Units
 designated as Class B Common Units.

        Section 3.04 Authorization and Issuance of Class C Common Units. Subject to
 compliance with Section 9.01, the Company is hereby authorized to issue a class of Units
 designated as Class C Common Units.

          Section 3.05 Incentive Units.

         (a)     Subject to Section 3.03 and upon the terms and conditions set forth in any
 applicable Award Agreements or employment agreements with any member of the Management
 Company Group, the Company may issue Class B Common Units to Service Providers; provided
 that (i) Class B Common Units shall only be issued to a Person that is an employee of or
 performs services for a member of the Management Company Group, with any such issuance to
 be consistent with the terms of the Incentive Plan and any Award Agreement to such Person; (ii)
 Class B Common Units shall be issued by the Company only in conjunction with a
 corresponding issuance of Class B Common Units in J.S. Held Holdings, LLC (“J.S. Held
 Holdings”) to the Company; and (iii) the number of Class B Common Units outstanding shall be
 reduced, from time to time, as the Managing Member determines appropriate in good faith to
 reflect any reduction in the number of Class B Common Units held by any Member, including as
 a result of forfeiture or repurchase pursuant to the terms of this Agreement, the Incentive Plan,
 any Award Agreement or otherwise. Class B Common Units that have been forfeited or
 repurchased may be re-issued at any time.

         (b)    Subject to Section 3.04 and upon the terms and conditions set forth in any
 applicable Award Agreements or employment agreements approved by the Managing Member,
 the Company may issue a profit interest series of Class C Common Units to Service Providers
 (each a “P Series” of Class C Common Units, to be consecutively designated as “Series P-1,”
 “Series P-2,” etc.) provided that (i) P Series of Class C Common Units shall only be issued to a
 Person that is an employee of or performs services for a member of the Management Company
 Group, with any such issuance to be consistent with the terms of the Incentive Plan and any
 Award Agreement to such Person; (ii) P Series of Class C Common Units shall be issued by the
 Company only in conjunction with a corresponding issuance of P Series of Class C Common
 Units in J.S Held Holdings to the Company; and (iii) the number of P Series of Class C Common
 Units outstanding shall be reduced, from time to time, as the Managing Member determines
 appropriate in good faith to reflect and reduction in the number of P Series of Class C Common
 Units held by any Member, including as a result of forfeiture or repurchase pursuant to the terms
 of this Agreement, the Incentive Plan, any Award Agreement or otherwise. P Series of Class C
 Common Units that have been forfeited or repurchased may be re-issued at any time.

        (c)    The Managing Member is hereby authorized and directed to adopt a written plan
 pursuant to which all such Incentive Units shall be granted in compliance with Rule 701 of the


                                                15
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 49 of 90




 Securities Act or another applicable exemption (such plan as in effect from time to time, the
 “Incentive Plan”). In connection with the adoption of the Incentive Plan and issuance of
 Incentive Units, the Managing Member is hereby authorized to negotiate and enter into award
 agreements with each Service Provider to whom it grants Incentive Units (such agreements,
 “Award Agreements”). Each Award Agreement shall include such terms, conditions, rights and
 obligations as may be determined by the Managing Member, in its sole discretion, consistent
 with the terms herein.

         (d)     The Managing Member may cause the Company from time to time to repurchase
 from any Member all or any Incentive Units for which repurchase rights are triggered pursuant to
 Section 10.04 of this Agreement, the Incentive Plan or related Award Agreements, at a purchase
 price stipulated herein and therein. Any Incentive Units so repurchased shall automatically be
 fully redeemed and no longer outstanding.

         (e)     It is acknowledged and agreed by the Company and each Member that (i) the
 Incentive Units are intended to represent an indirect interest in the Incentive Units of J.S. Held
 Holdings issued to the Company in conjunction with the corresponding issuance of such
 Incentive Units (such Units, the “Underlying Units”); and (ii) unless otherwise determined by
 the Managing Member, it is intended that the rights, preferences, conditions, obligations and
 limitations on the Class B Common Units and Class C Common Units issued under this
 Agreement are intended to correspond to the equivalent rights, preferences, conditions,
 obligations and limitations of the Underlying Units (provided that the foregoing shall not prevent
 the Company or Managing Member from exercising any rights under this Agreement, including
 using distributions made with respect to the Underlying Units to make any payments, or establish
 any reserves, permitted to be made or established under this Agreement). All determinations
 regarding the application of this Section 3.05(e) shall be made by the Managing Member in its
 sole discretion, which determinations shall be final and conclusive as to all Members.

        (f)     The Managing Member shall have the power and discretion to approve which
 Managers, Officers, employees, consultants, independent contractors, advisors or other service
 providers of the Management Company Group (each, a “Service Provider”) shall be offered and
 issued Incentive Units and shall establish such vesting criteria for the Incentive Units as it
 determines in its discretion and shall include such vesting criteria in the Incentive Plan and/or the
 applicable Award Agreement for any grant of Incentive Units. As used in this Agreement:

               (i)    any Incentive Units that have not vested pursuant to the terms of the
 Incentive Plan and any associated Award Agreement are referred to as “Restricted Incentive
 Units”; and

               (ii)    any Incentive Units that have vested pursuant to the terms of the Incentive
 Plan and any associated Award Agreement are referred to as “Unrestricted Incentive Units.”

         (g)    Immediately prior to each issuance of each P Series of Class C Common Units
 following the initial issuance described in the second sentence of Section 3.05(c), the Managing
 Member shall determine in good faith the P Series Liquidation Value. In each Award Agreement
 that the Company enters into with a Service Provider for the issuance of each new P Series of
 Class C Common Units, the Managing Member shall include an appropriate Profits Interest


                                                  16
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 50 of 90




 Hurdle for such Incentive Units on the basis the P Series Liquidation Value (or a multiple
 thereof) immediately prior to the issuance of such Incentive Units as determined by the
 Managing Member.

        (h)     The Company and each Member hereby acknowledge and agree that all P Series
 of Class C Common Units constitute a “profits interest” in the Company within the meaning of
 Rev. Proc. 93-27 (a “Profits Interest”), and that any and all P Series of Class C Common Units
 received by Service Providers are received in exchange for the provision of services by the
 Service Provider to or for the benefit of the Management Company Group in a Service Provider
 capacity or in anticipation of becoming a Service Provider. The Company and each Service
 Provider which receives P Series of Class C Common Units hereby agree to comply with the
 provisions of Rev. Proc. 2001-43, and neither the Company nor any Service Provider who
 receives any P Series of Class C Common Units shall perform any act or take any position
 inconsistent with the application of Rev. Proc. 2001-43 or any future Internal Revenue Service
 guidance or other Governmental Authority that supplements or supersedes the foregoing
 Revenue Procedures.

        (i)       Incentive Units granted to a Service Provider shall receive the following tax
 treatment:

                 (i)    the Company and each Service Provider who receives Incentive Units
 shall treat such Service Provider as the owner of such Incentive Units from the date of their
 receipt, and the Service Provider receiving such Incentive Units shall take into account his or her
 Distributive share of Net Income, Net Loss, income, gain, loss and deduction associated with the
 Incentive Units in computing such Service Provider’s income tax liability for the entire period
 during which such Service Provider holds Incentive Units;

                  (ii)    each Service Provider that receives Class B Common Units may, and each
 Service Provider that receives P Series of Class C Common Units shall be obligated to, make a
 timely and effective election under Code Section 83(b) with respect to such Incentive Units
 received by such Service Provider, and shall promptly provide a copy of any such election which
 is made to the Company. Except as otherwise determined by the Managing Member, both the
 Company and all Members shall (A) treat such Class B Common Units (if a Code Section 83(b)
 election has been made with respect thereto or such Class B Common Units are vested) and such
 P Series Class C Common Units (whether or not vested) as outstanding for tax purposes, (B)
 treat such Service Provider as a partner for tax purposes with respect to such Class B Common
 Units (if a Code Section 83(b) election has been made with respect thereto or such Class B
 Common Units are vested) and such P Series Class C Common Units (whether or not vested) and
 (C) file all tax returns and reports consistently with the foregoing. The Company shall recognize,
 and allocate to its Members in accordance with this Agreement, a deduction with respect to each
 such Class B Common Unit, as of the date of issuance of such Class B Common Unit (if a Code
 Section 83(b) election has been made) or otherwise as of the date such Class B Common Unit is
 vested, reflecting the compensatory income attributable to such Class B Common Unit, as if a
 compensatory cash payment had been made to the holder of such Class B Common Unit as of
 such date by the Company, followed immediately by a cash Capital Contribution by such holder
 to the Company in exchange for such Class B Common Unit. Neither the Company nor any of its
 Members shall deduct any amount (as wages, compensation or otherwise) with respect to the


                                                 17
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 51 of 90




 receipt of such P Series Class C Common Units (whether or not vested) for federal income tax
 purposes; and

                (iii) in accordance with the finally promulgated successor rules to Proposed
 Regulations Section 1.83-3(l) and IRS Notice 2005-43, each Member, by executing this
 Agreement, authorizes and directs the Company to elect a safe harbor under which the fair
 market value of any P Series of Class C Common Units issued after the effective date of such
 Proposed Regulations (or other guidance) will be treated as equal to the liquidation value (within
 the meaning of the Proposed Regulations or successor rules) of the P Series of Class C Common
 Units as of the date of issuance of such P Series of Class C Common Units. In the event that the
 Company makes a safe harbor election as described in the preceding sentence, each Member
 hereby agrees to comply with all safe harbor requirements with respect to Transfers of Units
 while the safe harbor election remains effective.

        Section 3.06 No Pre-Emptive Rights for Class C Common Units. For the avoidance
 of doubt, (i) no Class C Common Units granted to Service Providers, including Unrestricted
 Incentive Units, shall have any pre-emptive right to acquire New Securities pursuant to Section
 9.01(a) and (ii) no Class B Common Units or Class C Common Units shall have any right to vote
 any matter on which all the Members are entitled to vote. All Incentive Units granted to the
 Members, including Unrestricted Incentive Units, shall be subject to the rights of the Managing
 Member to drag along the holders of Incentive Units pursuant to Section 10.03.

          Section 3.07 Other Issuances. In addition to Common Units and Incentive Units, the
 Company is hereby authorized, subject to compliance with Section 9.01, to authorize and issue
 or sell to any Person any of the following (collectively, “New Interests”): (i) any new type, class
 or series of Units not otherwise described in this Agreement, which Units may be designated as
 classes or series of the preferred Units, Common Units or Incentive Units but having different
 rights; and (ii) Unit Equivalents. The Managing Member is hereby authorized, subject to Section
 15.09, to amend this Agreement to reflect such issuance and to fix the relative privileges,
 preference, duties, liabilities, obligations and rights of any such New Interests, including the
 number of such New Interests to be issued, the preference (with respect to Distributions, in
 liquidation or otherwise) over any other Units and any contributions required in connection
 therewith.

          Section 3.08 Certification of Units.

         (a)     The Managing Member in its sole discretion may, but shall not be required to,
 issue certificates to the Members representing the Units held by such Member.

         (b)     In the event that the Managing Member shall issue certificates representing Units
 in accordance with Section 3.08(a), then in addition to any other legend required by Applicable
 Law, all certificates representing issued and outstanding Units shall bear a legend substantially in
 the following form:

 THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LIMITED
 LIABILITY COMPANY AGREEMENT AMONG THE COMPANY AND ITS MEMBERS, A
 COPY OF WHICH IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICE OF THE


                                                 18
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 52 of 90




 COMPANY. NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
 OTHER DISPOSITION OF THE UNITS REPRESENTED BY THIS CERTIFICATE MAY BE
 MADE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF SUCH LIMITED
 LIABILITY COMPANY AGREEMENT.

 THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
 UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER
 APPLICABLE SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD,
 ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED EXCEPT (A)
 PURSUANT TO A REGISTRATION STATEMENT EFFECTIVE UNDER SUCH ACT AND
 LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER.

                                           ARTICLE IV
                                            MEMBERS

          Section 4.01 Admission of New Members.

        (a)     New Members may be admitted by the Managing Member from time to time (i) in
 connection with an issuance of Units by the Company, subject to compliance with the provisions
 of Section 9.01, as applicable, and (ii) in connection with a Transfer of Units, subject to
 compliance with the provisions of Article X, and in either case, following compliance with the
 provisions of Section 4.01(b).

         (b)     In order for any Person not already a Member of the Company to be admitted as a
 Member, whether pursuant to an issuance or Transfer of Units, such Person shall have executed
 and delivered to the Company a written undertaking substantially in the form of the Joinder
 Agreement. Upon the amendment of the Members Schedule by the Managing Member and the
 satisfaction of any other applicable conditions, including, if a condition, the receipt by the
 Company of payment for the issuance of the applicable Units, such Person shall be admitted as a
 Member and deemed listed as such on the books and records of the Company and thereupon
 shall be issued his, her or its Units. The Managing Member shall also adjust the Capital Accounts
 of the Members as necessary in accordance with Section 5.03.

        Section 4.02 Representations and Warranties of Members. By execution and
 delivery of this Agreement or a Joinder Agreement, as applicable, each of the Members (other
 than the Managing Member with respect to Sections 4.02(d), 4.02(e) and 4.02(f)), whether
 admitted as of the date hereof or pursuant to Section 4.01, represents and warrants to the
 Company and acknowledges that:

         (a)    The Units have not been registered under the Securities Act or the securities laws
 of any other jurisdiction, are issued in reliance upon federal and state exemptions for transactions
 not involving a public offering and cannot be disposed of unless (i) they are subsequently
 registered or exempted from registration under the Securities Act and (ii) the provisions of this
 Agreement have been complied with;

        (b)     Other than the Members set forth on Schedule A, such Member is an “accredited
 investor” within the meaning of Rule 501 promulgated under the Securities Act, as amended by
 Section 413(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act, and agrees

                                                 19
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 53 of 90




 that it will not take any action that could have an adverse effect on the availability of the
 exemption from registration provided by Rule 501 promulgated under the Securities Act with
 respect to the offer and sale of the Units;

        (c)    Such Member’s Units are being acquired for its own account solely for
 investment and not with a view to resale or distribution thereof;

        (d)     Such Member has conducted its own independent review and analysis of the
 business, operations, assets, liabilities, results of operations, financial condition and prospects of
 the Company and such Member acknowledges that it has been provided adequate access to the
 personnel, properties, premises and records of the Company for such purpose;

        (e)     The determination of such Member to acquire Units has been made by such
 Member independent of any other Member and independent of any statements or opinions as to
 the advisability of such purchase or as to the business, operations, assets, liabilities, results of
 operations, financial condition and prospects of the Company and the Company Subsidiaries that
 may have been made or given by any other Member or by any agent or employee of any other
 Member;

        (f)     Such Member has such knowledge and experience in financial and business
 matters and is capable of evaluating the merits and risks of an investment in the Company and
 making an informed decision with respect thereto;

       (g)    Such Member is able to bear the economic and financial risk of an investment in
 the Company for an indefinite period of time;

         (h)    The execution, delivery and performance of this Agreement have been duly
 authorized by such Member and do not require such Member to obtain any consent or approval
 that has not been obtained and do not contravene or result in a default in any material respect
 under any provision of any law or regulation applicable to such Member or other governing
 documents or any agreement or instrument to which such Member is a party or by which such
 Member is bound;

         (i)    This Agreement is valid, binding and enforceable against such Member in
 accordance with its terms, except as may be limited by bankruptcy, insolvency, reorganization,
 moratorium, and other similar laws of general applicability relating to or affecting creditors’
 rights or general equity principles (regardless of whether considered at law or in equity); and

        (j)      Neither the issuance of any Units to any Member nor any provision contained
 herein will entitle the Member to remain in the employment of the Company or any Company
 Subsidiary or affect the right of the Company or any Company Subsidiary to terminate the
 Member’s employment at any time for any reason, other than as otherwise provided in such
 Member’s employment agreement or other similar agreement with the Company or Company
 Subsidiary, if applicable.

       Section 4.03 No Personal Liability. Except as otherwise provided in the Delaware Act,
 by Applicable Law or expressly in this Agreement, no Member will be obligated personally for



                                                  20
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 54 of 90




 any debt, obligation or liability of the Company or of any Company Subsidiaries or other
 Members, whether arising in contract, tort or otherwise, solely by reason of being a Member.

         Section 4.04 No Withdrawal. A Member shall not cease to be a Member as a result of
 the Bankruptcy of such Member or as a result of any other events specified in § 18-304 of the
 Delaware Act. So long as a Member continues to hold any Units, such Member shall not have
 the ability to withdraw or resign as a Member prior to the dissolution and winding up of the
 Company and any such withdrawal or resignation or attempted withdrawal or resignation by a
 Member prior to the dissolution or winding up of the Company shall be null and void. As soon as
 any Person who is a Member ceases to hold any Units, such Person shall no longer be a Member;
 provided, however, that this Agreement shall continue to apply with respect to any Units that
 have been called in accordance with Section 10.04 until full payment is made therefor in
 accordance with the terms of this Agreement.

        Section 4.05 Death. The death of any Member shall not cause the dissolution of the
 Company. In such event the Company and its business shall be continued by the remaining
 Member or Members and the Units owned by the deceased Member shall automatically be
 Transferred to such Member’s heirs; provided, that within a reasonable time after such Transfer,
 the applicable heirs shall sign a written undertaking substantially in the form of the Joinder
 Agreement.

        Section 4.06 Voting. Except as otherwise provided by this Agreement (including
 Section 15.09) or as otherwise required by the Delaware Act or Applicable Law, on all matters
 on which all the Members are entitled to vote:

             (i)   each holder of a Class A Common Unit shall be entitled to one vote per
 Class A Common Unit of which such Member is the record owner; and

                 (ii)     the holders of Class B Common Units and Class C Common Units shall
 not be entitled to vote.

          Section 4.07 Meetings.

         (a)    Voting Units. As used herein, the term “Voting Units” shall mean the Class A
 Common Units, for purposes of calling or holding any meeting of the Members holding Class A
 Common Units, providing notice of such a meeting, forming a quorum for such a meeting, or
 taking any action by vote at a meeting or by written consent without a meeting.

         (b)      Calling the Meeting. Meetings of the Members may be called by the Managing
 Member. Only Members who hold the relevant Voting Units (“Voting Members”) shall have
 the right to attend meetings of the Members.

         (c)    Notice. Written notice stating the place, date and time of the meeting and, in the
 case of a meeting of the Members not regularly scheduled, describing the purposes for which the
 meeting is called, shall be delivered not fewer than one (1) day and not more than thirty (30)
 days before the date of the meeting to each Voting Member, by or at the direction of the
 Managing Member, as the case may be. The Voting Members may hold meetings at the



                                                21
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 55 of 90




 Company’s principal office or at such other place as the Managing Member may designate in the
 notice for such meeting.

        (d)     Participation. Any Voting Member may participate in a meeting of the Voting
 Members by means of conference telephone or other communications equipment by means of
 which all Persons participating in the meeting can hear each other, and participation in a meeting
 by such means shall constitute presence in person at such meeting.

         (e)    Vote by Proxy. On any matter that is to be voted on by Voting Members, a
 Voting Member may vote in person or by proxy, and such proxy may be granted in writing, by
 means of Electronic Transmission or as otherwise permitted by Applicable Law. Every proxy
 shall be revocable in the discretion of the Voting Member executing it unless otherwise provided
 in such proxy; provided, that such right to revocation shall not invalidate or otherwise affect
 actions taken under such proxy prior to such revocation.

         (f)    Conduct of Business. The business to be conducted at such meeting need not be
 limited to the purpose described in the notice and can include business to be conducted by
 Voting Members holding Common Units; provided, that the appropriate Voting Members shall
 have been notified of the meeting in accordance with Section 4.07(c). Attendance of a Member
 at any meeting shall constitute a waiver of notice of such meeting, except where a Member
 attends a meeting for the express purpose of objecting to the transaction of any business on the
 ground that the meeting is not lawfully called or convened.

         Section 4.08 Quorum. A quorum of any meeting of the Voting Members shall require
 the presence of the Members holding a majority of the appropriate Voting Units held by all
 Members. Subject to Section 4.09, no action at any meeting may be taken by the Members
 unless the appropriate quorum is present. Subject to Section 4.09, no action may be taken by the
 Members at any meeting at which a quorum is present without the affirmative vote of Members
 holding a majority of the appropriate Voting Units held by all Members.

        Section 4.09 Action Without Meeting. Notwithstanding the provisions of Section
 4.08, any matter that is to be voted on, consented to or approved by Voting Members may be
 taken without a meeting, without prior notice and without a vote if consented to, in writing or by
 Electronic Transmission, by a Member or Members holding not less than a majority of the
 appropriate Voting Units held by all Members. A record shall be maintained by the Managing
 Member of each such action taken by written consent of a Member or Members.

         Section 4.10 Power of Members. The Members shall have the power to exercise any
 and all rights or powers granted to Members pursuant to the express terms of this Agreement and
 the Delaware Act. Except as otherwise specifically provided by this Agreement or required by
 the Delaware Act, no Member, in its capacity as a Member, shall have the power to act for or on
 behalf of, or to bind, the Company.

          Section 4.11 No Interest in Company Property. No real or personal property of the
 Company shall be deemed to be owned by any Member individually, but shall be owned by, and
 title shall be vested solely in, the Company. Without limiting the foregoing, each Member hereby



                                                22
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 56 of 90




 irrevocably waives during the term of the Company any right that such Member may have to
 maintain any action for partition with respect to the property of the Company.

                                        ARTICLE V
                          CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

         Section 5.01 Initial Capital Accounts. Contemporaneously with the execution of this
 Agreement, each Member shall have an initial Capital Account and shall own the number, type,
 series and class of Units, in each case, in the amounts set forth opposite such Initial Member’s
 name on the Members Schedule as in effect on the date hereof. The Managing Member shall
 make an initial Capital Contribution of $1,000.

          Section 5.02 Additional Capital Contributions.

        (a)    No Member shall be required to make any additional Capital Contributions to the
 Company. Any future Capital Contributions made by any Member shall only be made with the
 consent of the Managing Member and in connection with an issuance of Units made in
 compliance with Section 9.01.

         (b)    No Member shall be required to lend any funds to the Company and no Member
 shall have any personal liability for the payment or repayment of any Capital Contribution by or
 to any other Member.

        Section 5.03 Maintenance of Capital Accounts. The Company shall establish and
 maintain for each Member a separate capital account (a “Capital Account”) on its books and
 records in accordance with this Section 5.03. Each Capital Account shall be established and
 maintained in accordance with the following provisions:

          (a)     Each Member’s Capital Account shall be increased by the amount of:

                (i)    such Member’s Capital Contributions, including such Member’s initial
 Capital Contribution;

               (ii)    any Net Income or other item of income or gain allocated to such Member
 pursuant to Article VI; and

               (iii) any liabilities of the Company that are assumed by such Member or
 secured by any property Distributed to such Member.

          (b)     Each Member’s Capital Account shall be decreased by:

             (i)     the cash amount or Book Value of any property Distributed to such
 Member pursuant to Article VII and Section 13.03(c);

              (ii)  the amount of any Net Loss or other item of loss or deduction allocated to
 such Member pursuant to Article VI; and




                                                23
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 57 of 90




               (iii) the amount of any liabilities of such Member assumed by the Company or
 which are secured by any property contributed by such Member to the Company.

         Section 5.04 Succession Upon Transfer. In the event that any Units are Transferred in
 accordance with the terms of this Agreement, the Transferee shall succeed to the Capital
 Account of the Transferor to the extent it relates to the Transferred Units and, subject to Section
 6.04, shall receive allocations and Distributions pursuant to Article VI, Article VII and Article
 XIII in respect of such Units.

         Section 5.05 Negative Capital Accounts. In the event that any Member shall have a
 deficit balance in his, her or its Capital Account, such Member shall have no obligation, during
 the term of the Company or upon dissolution or liquidation thereof, to restore such negative
 balance or make any Capital Contributions to the Company by reason thereof, except as may be
 required by Applicable Law or in respect of any negative balance resulting from a withdrawal of
 capital or dissolution in contravention of this Agreement.

         Section 5.06 No Withdrawal. No Member shall be entitled to withdraw any part of his,
 her or its Capital Account or to receive any Distribution from the Company, except as provided
 in this Agreement. No Member shall receive any interest, salary or drawing with respect to its
 Capital Contributions or its Capital Account, except as otherwise provided in this Agreement.
 The Capital Accounts are maintained for the sole purpose of allocating items of income, gain,
 loss and deduction among the Members and shall have no effect on the amount of any
 Distributions to any Members, in liquidation or otherwise.

        Section 5.07 Treatment of Loans From Members. Loans by any Member to the
 Company shall not be considered Capital Contributions and shall not affect the maintenance of
 such Member’s Capital Account, other than to the extent provided in Section 5.03(a)(iii), if
 applicable.

         Section 5.08 Modifications. The foregoing provisions and the other provisions of this
 Agreement relating to the maintenance of Capital Accounts are intended to comply with Section
 1.704-1(b) of the Treasury Regulations and shall be interpreted and applied in a manner
 consistent with such Treasury Regulations. If the Managing Member determines that it is prudent
 to modify the manner in which the Capital Accounts, or any increases or decreases to the Capital
 Accounts, are computed in order to comply with such Treasury Regulations, the Managing
 Member may authorize such modifications.

                                          ARTICLE VI
                                          ALLOCATIONS

         Section 6.01 Allocation of Net Income and Net Loss. For each Fiscal Year (or portion
 thereof), except as otherwise provided in this Agreement, Net Income and Net Loss (and, to the
 extent necessary, individual items of income, gain, loss or deduction) of the Company shall be
 allocated among the Members in a manner such that, after giving effect to the special allocations
 set forth in Section 6.02, the Capital Account balance of each Member, immediately after
 making such allocations, is, as nearly as possible, equal to (i) the Distributions that would be
 made to such Member pursuant to Section 13.03(c) if the Company were dissolved, its affairs


                                                 24
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 58 of 90




 wound up and its assets sold for cash equal to their Book Value, all Company liabilities were
 satisfied (limited with respect to each Nonrecourse Liability to the Book Value of the assets
 securing such liability), and the net assets of the Company were Distributed, in accordance with
 Section 13.03(c), to the Members immediately after making such allocations, minus (ii) such
 Member’s share of Company Minimum Gain and Member Nonrecourse Debt Minimum Gain,
 computed immediately prior to the hypothetical sale of assets; provided, however, that
 notwithstanding any other provision of this Agreement, the Managing Member may make such
 allocations of Net Income or Net Loss (or items thereof) as it deems reasonably necessary to give
 economic effect to the provisions of this Agreement, taking into such facts and circumstances as
 it deems reasonably necessary for this purpose.

        Section 6.02 Regulatory and Special Allocations. Notwithstanding the provisions of
 Section 6.01:

         (a)     If there is a net decrease in Company Minimum Gain (determined according to
 Treasury Regulations Section 1.704-2(d)(1)) during any Fiscal Year, each Member shall be
 specially allocated Net Income for such Fiscal Year (and, if necessary, subsequent Fiscal Years)
 in an amount equal to such Member’s share of the net decrease in Company Minimum Gain,
 determined in accordance with Treasury Regulations Section 1.704-2(g). The items to be so
 allocated shall be determined in accordance with Treasury Regulations Sections 1.704-2(f)(6)
 and 1.704-2(j)(2). This Section 6.02(a) is intended to comply with the “minimum gain
 chargeback” requirement in Treasury Regulation Section 1.704-2(f) and shall be interpreted
 consistently therewith.

         (b)     Member Nonrecourse Deductions shall be allocated in the manner required by
 Treasury Regulations Section 1.704-2(i). Except as otherwise provided in Treasury Regulations
 Section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt Minimum Gain
 during any Fiscal Year, each Member that has a share of such Member Minimum Gain shall be
 specially allocated Net Income for such Fiscal Year (and, if necessary, subsequent Fiscal Years)
 in an amount equal to that Member’s share of the net decrease in Member Nonrecourse Debt
 Minimum Gain. Items to be allocated pursuant to this paragraph shall be determined in
 accordance with Treasury Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section
 6.02(b) is intended to comply with the “minimum gain chargeback” requirements in Treasury
 Regulations Section 1.704-2(i)(4) and shall be interpreted consistently therewith.

         (c)     In the event any Member unexpectedly receives any adjustments, allocations or
 Distributions described in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), Net
 Income shall be specially allocated to such Member in an amount and manner sufficient to
 eliminate the Adjusted Capital Account Deficit created by such adjustments, allocations or
 Distributions as quickly as possible. This Section 6.02(c) is intended to comply with the
 qualified income offset requirement in Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and
 shall be interpreted consistently therewith.

        (d)    The allocations set forth in paragraphs (a), (b) and (c) above (the “Regulatory
 Allocations”) are intended to comply with certain requirements of the Treasury Regulations
 under Code Section 704. Notwithstanding any other provisions of this Article VI (other than the
 Regulatory Allocations), the Regulatory Allocations shall be taken into account in allocating Net


                                                25
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 59 of 90




 Income and Net Losses among Members so that, to the extent possible, the net amount of such
 allocations of Net Income and Net Losses and other items and the Regulatory Allocations to each
 Member shall be equal to the net amount that would have been allocated to such Member if the
 Regulatory Allocations had not occurred.

        (e)     The Company and the Members acknowledge that allocations like those described
 in Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) (“Forfeiture Allocations”) result
 from the allocations of Net Income and Net Loss provided for in this Agreement. For the
 avoidance of doubt, the Company is entitled to make Forfeiture Allocations and, once required
 by applicable final or temporary guidance, allocations of Net Income and Net Loss will be made
 in accordance with Proposed Treasury Regulation Section 1.704-1(b)(4)(xii)(c) or any successor
 provision or guidance.

          Section 6.03 Tax Allocations.

         (a)     Subject to Section 6.03(b) through Section 6.03(e), all income, gains, losses and
 deductions of the Company shall be allocated, for federal, state and local income tax purposes,
 among the Members in accordance with the allocation of such income, gains, losses and
 deductions among the Members for computing their Capital Accounts, except that if any such
 allocation for tax purposes is not permitted by the Code or other Applicable Law, the Company’s
 subsequent income, gains, losses and deductions shall be allocated among the Members for tax
 purposes, to the extent permitted by the Code and other Applicable Law, so as to reflect as nearly
 as possible the allocation set forth herein in computing their Capital Accounts.

        (b)     Items of Company taxable income, gain, loss and deduction with respect to any
 property contributed to the capital of the Company shall be allocated among the Members in
 accordance with Code Section 704(c) and the traditional method of Treasury Regulations Section
 1.704-3(b), so as to take account of any variation between the adjusted basis of such property to
 the Company for federal income tax purposes and its Book Value.

         (c)    If the Book Value of any Company asset is adjusted pursuant to Treasury
 Regulation Section 1.704-1(b)(2)(iv)(f) as provided in clause (c) of the definition of Book Value,
 subsequent allocations of items of taxable income, gain, loss and deduction with respect to such
 asset shall take account of any variation between the adjusted basis of such asset for federal
 income tax purposes and its Book Value in the same manner as under Code Section 704(c).

         (d)    Allocations of tax credit, tax credit recapture and any items related thereto shall
 be allocated to the Members according to their interests in such items as determined by the
 Managing Member taking into account the principles of Treasury Regulations Section 1.704-
 1(b)(4)(ii).

        (e)    The Company shall make allocations pursuant to this Section 6.03 in accordance
 with such method or methods as may be adopted for the Company by the Tax Matters Member
 pursuant to Code Section 704(c).

        (f)    Allocations pursuant to this Section 6.03 are solely for purposes of federal, state
 and local taxes and shall not affect, or in any way be taken into account in computing, any


                                                26
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 60 of 90




 Member’s Capital Account or share of Net Income, Net Losses, Distributions or other items
 pursuant to any provisions of this Agreement.

         Section 6.04 Allocations in Respect of Transferred Units. In the event of a Transfer
 of Units during any Fiscal Year made in compliance with the provisions of Article X, Net
 Income, Net Losses and other items of income, gain, loss and deduction of the Company
 attributable to such Units for such Fiscal Year shall be determined using the interim closing of
 the books method.

         Section 6.05 Curative Allocations. In the event that the Tax Matters Member
 determines, after consultation with counsel experienced in income tax matters, that the allocation
 of any item of Company income, gain, loss or deduction is not specified in this Article VI (an
 “Unallocated Item”), or that the allocation of any item of Company income, gain, loss or
 deduction hereunder is clearly inconsistent with the Members’ economic interests in the
 Company (determined by reference to the general principles of Treasury Regulations Section
 1.704-1(b) and the factors set forth in Treasury Regulations Section 1.704-1(b)(3)(ii)) (a
 “Misallocated Item”), then the Managing Member may allocate such Unallocated Items, or
 reallocate such Misallocated Items, to reflect such economic interests; provided, that no such
 allocation will be made without the prior consent of each Member that would be adversely and
 disproportionately affected thereby; and provided, further, that no such allocation shall have any
 material effect on the amounts distributable to any Member, including the amounts to be
 distributed upon the complete liquidation of the Company.

                                         ARTICLE VII
                                         DISTRIBUTIONS

          Section 7.01 General.

         (a)    Subject to Section 7.01(b), Section 7.02 and Section 7.04, the Managing Member
 shall have sole discretion regarding the amounts and timing of Distributions to Members,
 including to decide to forego payment of Distributions in order to provide for the retention and
 establishment of reserves of, or payment to third parties of, such funds as it deems necessary
 with respect to the reasonable business needs of the Company (which needs may include the
 payment or the making of provision for the payment when due of the Company’s obligations,
 including, but not limited to, present and anticipated debts and obligations, capital needs and
 expenses, the payment of any management or administrative fees and expenses, and reasonable
 reserves for contingencies).

         (b)    Notwithstanding any provision to the contrary contained in this Agreement, the
 Company shall not make any Distribution to Members if such Distribution would violate § 18-
 607 of the Delaware Act or other Applicable Law.

        Section 7.02 Priority of Distributions. After making all Distributions required for a
 given Fiscal Year under Section 7.04 and subject to the priority of Distributions pursuant to
 Section 13.03(c), if applicable, all Distributions determined to be made by the Managing
 Member pursuant to Section 7.01 shall be made in the following manner:



                                                27
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 61 of 90




         (a)    first, to the Members pro rata in proportion to their holdings of Class A Common
 Units and Class B Common Units, until Distributions under this Section 7.02(a) equal the
 aggregate amount of Capital Contributions attributable to the Members in respect of their
 acquisition of Common Units; and

        (b)     second, any remaining amounts to the Members holding all Class B Common
 Units and Class C Common Units (subject to the limitations on Class C Common Units set forth
 in Section 7.03) pro rata in proportion to their aggregate holdings of Common Units treated as
 one class of Units.

         Section 7.03 Limitations on Class C Common Units. It is the intention of the parties
 to this Agreement that Distributions to any Service Provider with respect to P Series of Class C
 Common Units be limited to the extent necessary so that the related Membership Interest
 constitutes a Profits Interest. In furtherance of the foregoing, and notwithstanding anything to the
 contrary in this Agreement, the Managing Member shall, if necessary, limit any Distributions to
 any Service Provider with respect to P Series of Class C Common Units so that such
 Distributions do not exceed the available profits in respect of such Service Provider’s related
 Profits Interest. Available profits shall include the aggregate amount of profit and unrealized
 appreciation in all of the assets of the Company between the date of issuance of such P Series of
 Class C Common Units and the date of such Distribution, it being understood that such
 unrealized appreciation shall be determined on the basis of the Profits Interest Hurdle applicable
 to such P Series of Class C Common Unit. In the event that a Service Provider’s Distributions
 and allocations with respect to P Series of Class C Common Units are reduced pursuant to the
 preceding sentence, an amount equal to such excess Distributions shall be treated as instead
 apportioned to the holders of Class A Common Units, Class B Common Units and P Series of
 Class C Common Units that have met their Profits Interest Hurdle (such P Series of Class C
 Common Units, “Qualifying Incentive Units”), pro rata in proportion to their aggregate
 holdings of Class A Common Units, Class B Common Units and Qualifying Incentive Units
 treated as one class of Units.

          Section 7.04 Tax Advances.

         (a)    Subject to any restrictions in any of the Company’s and/or any member of the
 Management Company Group’s then applicable debt-financing arrangements, and subject to the
 Managing Member’s sole discretion to retain any other amounts necessary to satisfy the
 Company’s and/or the Company Subsidiaries’ obligations, at least five (5) days before each date
 prescribed by the Code for a calendar-year corporation to pay quarterly installments of estimated
 tax, the Company shall use commercially reasonable efforts to Distribute cash to each Member
 in proportion to and to the extent of such Member’s Quarterly Estimated Tax Amount for the
 applicable calendar quarter (each such Distribution, a “Tax Advance”).

        (b)    If, at any time after the final Quarterly Estimated Tax Amount has been
 Distributed pursuant to Section 7.04(a) with respect to any Fiscal Year, the aggregate Tax
 Advances to any Member with respect to such Fiscal Year are less than such Member’s Tax
 Amount for such Fiscal Year (a “Shortfall Amount”), the Company shall use commercially
 reasonable efforts to Distribute cash in proportion to and to the extent of each Member’s
 Shortfall Amount. The Company shall use commercially reasonable efforts to Distribute


                                                 28
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 62 of 90




 Shortfall Amounts with respect to a Fiscal Year before the 75th day of the next succeeding Fiscal
 Year; provided, that if the Company has made Distributions other than pursuant to this Section
 7.04, the Managing Member may apply such Distributions to reduce any Shortfall Amount.

        (c)     If the aggregate Tax Advances made to any Member pursuant to this Section 7.04
 for any Fiscal Year exceed such Member’s Tax Amount (an “Excess Amount”), such Excess
 Amount shall reduce subsequent Tax Advances that would be made to such Member pursuant to
 this Section 7.04, except to the extent taken into account as an advance pursuant to Section
 7.04(d).

         (d)     Any Distributions made pursuant to this Section 7.04 shall be treated for purposes
 of this Agreement as advances on Distributions pursuant to Section 7.02 and shall reduce, dollar-
 for-dollar, the amount otherwise Distributable to such Member pursuant to Section 7.02.

          Section 7.05 Tax Withholding; Withholding Advances.

         (a)     Tax Withholding. If requested by the Managing Member, each Member shall, if
 able to do so, deliver to the Managing Member:

                (i)    an affidavit in form satisfactory to the Managing Member that the
 applicable Member (or its members, as the case may be) is not subject to withholding under the
 provisions of any federal, state, local, foreign or other Applicable Law;

                 (ii)   any certificate that the Managing Member may reasonably request with
 respect to any such laws; and/or

               (iii) any other form or instrument reasonably requested by the Managing
 Member relating to any Member’s status under such law.

 If a Member fails or is unable to deliver to the Managing Member the affidavit described in
 Section 7.05(a)(i), the Managing Member may withhold amounts from such Member in
 accordance with Section 7.05(b).

          (b)    Withholding Advances. The Company is hereby authorized at all times to make
 payments (“Withholding Advances”) with respect to each Member in amounts required to
 discharge any obligation of the Company (as determined by the Tax Matters Member based on
 the advice of legal or tax counsel to the Company) to withhold or make payments to any federal,
 state, local or foreign taxing authority (a “Taxing Authority”) with respect to any Distribution
 or allocation by the Company of income or gain to such Member and to withhold the same from
 Distributions to such Member. Any funds withheld from a Distribution by reason of this Section
 7.05(b) shall nonetheless be deemed Distributed to the Member in question for all purposes
 under this Agreement and, at the option of the Managing Member, shall be charged against the
 Member’s Capital Account.

        (c)     Repayment of Withholding Advances. Any Withholding Advance made by the
 Company to a Taxing Authority on behalf of a Member and not simultaneously withheld from a
 Distribution to that Member shall, with interest thereon accruing from the date of payment at a



                                                29
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 63 of 90




 rate equal to the prime rate published in the Wall Street Journal on the date of payment plus two
 percent (2.0%) per annum:

                 (i)    be promptly repaid to the Company by the Member on whose behalf the
 Withholding Advance was made (which repayment by the Member shall not constitute a Capital
 Contribution, but shall credit the Member’s Capital Account if the Managing Member shall have
 initially charged the amount of the Withholding Advance to the Capital Account); or

               (ii)   with the consent of the Managing Member, be repaid by reducing the
 amount of the next succeeding Distribution or Distributions to be made to such Member (which
 reduction amount shall be deemed to have been Distributed to the Member, but which shall not
 further reduce the Member’s Capital Account if the Managing Member shall have initially
 charged the amount of the Withholding Advance to the Capital Account).

 Interest shall cease to accrue from the time the Member on whose behalf the Withholding
 Advance was made repays such Withholding Advance (and all accrued interest) by either
 method of repayment described above.

        (d)     Indemnification. Each Member hereby agrees to indemnify and hold harmless
 the Company and the other Members from and against any liability with respect to taxes, interest
 or penalties which may be asserted by reason of the Company’s failure to deduct and withhold
 tax on amounts Distributable or allocable to such Member. The provisions of this Section
 7.05(d) and the obligations of a Member pursuant to Section 7.05(c) shall survive the
 termination, dissolution, liquidation and winding up of the Company and the withdrawal of such
 Member from the Company or Transfer of its Units. The Company may pursue and enforce all
 rights and remedies it may have against each Member under this Section 7.05, including
 bringing a lawsuit to collect repayment with interest of any Withholding Advances.

         (e)     Overwithholding. Neither the Company nor the Managing Member shall be
 liable for any excess taxes withheld in respect of any Distribution or allocation of income or gain
 to a Member. In the event of an overwithholding, a Member’s sole recourse shall be to apply for
 a refund from the appropriate Taxing Authority.

          Section 7.06 Distributions in Kind.

         (a)    The Managing Member is hereby authorized, in its sole discretion, to make
 Distributions to the Members in the form of securities or other property held by the Company;
 provided, that Tax Advances shall only be made in cash. In any non-cash Distribution, the
 securities or property so Distributed will be Distributed among the Members in the same
 proportion and priority as cash equal to the Fair Market Value of such securities or property
 would be Distributed among the Members pursuant to Section 7.02.

        (b)     Any Distribution of securities shall be subject to such conditions and restrictions
 as the Managing Member determines are required or advisable to ensure compliance with
 Applicable Law. In furtherance of the foregoing, the Managing Member may require that the
 Members execute and deliver such documents as the Managing Member may deem necessary or
 appropriate to ensure compliance with all federal and state securities laws that apply to such
 Distribution and any further Transfer of the Distributed securities, and may appropriately legend

                                                 30
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 64 of 90




 the certificates that represent such securities to reflect any restriction on Transfer with respect to
 such laws.

                                           ARTICLE VIII
                                           MANAGEMENT

         Section 8.01 Management of the Company. The business and affair of the Company
 shall be managed by or under the direction of the Managing Member. The Managing Member
 shall have exclusive and complete authority and discretion to manage the operations and affairs
 of the Company and to make all decisions regarding the business of the Company. Any action
 taken by the Managing Member shall constitute the act of and serve to bind the Company.
 Persons dealing with the Company are entitled to rely conclusively on the power and authority of
 the Managing Member as set forth in this Agreement. The Managing Member shall have all
 rights and powers of a manager under the Delaware Act, and shall have such authority, rights and
 powers in the management of the Company to do any and all other acts and things necessary,
 proper, convenient or advisable to effectuate the purposes of this Agreement.

        Section 8.02 Officers. The Managing Member may appoint individuals as officers of
 the Company (the “Officers”) as it deems necessary or desirable to carry on the business of the
 Company and the Managing Member may delegate to such Officers such power and authority as
 the Managing Member deems advisable. No Officer need be a Member or Manager. Any
 individual may hold two or more offices of the Company. Each Officer shall hold office until his
 or her successor is designated by the Managing Member or until his or her earlier death,
 resignation or removal. Any Officer may resign at any time upon written notice to the Managing
 Member. Any Officer may be removed by the Managing Member with or without cause at any
 time. A vacancy in any office occurring because of death, resignation, removal or otherwise,
 may, but need not, be filled by the Managing Member.

        Section 8.03 No Personal Liability. Except as otherwise provided in the Delaware Act,
 by Applicable Law or expressly in this Agreement, no Officer or Manager will be obligated
 personally for any debt, obligation or liability of the Company or of any Company Subsidiaries,
 whether arising in contract, tort or otherwise, solely by reason of being an Officer or Manager.

                                           ARTICLE IX
                                        PRE-EMPTIVE RIGHTS

          Section 9.01 Pre-emptive Right.

        (a)    Issuance of New Securities. The Company hereby grants to each holder of Class
 A Common Units and Class B Common Units (each, a “Pre-emptive Member”) the right to
 purchase its Common Pro Rata Portion of any New Securities that the Company may from time
 to time propose to issue or sell to any party between the date hereof and the consummation of a
 Qualified Public Offering.

          (b)     Definition of New Securities. As used herein:




                                                  31
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 65 of 90




                (i)     the term “New Preferred Securities” shall mean any preferred Units and
 any Unit Equivalents convertible into preferred Units, exchangeable or exercisable for preferred
 Units, or providing a right to subscribe for, purchase or acquire preferred Units;

               (ii)   the term “New Common Securities” shall mean any authorized but
 unissued Common Units and any Unit Equivalents convertible into Common Units,
 exchangeable or exercisable for Common Units, or providing a right to subscribe for, purchase or
 acquire Common Units; and

                (iii) the term “New Securities” shall mean the New Preferred Securities and
 the New Common Securities, as applicable, except that in an issuance and sale of Class A
 Common Units (or other voting Units of the Company), the term “New Securities” with respect
 to any Pre-Emptive Member holding Class B Common Units shall mean Class B Common Units
 (or other non-voting Units of the Company);

 provided, that neither the term “New Preferred Securities” nor the term “New Common
 Securities” shall include Units or Unit Equivalents issued by the Company in connection with:
 (A) a grant to any existing or prospective Service Providers pursuant to any Incentive Plan or
 similar equity-based plans or other compensation agreement; (B) the conversion or exchange of
 any securities of the Company into Units, or the exercise of any warrants or other rights to
 acquire Units; (C) any acquisition by the Company or any Company Subsidiary of any equity
 interests, assets, properties or business of any Person which is approved by the Managing
 Member and for which no proceeds from the issuance of any such New Securities are received
 by the Company; (D) any merger, consolidation or other business combination involving the
 Company or any Company Subsidiary which is approved by the Managing Member and for
 which no proceeds from the issuance of any such New Securities are received by the Company;
 (E) the commencement of any Public Offering or any transaction or series of related transactions
 involving a Change of Control; (F) any subdivision of Units (by a split of Units or otherwise),
 payment of Distributions or any similar recapitalization; (G) any private placement of warrants
 to purchase Membership Interests to lenders or other institutional investors (excluding the
 Members) in any arm’s length transaction in which such lenders or investors provide debt
 financing to the Company or any Company Subsidiary; or (H) a joint venture, strategic alliance
 or other commercial relationship with any Person (including Persons that are customers,
 suppliers and strategic partners of the Company or any Company Subsidiary) relating to the
 operation of the Company’s or any Company Subsidiary’s business and not for the primary
 purpose of raising equity capital.

         (c)    Additional Issuance Notices. The Company shall give written notice (an
 “Issuance Notice”) of any proposed issuance or sale described in Section 9.01(a) to the Pre-
 emptive Members within one (1) Business Day following any meeting of the Managing Member
 at which any such issuance or sale is approved. The Issuance Notice shall, if applicable, be
 accompanied by a written offer from any prospective purchaser seeking to purchase New
 Securities (a “Prospective Purchaser”) and shall set forth the material terms and conditions of
 the proposed issuance or sale, including:

               (i)    the number and description of the New Securities proposed to be issued
 and the percentage of the Company’s Units then outstanding on a Fully Diluted Basis (both in


                                               32
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 66 of 90




 the aggregate and with respect to each class or series of Units proposed to be issued) that such
 issuance would represent;

                 (ii)   the proposed issuance date, which shall be at least twenty (20) days from
 the date of the Issuance Notice;

                  (iii)   the proposed purchase price per unit of the New Securities; and

               (iv)    if the consideration to be paid by the Prospective Purchaser includes non-
 cash consideration, the Managing Member’s good-faith determination of the Fair Market Value
 thereof.

         (d)     Exercise of Pre-emptive Rights. Each Pre-emptive Member shall for a period of
 five (5) days following the receipt of an Issuance Notice (the “Exercise Period”) have the right
 to elect irrevocably to purchase all or any portion of its Common Pro Rata Portion of any New
 Securities, as applicable, at the respective purchase prices set forth in the Issuance Notice by
 delivering a written notice to the Company (an “Acceptance Notice”) specifying the number of
 New Securities it desires to purchase. The delivery of an Acceptance Notice by a Pre-emptive
 Member shall be a binding and irrevocable offer by such Member to purchase the New Securities
 described therein. The failure of a Pre-emptive Member to deliver an Acceptance Notice by the
 end of the Exercise Period shall constitute a waiver of its rights under this Section 9.01 with
 respect to the purchase of such New Securities, but shall not affect its rights with respect to any
 future issuances or sales of New Securities.

         (e)     Over-allotment. No later than five (5) days following the expiration of the
 Exercise Period, the Company shall notify each Pre-emptive Member in writing of the number of
 New Securities that each Pre-emptive Member has agreed to purchase (including, for the
 avoidance of doubt, where such number is zero) (the “Over-allotment Notice”). Each Pre-
 emptive Member exercising its rights to purchase its Common Pro Rata Portion of the New
 Securities in full (an “Exercising Member”) shall have a right of over-allotment such that if any
 other Pre-emptive Member has failed to exercise its right under this Section 9.01 to purchase its
 full Common Pro Rata Portion of the New Securities (each, a “Non-Exercising Member”), such
 Exercising Member may purchase its Common Pro Rata Portion of such Non-Exercising
 Member’s allotment by giving written notice to the Company within five (5) days of receipt of
 the Over-allotment Notice (the “Over-allotment Exercise Period”).

         (f)    Sales to the Prospective Purchaser. Following the expiration of the Exercise
 Period and, if applicable, the Over-allotment Exercise Period, the Company shall be free to
 complete the proposed issuance or sale of New Securities described in the Issuance Notice with
 respect to which Pre-emptive Members declined to exercise the pre-emptive right set forth in this
 Section 9.01 on terms no less favorable to the Company than those set forth in the Issuance
 Notice (except that the amount of New Securities to be issued or sold by the Company may be
 reduced); provided, that: (i) such issuance or sale is closed within thirty (30) Business Days after
 the expiration of the Exercise Period and, if applicable, the Over-allotment Exercise Period
 (subject to the extension of such thirty (30) Business Day period for a reasonable time not to
 exceed sixty (60) Business Days to the extent reasonably necessary to obtain any third-party
 approvals); and (ii) for the avoidance of doubt, the price at which the New Securities are sold to


                                                  33
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 67 of 90




 the Prospective Purchaser is at least equal to or higher than the purchase price described in the
 Issuance Notice. In the event the Company has not sold such New Securities within such time
 period, the Company shall not thereafter issue or sell any New Securities without first again
 offering such securities to the Members in accordance with the procedures set forth in this
 Section 9.01.

         (g)     Closing of the Issuance. The closing of any purchase by any Pre-emptive
 Member shall be consummated concurrently with the consummation of the issuance or sale
 described in the Issuance Notice. Upon the issuance or sale of any New Securities in accordance
 with this Section 9.01, the Company shall deliver the New Securities free and clear of any liens
 (other than those arising hereunder and those attributable to the actions of the purchasers
 thereof), and the Company shall so represent and warrant to the purchasers thereof, and further
 represent and warrant to such purchasers that such New Securities shall be, upon issuance
 thereof to the Exercising Members and after payment therefor, duly authorized, validly issued,
 fully paid and non-assessable. The Company, in the discretion of the Managing Member
 pursuant to Section 3.08(a), may deliver to each Exercising Member certificates evidencing the
 New Securities. Each Exercising Member shall deliver to the Company the purchase price for the
 New Securities purchased by it by certified or bank check or wire transfer of immediately
 available funds. Each party to the purchase and sale of New Securities shall take all such other
 actions as may be reasonably necessary to consummate the purchase and sale including, without
 limitation, entering into such additional agreements as may be necessary or appropriate.

                                          ARTICLE X
                                           TRANSFER

          Section 10.01 General Restrictions on Transfer.

         (a)    Each Member other than the Managing Member acknowledges and agrees that,
 until the consummation of a Qualified Public Offering, such Member shall not Transfer any
 Units or Unit Equivalents except as permitted pursuant to Section 10.02 or in accordance with
 the procedures described in Section 10.03 and Section 10.04, as applicable.

         (b)    Any Transfer or attempted Transfer of any Units or Unit Equivalents in violation
 of this Agreement shall be null and void, no such Transfer shall be recorded on the Company’s
 books and the purported Transferee in any such Transfer shall not be treated (and the purported
 Transferor shall continue be treated) as the owner of such Units or Unit Equivalents for all
 purposes of this Agreement.

        Section 10.02 Permitted Transfers. The provisions of Section 10.01(a) and Section
 10.03 (with respect to the Dragging Member only) shall not apply to Transfers by any Member
 of any of its Units or Unit Equivalents pursuant to a Public Offering.

          Section 10.03 Drag-along Rights.

        (a)     Participation. At any time prior to the consummation of a Qualified Public
 Offering, in the event of a proposed Change of Control (a “Drag-along Sale”), the Managing
 Member (such Member or Members, the “Dragging Member”) shall, after delivering the Drag-
 along Notice in accordance with Section 10.03(b), require that each other Member (each, a

                                                34
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 68 of 90




 “Drag-along Member”) participate in such sale (including, if necessary, by converting their
 Unit Equivalents into the Units to be sold in the Drag-along Sale) in accordance with Section
 10.03(b). The Distribution of the aggregate consideration of such transaction shall be made in
 accordance with Section 13.03(c).

          (b)     Procedures. The Dragging Member shall exercise its rights pursuant to this
 Section 10.03 by delivering a written notice (the “Drag-along Notice”) to the Company and
 each Drag-along Member no later than five (5) Business Days prior to the anticipated closing
 date of such Drag-along Sale. The Drag-along Notice shall make reference to the Dragging
 Members’ rights and obligations hereunder and shall describe in reasonable detail the person or
 entity to whom such Units are proposed to be sold, the number of each class or series of Units to
 be sold by the Dragging Member, the proposed amount of consideration for the Drag-along Sale
 and the other material terms and conditions of the Drag-along Sale. Each Drag-along Member
 shall execute the purchase agreement, if applicable, and make or provide the same
 representations, warranties, covenants, indemnities and agreements as the Dragging Member
 makes or provides in connection with the Drag-along Sale; provided, that each Drag-along
 Member shall only be obligated to make individual representations and warranties with respect
 to its title to and ownership of the applicable Units, authorization, execution and delivery of
 relevant documents, enforceability of such documents against the Drag-along Member, and other
 matters relating to such Drag-along Member. Each Drag-along Member shall pay its pro-rata
 share of any costs of the transaction that are not otherwise paid by the Company, and costs
 incurred by any Drag-along Member on such Drag-along Member’s own behalf are not treated as
 costs of the transaction, provided, however, that the Drag-along Members collectively may retain
 a single legal counsel to represent them in connection with the Drag-along Sale, and the
 Company shall reimburse the Drag-along Members for the reasonable fees and expenses of such
 legal counsel up to an aggregate amount not to exceed $20,000. Each Drag-along Member who
 is required to participate in a Drag-along Sale must, with respect to any such Drag-along Sale: (i)
 cooperate fully with the transaction and take all steps reasonably requested by the Dragging
 Member to effect the transaction, including, without limitation, entering into agreements and
 delivering certificates and instruments, in each case, consistent with the agreements being
 entered into and the certificates being delivered by the Dragging Member, (ii) consent to and
 vote in favor of the transaction, and (iii) not exercise any applicable dissenter’s, appraisal or like
 rights with respect to the transaction.

          Section 10.04 Incentive Units Purchase Right.

         (a)    Purchase Right. Following the termination of employment or other engagement
 of any Service Provider with the Company or any member of the Management Company Group
 for any reason, the Company may, within the later of (A) 180 days after such termination, or (B)
 180 days after the Company becomes aware of any breach by such terminated Service Provider
 of any covenant in Article XI herein or under any effective Award Agreement, employment
 agreement or any written non-disclosure, non-competition, or non-solicitation covenant or
 agreement with the Company or any member of the Management Company Group, but shall not
 be obligated to, purchase any and all Incentive Units owned by such Service Provider and/or at
 the following purchase price: (i) in the event of a termination other than a termination for Cause,
 if such Service Provider has not, prior to the time of any purchase, breached any covenant in
 Article XI herein or under any effective Award Agreement, employment agreement or any


                                                  35
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 69 of 90




 written non-disclosure, non-competition, or non-solicitation covenant or agreement with the
 Company or any member of the Management Company Group, at a purchase price equal to Fair
 Market Value, (ii) in the event of a termination other than a termination for Cause, if such
 Service Provider breaches, prior to the time of any purchase, any covenant in Article XI herein
 or under any effective Award Agreement, employment agreement or any written non-disclosure,
 non-competition, or non-solicitation covenant or agreement with the Company or any member of
 the Management Company Group, at a purchase price equal to zero, or (iii) in the event of a
 termination for Cause, at a purchase price equal to zero.

          (b)     Procedures.

                (i)    If the Company desires to exercise its right to purchase Incentive Units
 granted to a Service Provider pursuant to this Section 10.04, the Company shall deliver to the
 Service Provider a written notice (the “Purchase Notice”) within the aforementioned time period
 set forth in Section 10.04(a) specifying the number of Incentive Units to be purchased by the
 Company (the “Purchased Incentive Units”) and the purchase price therefor in accordance with
 Section 10.04(a).

             (ii)   Each applicable Service Provider shall, at the closing of any purchase
 consummated pursuant to this Section 10.04, represent and warrant to the Company that:

                        (A)     such Service Provider has full right, title and interest in and to the
                                Purchased Incentive Units;

                        (B)     such Service Provider has all the necessary power and authority
                                and has taken all necessary action to sell such Purchased Incentive
                                Units as contemplated by this Section 10.04; and

                        (C)     the Purchased Incentive Units are free and clear of any and all liens
                                other than those arising as a result of or under the terms of this
                                Agreement.

                 (iii) The closing of any sale of Purchased Incentive Units pursuant to this
 Section 10.04 shall take place no later than thirty (30) days following receipt by the Service
 Provider of the Purchase Notice. The purchase price for the Purchased Incentive Units shall be
 paid on the fifth Business Day following the expiration of all covenants applicable to such holder
 of Purchased Incentive Units in Article XI herein or under any effective Award Agreement,
 employment agreement or any written non-disclosure, non-competition, or non-solicitation
 covenant or agreement with the Company or any member of the Management Company Group.

               (iv)    To the extent that the payment of the purchase price for the Purchased
 Incentive Units at the time of such closing is not permitted by any credit facility or similar
 arrangement of the Company or any member of the Management Company Group, the Company
 may pay such purchase price in installments with simple interest accruing on the unpaid amount
 of such purchase price at 3% per annum over a period of up to five (5) years.

        (c)    Cooperation. The Service Provider shall take all actions as may be reasonably
 necessary to consummate the sale contemplated by this Section 10.04, including, without

                                                  36
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 70 of 90




 limitation, entering into agreements and delivering certificates and instruments and consents as
 may be deemed necessary or appropriate.

        (d)     Closing. At the closing of any sale and purchase pursuant to this Section 10.04,
 the Service Provider shall deliver to the Company a certificate or certificates representing the
 Incentive Units to be sold (if any), accompanied by evidence of transfer and payment of all
 necessary transfer taxes.

                                           ARTICLE XI
                                            COVENANTS

          Section 11.01 Confidentiality.

         (a)     Each Member acknowledges that during the term of this Agreement, such
 Member will have access to and become acquainted with trade secrets, proprietary information
 and confidential information belonging to the Company and/or the Management Company
 Group that are not generally known to the public, including, but not limited to, information
 concerning business plans, financial statements and other information provided pursuant to this
 Agreement, operating practices and methods, expansion plans, strategic plans, marketing plans,
 contracts, customer lists or other business documents which the Company and/or the
 Management Company Group treats as confidential, in any format whatsoever (including oral,
 written, electronic or any other form or medium) (collectively, “Confidential Information”). In
 addition, each Member acknowledges that: (i) the Company and/or the Management Company
 Group has invested, and continues to invest, substantial time, expense and specialized knowledge
 in developing its Confidential Information; (ii) the Confidential Information provides the
 Company and/or the Management Company Group with a competitive advantage over others in
 the marketplace; and (iii) the Company and the Management Company Group would be
 irreparably harmed if the Confidential Information were disclosed to competitors or made
 available to the public. Without limiting the applicability of any other agreement to which any
 Member is subject, no Member shall, directly or indirectly, disclose or use (other than solely for
 the purposes of such Member monitoring and analyzing their investment in the Company or
 performing their duties as a Service Provider of the Company or member of the Management
 Company Group) at any time, including, without limitation, use for personal, commercial or
 proprietary advantage or profit, either during their association or employment with the Company
 or member of the Management Company Group or thereafter, any Confidential Information of
 which such Member is or becomes aware. Each Member in possession of Confidential
 Information shall take all appropriate steps to safeguard such information and to protect it against
 disclosure, misuse, espionage, loss and theft.

          (b)    Nothing contained in Section 11.01(a) shall prevent any Member from disclosing
 Confidential Information: (i) upon the order of any court or administrative agency; (ii) upon the
 request or demand of any regulatory agency or authority having jurisdiction over such Member;
 (iii) to the extent compelled by legal process or required or requested pursuant to subpoena,
 interrogatories or other discovery requests; (iv) to the extent necessary in connection with the
 exercise of any remedy hereunder; (v) to other Members; (vi) to such Member’s Representatives
 who, in the reasonable judgment of such Member, need to know such Confidential Information
 and agree to be bound by the provisions of this Section 11.01 as if a Member; or (vii) to any


                                                 37
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 71 of 90




 potential Permitted Transferee in connection with a proposed Transfer of Units from such
 Member, as long as such Transferee agrees to be bound by the provisions of this Section 11.01
 as if a Member; provided, that in the case of clause (i), (ii) or (iii), such Member shall notify the
 Company and other Members of the proposed disclosure as far in advance of such disclosure as
 practicable (but in no event make any such disclosure before notifying the Company and other
 Members) and use reasonable efforts to ensure that any Confidential Information so disclosed is
 accorded confidential treatment satisfactory to the Company, when and if available.

          (c)     The restrictions of Section 11.01(a) shall not apply to Confidential Information
 that: (i) is or becomes generally available to the public other than as a result of a disclosure by a
 Member in violation of this Agreement; (ii) is or becomes available to a Member or any of its
 Representatives on a non-confidential basis prior to its disclosure to the receiving Member and
 any of its Representatives in compliance with this Agreement; (iii) is or has been independently
 developed or conceived by such Member without use of Confidential Information; or (iv)
 becomes available to the receiving Member or any of its Representatives on a non-confidential
 basis from a source other than the Company, any other Member or any of their respective
 Representatives; provided, that such source is not known by the recipient of the Confidential
 Information to be bound by a confidentiality agreement with the disclosing Member or any of its
 Representatives.

          Section 11.02 Other Business Activities. The parties hereto expressly acknowledge and
 agree that: (i) Managing Member and the Management Company Group are permitted to have,
 and may presently or in the future have, investments or other business relationships, ventures,
 agreements or arrangements with entities engaged in the business of the Company, other than
 through the Company and the Company Subsidiaries (an “Other Business”); (ii) Managing
 Member and the Management Company Group have or may develop a strategic relationship with
 businesses that are or may be competitive with the Company and the Management Company
 Group; (iii) subject to the provisions of Section 11.01, none of Managing Member or the
 Management Company Group will be prohibited by virtue of Managing Member’s investment in
 the Company from pursuing and engaging in any such activities; (iv) none of Managing Member
 or the Management Company Group will be obligated to inform the Company or any Member of
 any such opportunity, relationship or investment (a “Company Opportunity”) or to present any
 Company Opportunity to the Company, and the Company hereby renounces any interest in a
 Company Opportunity and any expectancy that a Company Opportunity will be offered to it; (v)
 subject to the provisions of Section 11.01, nothing contained herein shall limit, prohibit or
 restrict the Managing Member from serving on the board of directors or other governing body or
 committee of any Other Business; and (vi) the Members will not acquire, be provided with an
 option or opportunity to acquire, or be entitled to any interest or participation in any Other
 Business as a result of the participation therein of any of Managing Member or the Management
 Company Group. The parties hereto expressly authorize and consent to the involvement of
 Managing Member and/or the Management Company Group in any Other Business; provided,
 that any transactions between the Company and/or the Management Company Group and an
 Other Business will be on terms no less favorable to the Company and/or the Management
 Company Group than would be obtainable in a comparable arm’s-length transaction. The
 Management Members hereto expressly waive, to the fullest extent permitted by Applicable
 Law, any rights to assert any claim that such involvement breaches any fiduciary or other duty or



                                                  38
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 72 of 90




 obligation owed to the Company or any Member or to assert that such involvement constitutes a
 conflict of interest by such Persons with respect to the Company or any Member.

         Section 11.03 Non-compete; Non-solicit. Each Management Member shall be subject to
 the following covenants of this Section 11.03 unless an effective Award Agreement,
 employment agreement or other written contract of engagement entered into between the
 Company or member of the Management Company Group and such Management Member
 already contains non-competition and non-solicitation provisions, in which case such provisions
 shall apply in lieu of this Section 11.03.

         (a)     Non-compete. In light of each Management Member’s access to Confidential
 Information and position of trust and confidence with the Company, each Management Member
 hereby agrees that, during the period of the later of (i) three (3) years from the date of this
 Agreement or (ii) one (1) year following the termination of such Management Member’s
 employment or other engagement with the Company or any member of the Management
 Company Group, for any reason or no reason (the “Restricted Period”), such Management
 Member shall not (x) engage in or assist others in engaging in the business of any Competitor or
 any division or business segment of any Competitor, (y) have an interest in any Competitor or
 any division or business segment of any Competitor in any capacity, including as a partner,
 shareholder, member, employee, principal, agent, trustee or consultant, or (z) intentionally
 interfere in any material respect with the business relationships (whether formed prior to or after
 the date of this Agreement) between the Company or any member of the Management Company
 Group and customers or suppliers of the Company or any member of the Management Company
 Group or cause, induce or encourage any material actual or prospective client, customer, supplier
 or licensor of the Company or any member of the Management Company Group (including any
 existing or former client or customer of the Company or any member of the Management
 Company Group and any Person that becomes a client or customer of the Company or any
 member of the Management Company Group during the Restricted Period), or any other Person
 who has a material business relationship with the Company or any member of the Management
 Company Group, to terminate or modify any such actual or prospective relationship.

 For purposes of this Section 11.03(a), “Competitor” means any other Person engaged, directly
 or indirectly, in whole or in part, in the same or similar business as the Company or any member
 of the Management Company Group, including those engaged in the business of providing the
 services of damage consulting and estimating, construction consulting and estimating, insurance
 claims consulting, property replacement cost appraisals, expert testimony and litigation support,
 dispute resolution, project monitoring and clerking, water and smoke restoration consulting,
 construction project scheduling, construction project management, cost and bid package analysis,
 construction budgeting, builder’s risk consulting, construction defect consulting, and
 construction restoration and analysis.

        (b)     Non-solicit of Employees. In light of each Management Member’s access to
 Confidential Information and position of trust and confidence with the Company, each
 Management Member further agrees that, during the Restricted Period, he shall not, and shall not
 permit any of his Affiliates to, directly or indirectly, hire or solicit any employee of the Company
 or any member of the Management Company Group, or person who was employed by the
 Company or any member of the Management Company Group during the Restricted Period, or


                                                 39
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 73 of 90




 encourage any such employee to leave such employment or hire any such employee who has left
 such employment, except pursuant to a general solicitation which is not directed specifically to
 any such employees.

         (c)     Non-solicit of Clients. In light of each Management Member’s access to
 Confidential Information and position of trust and confidence with the Company, each
 Management Member further agrees that, during the Restricted Period, he shall not, and shall not
 permit any of his Affiliates to, directly or indirectly, solicit or entice, or attempt to solicit or
 entice, any clients or customers of the Company or any member of the Management Company
 Group or potential clients or customers of the Company or any member of the Management
 Company Group.

        (d)    Blue Pencil. If any court of competent jurisdiction determines that any of the
 covenants set forth in this Section 11.03, or any part thereof, is unenforceable because of the
 duration or geographic scope of such provision, such court shall have the power to modify any
 such unenforceable provision in lieu of severing such unenforceable provision from this
 Agreement in its entirety, whether by rewriting the offending provision, deleting any or all of the
 offending provision, adding additional language to this Section 11.03 or by making such other
 modifications as it deems warranted to carry out the intent and agreement of the parties as
 embodied herein to the maximum extent permitted by Applicable Law. The parties hereto
 expressly agree that this Agreement as so modified by the court shall be binding upon and
 enforceable against each of them.

                                        ARTICLE XII
                                   ACCOUNTING; TAX MATTERS

          Section 12.01 Tax Matters Member.

        (a)     Appointment. The Members hereby appoint the Managing Member as the “Tax
 Matters Member” who shall serve as the “tax matters partner” (as such term is defined in Code
 Section 6231) for the Company.

         (b)    Tax Examinations and Audits. The Tax Matters Member is authorized and
 required to represent the Company (at the Company’s expense) in connection with all
 examinations of the Company’s affairs by Taxing Authorities, including resulting administrative
 and judicial proceedings, and to expend Company funds for professional services and costs
 associated therewith. Each Member agrees to cooperate with the Tax Matters Member and to do
 or refrain from doing any or all things reasonably requested by the Tax Matters Member with
 respect to the conduct of examinations by Taxing Authorities and any resulting proceedings.
 Each Member agrees that any action taken by the Tax Matters Member in connection with audits
 of the Company shall be binding upon such Members and that such Member shall not
 independently act with respect to tax audits or tax litigation affecting the Company.

       (c)    Income Tax Elections. The Tax Matters Member shall have sole discretion to
 make any income tax election it deems advisable on behalf of the Company; provided, that the
 Tax Matters Member will make an election under Section 754 of the Code, if requested in



                                                 40
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 74 of 90




 writing by Members holding a majority of the outstanding Common Units. All determinations as
 to tax elections and accounting principles shall be made solely by the Tax Matters Member.

         (d)    Tax Returns and Tax Deficiencies. Each Member agrees that such Member shall
 not treat any Company item inconsistently on such Member’s federal, state, foreign or other
 income tax return with the treatment of the item on the Company’s return. The Tax Matters
 Member shall have sole discretion to determine whether the Company (either on its own behalf
 or on behalf of the Members) will contest or continue to contest any tax deficiencies assessed or
 proposed to be assessed by any Taxing Authority. Any deficiency for taxes imposed on any
 Member (including penalties, additions to tax or interest imposed with respect to such taxes) will
 be paid by such Member and if required to be paid (and actually paid) by the Company, will be
 recoverable from such Member as provided in Section 7.05(d).

      (e)    Resignation. The Tax Matters Member may resign at any time. If the Managing
 Member ceases to be the Tax Matters Member for any reason, the holders of a majority of the
 Common Units of the Company shall appoint a new Tax Matters Member.

        Section 12.02 Tax Returns. At the expense of the Company, the Managing Member (or
 any Officer that it may designate pursuant to Section 8.02) shall endeavor to cause the
 preparation and timely filing (including extensions) of all tax returns required to be filed by the
 Company pursuant to the Code as well as all other required tax returns in each jurisdiction in
 which the Company and the Company Subsidiaries own property or do business. As soon as
 reasonably possible after the end of each Fiscal Year, the Managing Member or designated
 Officer will cause to be delivered to each Person who was a Member at any time during such
 Fiscal Year, IRS Schedule K-1 to Form 1065 and such other information with respect to the
 Company as may be necessary for the preparation of such Person’s federal, state and local
 income tax returns for such Fiscal Year.

        Section 12.03 Company Funds. All funds of the Company shall be deposited in its
 name, or in such name as may be designated by the Managing Member, in such checking,
 savings or other accounts, or held in its name in the form of such other investments as shall be
 designated by the Managing Member. The funds of the Company shall not be commingled with
 the funds of any other Person. All withdrawals of such deposits or liquidations of such
 investments by the Company shall be made exclusively upon the signature or signatures of such
 Officer or Officers as the Managing Member may designate.

                                        ARTICLE XIII
                                 DISSOLUTION AND LIQUIDATION

       Section 13.01 Events of Dissolution. The Company shall be dissolved and is affairs
 wound up only upon the occurrence of any of the following events:

          (a)     The determination of the Managing Member to dissolve the Company;

      (b)    An election to dissolve the Company made by holders of a majority of the
 Common Units;




                                                 41
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 75 of 90




         (c)     The sale, exchange, involuntary conversion, or other disposition or Transfer of all
 or substantially all the assets of the Company; or

          (d)     The entry of a decree of judicial dissolution under § 18-802 of the Delaware Act.

         Section 13.02 Effectiveness of Dissolution. Dissolution of the Company shall be
 effective on the day on which the event described in Section 13.01 occurs, but the Company
 shall not terminate until the winding up of the Company has been completed, the assets of the
 Company have been distributed as provided in Section 13.03 and the Certificate of Formation
 shall have been cancelled as provided in Section 13.04.

       Section 13.03 Liquidation. If the Company is dissolved pursuant to Section 13.01, the
 Company shall be liquidated and its business and affairs wound up in accordance with the
 Delaware Act and the following provisions:

          (a)    Liquidator. The Managing Member, or, if the Managing Member is unable to do
 so, a Person selected by the holders of a majority of the Common Units, shall act as liquidator to
 wind up the Company (the “Liquidator”). The Liquidator shall have full power and authority to
 sell, assign, and encumber any or all of the Company’s assets and to wind up and liquidate the
 affairs of the Company in an orderly and business-like manner.

         (b)     Accounting. As promptly as possible after dissolution and again after final
 liquidation, the Liquidator shall cause a proper accounting to be made by a recognized firm of
 certified public accountants of the Company’s assets, liabilities and operations through the last
 day of the calendar month in which the dissolution occurs or the final liquidation is completed,
 as applicable.

        (c)     Distribution of Proceeds. The Liquidator shall liquidate the assets of the
 Company and Distribute the proceeds of such liquidation in the following order of priority,
 unless otherwise required by mandatory provisions of Applicable Law:

                (i)    First, to the payment of all of the Company’s debts and liabilities to its
 creditors (including Members, if applicable) and the expenses of liquidation (including sales
 commissions incident to any sales of assets of the Company);

               (ii)    Second, to the establishment of and additions to reserves that are
 determined by the Managing Member in its sole discretion to be reasonably necessary for any
 contingent unforeseen liabilities or obligations of the Company; and

               (iii)     Third, to the Members in the same manner as Distributions are made
 under Section 7.02.

         (d)     Discretion of Liquidator. Notwithstanding the provisions of Section 13.03(c)
 that require the liquidation of the assets of the Company, but subject to the order of priorities set
 forth in Section 13.03(c), if upon dissolution of the Company the Liquidator determines that an
 immediate sale of part or all of the Company’s assets would be impractical or could cause undue
 loss to the Members, the Liquidator may defer the liquidation of any assets except those
 necessary to satisfy Company liabilities and reserves, and may, in its absolute discretion,


                                                  42
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 76 of 90




 Distribute to the Members, in lieu of cash, as tenants in common and in accordance with the
 provisions of Section 13.03(c), undivided interests in such Company assets as the Liquidator
 deems not suitable for liquidation. Any such Distribution in kind will be subject to such
 conditions relating to the disposition and management of such properties as the Liquidator deems
 reasonable and equitable and to any agreements governing the operating of such properties at
 such time. For purposes of any such Distribution, any property to be Distributed will be valued at
 its Fair Market Value.

         Section 13.04 Cancellation of Certificate. Upon completion of the Distribution of the
 assets of the Company as provided in Section 13.03(c) hereof, the Company shall be terminated
 and the Liquidator shall cause the cancellation of the Certificate of Formation in the State of
 Delaware and of all qualifications and registrations of the Company as a foreign limited liability
 company in jurisdictions other than the State of Delaware and shall take such other actions as
 may be necessary to terminate the Company.

        Section 13.05 Survival of Rights, Duties and Obligations. Dissolution, liquidation,
 winding up or termination of the Company for any reason shall not release any party from any
 Loss which at the time of such dissolution, liquidation, winding up or termination already had
 accrued to any other party or which thereafter may accrue in respect of any act or omission prior
 to such dissolution, liquidation, winding up or termination. For the avoidance of doubt, none of
 the foregoing shall replace, diminish or otherwise adversely affect any Member’s right to
 indemnification pursuant to Section 14.03.

        Section 13.06 Recourse for Claims. Each Member shall look solely to the assets of the
 Company for all Distributions with respect to the Company, such Member’s Capital Account,
 and such Member’s share of Net Income, Net Loss and other items of income, gain, loss and
 deduction, and shall have no recourse therefor (upon dissolution or otherwise) against the
 Managing Member, the Liquidator or any other Member.

                                      ARTICLE XIV
                              EXCULPATION AND INDEMNIFICATION

          Section 14.01 Exculpation of Covered Persons.

          (a)   Covered Persons. As used herein, the term “Covered Person” shall mean (i)
 each Member, (ii) each officer, director, shareholder, partner, member, controlling Affiliate,
 employee, agent or representative of each Member, and each of their controlling Affiliates, and
 (iii) each Manager, Officer, employee, agent or representative of the Company.

        (b)    Standard of Care. No Covered Person shall be liable to the Company or any
 other Covered Person for any loss, damage or claim incurred by reason of any action taken or
 omitted to be taken by such Covered Person in good-faith reliance on the provisions of this
 Agreement, so long as such action or omission does not constitute fraud or willful misconduct by
 such Covered Person.

        (c)     Good Faith Reliance. A Covered Person shall be fully protected in relying in
 good faith upon the records of the Company and upon such information, opinions, reports or
 statements (including financial statements and information, opinions, reports or statements as to

                                                43
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 77 of 90




 the value or amount of the assets, liabilities, Net Income or Net Losses of the Company or any
 facts pertinent to the existence and amount of assets from which Distributions might properly be
 paid) of the following Persons or groups: (i) another Manager; (ii) one or more Officers or
 employees of the Company; (iii) any attorney, independent accountant, appraiser or other expert
 or professional employed or engaged by or on behalf of the Company; or (iv) any other Person
 selected in good faith by or on behalf of the Company, in each case as to matters that such
 relying Person reasonably believes to be within such other Person’s professional or expert
 competence. The preceding sentence shall in no way limit any Person’s right to rely on
 information to the extent provided in § 18-406 of the Delaware Act.

          Section 14.02 Liabilities and Duties of Covered Persons.

          (a)     Limitation of Liability. This Agreement is not intended to, and does not, create
 or impose any fiduciary duty on any Covered Person. Furthermore, each of the Members and the
 Company hereby waives any and all fiduciary duties that, absent such waiver, may be implied by
 Applicable Law, and in doing so, acknowledges and agrees that the duties and obligation of each
 Covered Person to each other and to the Company are only as expressly set forth in this
 Agreement. The provisions of this Agreement, to the extent that they restrict the duties and
 liabilities of a Covered Person otherwise existing at law or in equity, are agreed by the Members
 to replace such other duties and liabilities of such Covered Person.

         (b)     Duties. Whenever in this Agreement a Covered Person is permitted or required to
 make a decision (including a decision that is in such Covered Person’s “discretion” or under a
 grant of similar authority or latitude), the Covered Person shall be entitled to consider only such
 interests and factors as such Covered Person desires, including its own interests, and shall have
 no duty or obligation to give any consideration to any interest of or factors affecting the
 Company or any other Person. Whenever in this Agreement a Covered Person is permitted or
 required to make a decision in such Covered Person’s “good faith,” the Covered Person shall act
 under such express standard and shall not be subject to any other or different standard imposed
 by this Agreement or any other Applicable Law.

          Section 14.03 Indemnification.

         (a)     Indemnification. To the fullest extent permitted by the Delaware Act, as the
 same now exists or may hereafter be amended, substituted or replaced (but, in the case of any
 such amendment, substitution or replacement only to the extent that such amendment,
 substitution or replacement permits the Company to provide broader indemnification rights than
 the Delaware Act permitted the Company to provide prior to such amendment, substitution or
 replacement), the Company shall indemnify, hold harmless, defend, pay and reimburse any
 Covered Person against any and all losses, claims, damages, judgments, fines or liabilities,
 including reasonable legal fees or other expenses incurred in investigating or defending against
 such losses, claims, damages, judgments, fines or liabilities, and any amounts expended in
 settlement of any claims (collectively, “Losses”) to which such Covered Person may become
 subject by reason of:




                                                 44
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 78 of 90




                (i)    Any act or omission or alleged act or omission performed or omitted to be
 performed on behalf of the Company, any Member or any direct or indirect Subsidiary of the
 foregoing in connection with the business of the Company; or

                 (ii)   The fact that such Covered Person is or was acting in connection with the
 business of the Company as a partner, member, stockholder, controlling Affiliate, manager,
 director, officer, employee or agent of the Company, any Member, or any of their respective
 controlling Affiliates, or that such Covered Person is or was serving at the request of the
 Company as a partner, member, manager, director, officer, employee or agent of any Person
 including the Company or any Company Subsidiary;

 provided, that (x) such Covered Person acted in good faith and in a manner believed by such
 Covered Person to be in, or not opposed to, the best interests of the Company and, with respect
 to any criminal proceeding, had no reasonable cause to believe his or her conduct was unlawful,
 and (y) such Covered Person’s conduct did not constitute fraud or willful misconduct, in either
 case as determined by a final, nonappealable order of a court of competent jurisdiction. In
 connection with the foregoing, the termination of any action, suit or proceeding by judgment,
 order, settlement, conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
 itself, create a presumption that the Covered Person did not act in good faith or, with respect to
 any criminal proceeding, had reasonable cause to believe that such Covered Person’s conduct
 was unlawful, or that the Covered Person’s conduct constituted fraud or willful misconduct.

        (b)    Reimbursement. The Company shall promptly reimburse (and/or advance to the
 extent reasonably required) each Covered Person for reasonable legal or other expenses (as
 incurred) of such Covered Person in connection with investigating, preparing to defend or
 defending any claim, lawsuit or other proceeding relating to any Losses for which such Covered
 Person may be indemnified pursuant to this Section 14.03; provided, that if it is finally judicially
 determined that such Covered Person is not entitled to the indemnification provided by this
 Section 14.03, then such Covered Person shall promptly reimburse the Company for any
 reimbursed or advanced expenses.

        (c)    Entitlement to Indemnity. The indemnification provided by this Section 14.03
 shall not be deemed exclusive of any other rights to indemnification to which those seeking
 indemnification may be entitled under any agreement or otherwise. The provisions of this
 Section 14.03 shall continue to afford protection to each Covered Person regardless of whether
 such Covered Person remains in the position or capacity pursuant to which such Covered Person
 became entitled to indemnification under this Section 14.03 and shall inure to the benefit of the
 executors, administrators, legatees and distributees of such Covered Person.

         (d)    Insurance. To the extent available on commercially reasonable terms, the
 Company shall purchase, at its expense as determined by the Managing Member, insurance to
 cover Losses covered by the foregoing indemnification provisions and to otherwise cover Losses
 for any breach or alleged breach by any Covered Person of such Covered Person’s duties in such
 amount and with such deductibles as the Managing Member may determine; provided, that the
 failure to obtain such insurance shall not affect the right to indemnification of any Covered
 Person under the indemnification provisions contained herein, including the right to be
 reimbursed or advanced expenses or otherwise indemnified for Losses hereunder. If any Covered


                                                 45
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 79 of 90




 Person recovers any amounts in respect of any Losses from any insurance coverage, then such
 Covered Person shall, to the extent that such recovery is duplicative, reimburse the Company for
 any amounts previously paid to such Covered Person by the Company in respect of such Losses.
 The Company hereby acknowledges that the Covered Persons may have certain rights to
 indemnification, advancement of expenses and/or insurance provided by the Managing Member
 or its Affiliates (excluding the Company and its Subsidiaries). The Company hereby agrees, on
 behalf of itself and its Subsidiaries, (i) that it is an indemnitor of first resort (i.e., its obligations
 to each of the Covered Persons are primary and any obligation of the Managing Member or its
 Affiliates to advance expenses or to provide indemnification for the same expenses or liabilities
 incurred by or on behalf of any of the Covered Persons is secondary), (ii) that it shall be required
 to advance the full amount of expenses incurred by or on behalf of each of the Covered Persons
 and shall be liable for the full amount of all Losses to the extent legally permitted and as required
 by the terms of this Agreement (or, to the extent applicable, the Delaware Act), without regard to
 any rights such Covered Persons may have against the Managing Member or its Affiliates
 (including under director and officer insurance policies), and (iii) that it irrevocably waives,
 relinquishes and releases the Managing Member and its Affiliates from any and all claims for
 contribution, subrogation or any other recovery of any kind in respect thereof. The Company
 further agrees that no advancement or payment by the Managing Member or its Affiliates on
 behalf of a Covered Persons with respect to any claim for which a Covered Person has sought
 indemnification from the Company or any Subsidiary of the Company shall affect the foregoing,
 and the Managing Member and its Affiliates shall have a right of contribution and/or be
 subrogated to the extent of such advancement or payment to all of the rights of recovery of a
 Covered Person against the Company or any Subsidiary of the Company. The Company and
 each of the Covered Persons agree that the Managing Member and its Affiliates are express
 third-party beneficiaries of the terms of this Section 14.03(d).

         (e)    Funding of Indemnification Obligation. Notwithstanding anything contained
 herein to the contrary, any indemnity by the Company relating to the matters covered in this
 Section 14.03 shall be provided out of and to the extent of Company assets only, and no Member
 (unless such Member otherwise agrees in writing) shall have personal liability on account thereof
 or shall be required to make additional Capital Contributions to help satisfy such indemnity by
 the Company.

         (f)    Savings Clause. If this Section 14.03 or any portion hereof shall be invalidated
 on any ground by any court of competent jurisdiction, then the Company shall nevertheless
 indemnify and hold harmless each Covered Person pursuant to this Section 14.03 to the fullest
 extent permitted by any applicable portion of this Section 14.03 that shall not have been
 invalidated and to the fullest extent permitted by Applicable Law.

        (g)     Amendment. The provisions of this Section 14.03 shall be a contract between the
 Company, on the one hand, and each Covered Person who served in such capacity at any time
 while this Section 14.03 is in effect, on the other hand, pursuant to which the Company and each
 such Covered Person intend to be legally bound. No amendment, modification or repeal of this
 Section 14.03 that adversely affects the rights of a Covered Person to indemnification for Losses
 incurred or relating to a state of facts existing prior to such amendment, modification or repeal
 shall apply in such a way as to eliminate or reduce such Covered Person’s entitlement to
 indemnification for such Losses without the Covered Person’s prior written consent.


                                                    46
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 80 of 90




         Section 14.04 Survival. The provisions of this Article XIV shall survive the dissolution,
 liquidation, winding up and termination of the Company.

                                         ARTICLE XV
                                         MISCELLANEOUS

        Section 15.01 Expenses. Except as otherwise expressly provided herein, all costs and
 expenses, including fees and disbursements of counsel, financial advisors and accountants,
 incurred in connection with the preparation and execution of this Agreement, or any amendment
 or waiver hereof, and the transactions contemplated hereby shall be paid by the party incurring
 such costs and expenses.

         Section 15.02 Further Assurances. In connection with this Agreement and the
 transactions contemplated hereby, the Company and each Member hereby agrees, at the request
 of the Company or any other Member, to execute and deliver such additional documents,
 instruments, conveyances and assurances and to take such further actions as may be required to
 carry out the provisions hereof and give effect to the transactions contemplated hereby.

         Section 15.03 Notices. All notices, requests, consents, claims, demands, waivers and
 other communications hereunder shall be in writing and shall be deemed to have been given: (a)
 when delivered by hand (with written confirmation of receipt); (b) when received by the
 addressee if sent by a nationally recognized overnight courier (receipt requested); (c) on the date
 sent by facsimile or e-mail of a PDF document (with confirmation of transmission) if sent during
 normal business hours of the recipient, and on the next Business Day if sent after normal
 business hours of the recipient; or (d) on the third day after the date mailed, by certified or
 registered mail, return receipt requested, postage prepaid. Such communications must be sent to
 the respective parties at the following addresses (or at such other address for a party as shall be
 specified in a notice given in accordance with this Section 15.03):



 If to the Company:                  J.S. Held Management LLC
                                     c/o Lovell Minnick Partners LLC
                                     2141 Rosecrans Avenue, Suite 5150
                                     El Segundo, CA 90245
                                     E-mails: jnewcom@lovellminnick.com
                                              rbelke@lovellminnick.com
                                     Attention: Managing Director

 with a copy to:                     Morgan, Lewis & Bockius LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Facsimile:     215.963.5001
                                     E-mail: bshander@morganlewis.com
                                     Attention: Barbara J. Shander

 If to Managing Member:              Lovell Minnick Partners LLC


                                                 47
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 81 of 90




                                     2141 Rosecrans Avenue, Suite 5150
                                     El Segundo, CA 90245
                                     E-mails: jnewcom@lovellminnick.com
                                              rbelke@lovellminnick.com
                                     Attention: Managing Director

 with a copy to:                     Morgan, Lewis & Bockius LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Facsimile:     215.963.5001
                                     E-mail: bshander@morganlewis.com
                                     Attention: Barbara J. Shander

 If to a Management Member, to such Management Member’s respective
 mailing address as set forth on the Members Schedule.

         Section 15.04 Headings. The headings in this Agreement are inserted for convenience or
 reference only and are in no way intended to describe, interpret, define, or limit the scope, extent
 or intent of this Agreement or any provision of this Agreement.

          Section 15.05 Severability. If any term or provision of this Agreement is held to be
 invalid, illegal or unenforceable under Applicable Law in any jurisdiction, such invalidity,
 illegality or unenforceability shall not affect any other term or provision of this Agreement or
 invalidate or render unenforceable such term or provision in any other jurisdiction. Subject to
 Section 11.03(d), upon such determination that any term or other provision is invalid, illegal or
 unenforceable, the parties hereto shall negotiate in good faith to modify this Agreement so as to
 effect the original intent of the parties as closely as possible in a mutually acceptable manner in
 order that the transactions contemplated hereby be consummated as originally contemplated to
 the greatest extent possible.

          Section 15.06 Entire Agreement.

        (a)     This Agreement, together with the Certificate of Formation, the Incentive Plan,
 each Award Agreement, and all related Exhibits and Schedules, constitutes the sole and entire
 agreement of the parties to this Agreement with respect to the subject matter contained herein
 and therein, and supersedes all prior and contemporaneous understandings, agreements,
 representations and warranties, both written and oral, with respect to such subject matter.

         (b)     In the event of an inconsistency or conflict between the provisions of this
 Agreement and any provision of the Incentive Plan or an applicable Award Agreement with
 respect to the subject matter of the Incentive Plan or Award Agreement, the Managing Member
 shall resolve such conflict in its sole discretion.

         Section 15.07 Successors and Assigns. Subject to the restrictions on Transfers set forth
 herein, this Agreement shall be binding upon and shall inure to the benefit of the parties hereto
 and their respective heirs, executors, administrators, successors and assigns.



                                                 48
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 82 of 90




        Section 15.08 No Third-party Beneficiaries. Except as provided in Article XIV, which
 shall be for the benefit of and enforceable by Covered Persons as described therein, this
 Agreement is for the sole benefit of the parties hereto (and their respective heirs, executors,
 administrators, successors and assigns) and nothing herein, express or implied, is intended to or
 shall confer upon any other Person, including any creditor of the Company, any legal or
 equitable right, benefit or remedy of any nature whatsoever under or by reason of this
 Agreement.

          Section 15.09 Amendment.

         (a)     No provision of this Agreement may be amended or modified except by a writing
 executed and approved by the Managing Member; provided, that (i) any amendment, alteration,
 supplement, modification or waiver modifying the rights or obligations of any Member holding
 Class A Common Units that is materially and disproportionately adverse to such Member
 relative to the rights of other Members holding Class A Common Units, shall, in each case,
 require the written consent of such Member and (ii) any amendment, alteration, supplement,
 modification or waiver modifying the rights or obligations of any Member holding Class B
 Common Units that is materially and disproportionately adverse to such Member relative to the
 rights of other Members holding Class B Common Units, shall, in each case, require the written
 consent of such Member.

      (b)     Any amendment in accordance with Section 15.09(a) shall be binding upon each
 Member and the Company.

         (c)     The Managing Member may amend this Agreement without the consent of any
 Member (i) to reflect changes validly made in the Members or the Managing Member and
 corresponding changes in the terms and provisions of this Agreement necessary to reflect or
 conform with any such change in the Members or the Managing Member, (ii) to reflect changes
 permitted in accordance with this Agreement in the Capital Accounts or the Membership
 Interests of the Members or (iii) to clarify any ambiguities herein or to appropriately adjust any
 mechanics or procedures set forth herein so long as the rights of the Members are not prejudiced
 (in more than an insignificant manner) thereby.

        (d)     Anything in the foregoing provisions of this Section 15.09 to the contrary
 notwithstanding, this Agreement may be amended from time to time in each and every manner
 deemed necessary or appropriate by the Managing Member to comply with the then existing
 requirements of the Code and the Treasury Regulations affecting the Company or any other
 provision of applicable law or regulation.

         (e)     Without limiting the provisions of Section 15.09(a) above, the Managing Member
 shall be entitled to amend, amend and restate, or authorize the amendment, or amendment and
 restatement of, the Certificate of Formation from time to time to reflect any action, matter or
 change (whether an amendment to this Agreement or otherwise) approved by the Managing
 Member.

         Section 15.10 Waiver. No waiver by any party of any of the provisions hereof shall be
 effective unless explicitly set forth in writing and signed by the party so waiving. No waiver by


                                                49
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 83 of 90




 any party shall operate or be construed as a waiver in respect of any failure, breach or default not
 expressly identified by such written waiver, whether of a similar or different character, and
 whether occurring before or after that waiver. No failure to exercise, or delay in exercising, any
 right, remedy, power or privilege arising from this Agreement shall operate or be construed as a
 waiver thereof, nor shall any single or partial exercise of any right, remedy, power or privilege
 hereunder preclude any other or further exercise thereof or the exercise of any other right,
 remedy, power or privilege. For the avoidance of doubt, nothing contained in this Section 15.10
 shall diminish any of the explicit and implicit waivers described in this Agreement, including in
 Section 4.07(f), Section 9.01(d), Section 10.03(a), Section 11.02, Section 14.02(a), Section
 14.03(d), and Section 15.13 hereof.

         Section 15.11 Governing Law. All issues and questions concerning the application,
 construction, validity, interpretation and enforcement of this Agreement shall be governed by
 and construed in accordance with the internal laws of the State of Delaware, without giving
 effect to any choice or conflict of law provision or rule (whether of the State of Delaware or any
 other jurisdiction) that would cause the application of laws of any jurisdiction other than those of
 the State of Delaware.

         Section 15.12 Submission to Jurisdiction. The parties hereby agree that any suit, action
 or proceeding seeking to enforce any provision of, or based on any matter arising out of or in
 connection with, this Agreement or the transactions contemplated hereby, whether in contract,
 tort or otherwise, shall be brought in the United States District Court for the District of Delaware
 or in the Court of Chancery of the State of Delaware (or, if such court lacks subject matter
 jurisdiction, in the Superior Court of the State of Delaware), so long as one of such courts shall
 have subject-matter jurisdiction over such suit, action or proceeding, and that any case of action
 arising out of this Agreement shall be deemed to have arisen from a transaction of business in the
 State of Delaware. Each of the parties hereby irrevocably consents to the jurisdiction of such
 courts (and of the appropriate appellate courts therefrom) in any such suit, action or proceeding
 and irrevocably waives, to the fullest extent permitted by law, any objection that it may now or
 hereafter have to the laying of the venue of any such suit, action or proceeding in any such court
 or that any such suit, action or proceeding which is brought in any such court has been brought in
 an inconvenient form. Service of process, summons, notice or other document by registered mail
 to the address set forth in Section 15.03 shall be effective service of process for any suit, action
 or other proceeding brought in any such court.

         Section 15.13 Waiver of Jury Trial. Each party hereto hereby acknowledges and agrees
 that any controversy which may arise under this Agreement is likely to involve complicated and
 difficult issues and, therefore, each such party irrevocably and unconditionally waives any right
 it may have to a trial by jury in respect of any legal action arising out of or relating to this
 Agreement or the transactions contemplated hereby.

         Section 15.14 Equitable Remedies. Each party hereto acknowledges that a breach or
 threatened breach by such party of any of its obligations under this Agreement would give rise to
 irreparable harm to the other parties, for which monetary damages would not be an adequate
 remedy, and hereby agrees that in the event of a breach or a threatened breach by such party of
 any such obligations, each of the other parties hereto shall, in addition to any and all other rights
 and remedies that may be available to them in respect of such breach, be entitled to equitable


                                                  50
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 84 of 90




 relief, including a temporary restraining order, an injunction, specific performance and any other
 relief that may be available from a court of competent jurisdiction (without any requirement to
 post bond).

        Section 15.15 Remedies Cumulative. The rights and remedies under this Agreement are
 cumulative and are in addition to and not in substitution for any other rights and remedies
 available at law or in equity or otherwise, except to the extent expressly provided in Section
 14.02 to the contrary.

         Section 15.16 Counterparts. This Agreement may be executed in counterparts, each of
 which shall be deemed an original, but all of which together shall be deemed to be one and the
 same agreement. A signed copy of this Agreement delivered by facsimile, e-mail or other means
 of Electronic Transmission shall be deemed to have the same legal effect as delivery of an
 original signed copy of this Agreement.

          Section 15.17 Initial Public Offering.

         (a)    Initial Public Offering. If at any time the Managing Member desires to cause (i)
 a Transfer of all or a substantial portion of (x) the assets of the Company or (y) the Units to a
 newly organized corporation or other business entity (an “IPO Entity”), (ii) a merger or
 consolidation of the Company into or with a IPO Entity as provided under § 18-209 of the
 Delaware Act or otherwise, or (iii) another restructuring of all or substantially all the assets or
 Units of the Company into an IPO Entity, including by way of the conversion of the Company
 into a Delaware corporation as provided under § 18-216 of the Delaware Act (any such
 corporation also herein referred to as an “IPO Entity”), in any such case in anticipation of or
 otherwise in connection with an Initial Public Offering of securities of an IPO Entity or its
 Affiliate (an “Initial Public Offering”), each Member shall take such steps to effect such
 Transfer, merger, consolidation, conversion or other restructuring as may be reasonably
 requested by the Managing Member, including, without limitation, executing and delivering all
 agreements, instruments and documents as may be reasonably required and Transferring or
 tendering such Member’s Units to an IPO Entity in exchange or consideration for shares of
 capital stock or other equity interests of the IPO Entity, determined in accordance with the
 valuation procedures set forth in Section 15.17(b).

         (b)     Fair Market Value. In connection with a transaction described in Section
 15.17(a), the Managing Member shall, in good faith but subject to the following sentence,
 determine the Fair Market Value of the assets and/or Units Transferred to, merged with or
 converted into shares of the IPO Entity, the aggregate Fair Market Value of the IPO Entity and
 the number of shares of capital stock or other equity interests to be issued to each Member in
 exchange or consideration therefor. In determining Fair Market Value, (i) the offering price of
 the Initial Public Offering shall be used by the Managing Member to determine the Fair Market
 Value of the capital stock or other equity interests of the IPO Entity and (ii) the Distributions that
 the Members would have received with respect to their Units, including Incentive Units, if the
 Company were dissolved, its affairs wound up and Distributions made to the Members in
 accordance with Section 13.03(c) shall determine the Fair Market Value of the Units. In
 addition, any Units (including Incentive Units) to be converted into or redeemed or exchanged
 for shares of the IPO Entity shall receive shares with substantially equivalent economic,


                                                   51
DB1/ 82337237.6
       Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 85 of 90




 governance, priority and other rights and privileges as in effect immediately prior to such
 transaction (disregarding the tax treatment of such transaction).

          (c)    Appointment of Proxy. Each Member hereby makes, constitutes and appoints
 the Company, with full power of substitution and resubstitution, its true and lawful attorney, for
 it and in its name, place and stead and for its use and benefit, to act as its proxy in respect of any
 vote or approval of Members required to give effect to this Section 15.17, including any vote or
 approval required under § 18-209 or § 18-216 of the Delaware Act. The proxy granted pursuant
 to this Section 15.17(c) is a special proxy coupled with an interest and is irrevocable.

          (d)     Lock-up Agreement. Each Member hereby agrees that in connection with an
 Initial Public Offering, and upon the request of the managing underwriter in such offering, such
 Member shall not, without the prior written consent of such managing underwriter, during the
 period commencing three days prior to the effective date of such registration and until the date
 specified by such managing underwriter (such period not to exceed 180 days in the case of an
 Initial Public Offering or 90 days in the case of any registration other than an Initial Public
 Offering), (i) offer, pledge, sell, contract to sell, grant any option or contract to purchase,
 purchase any option or contract to sell, hedge the beneficial ownership of or otherwise dispose
 of, directly or indirectly, any Units or Unit Equivalents (including any equity securities of the
 IPO Entity) (whether such Units or Unit Equivalents or any such securities are then owned by the
 Member or are thereafter acquired), or (ii) enter into any swap or other arrangement that transfers
 to another, in whole or in part, any of the economic consequences of ownership of such
 securities, whether any such transaction described in clause (i) or (ii) above is to be settled by
 delivery of Units or Unit Equivalents (including equity securities of the IPO Entity) or such other
 securities, in cash or otherwise. The foregoing provisions of this Section 15.17(d) shall not apply
 to sales of securities to be included in such Initial Public Offering or other offering if otherwise
 permitted. Each Member agrees to execute and deliver such other agreements as may be
 reasonably requested by the Company or the managing underwriter which are consistent with the
 foregoing or which are necessary to give further effect thereto.

                                 [SIGNATURE PAGE FOLLOWS]




                                                  52
DB1/ 82337237.6
 Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 86 of 90




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as
of the date first written above by their respective officers thereunto duly authorized.

                                       The Company:


                                       J.S. HELD MANAGEMENT LLC


                                      By: J.S. Held Holdings IV-A LLC
                                       Its: Managing Member


                                       By: Lovell Minnick Equity Advisors IV LP
                                       Its: Managing Member


                                       By: Fund IV UGP LLC
                                       Its: General Partner


                                       By: Lovell Minnick Partners LLC
                                       Its: Managing Member




                                      By
                                       Name: Jennings JrNewcom
                                       Title: Managing Director




                  [Signature Page to Limited Liability Company Agreement]
Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 87 of 90




                                 Managing Member:


                                 J.S. HELD HOLDINGS IV-A LLC


                                 By: Lovell Minnick Equity Advisors IV LP
                                 Its: Managing Member


                                 By: Fund IV UGP LLC
                                 Its: General Partner


                                 By: Lovell Minnick Partners LLC
                                 Its: Managing Member




                                 By
                                 Name/' Jennings^!. 'Ncwcom
                                 Title: Managing Director




             [Signature Page to Limited Liability Company Agreement]
Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 88 of 90




                             EXHIBIT A

                  FORM OF JOINDER AGREEMENT
    Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 89 of 90




                                      JOINDER AGREEMENT

        Reference is hereby made to the Limited Liability Company Agreement, dated [DATE],
as amended from time to time (the “LLC Agreement”), among [EXISTING MEMBERS] and
J.S. Held Management LLC, a company organized under the laws of Delaware (the
“Company”). Pursuant to and in accordance with Section 4.01(b) of the LLC Agreement, the
undersigned hereby acknowledges that it has received and reviewed a complete copy of the LLC
Agreement and agrees that upon execution of this Joinder, such Person shall become a party to
the LLC Agreement and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the LLC Agreement as though an original party thereto and shall be deemed, and is
hereby admitted as, a Member for all purposes thereof and entitled to all the rights incidental
thereto [, and shall hold the status of [MEMBERSHIP CLASS]].

        Capitalized terms used herein without definition shall have the meanings ascribed thereto
in the LLC Agreement.




                              [SIGNATURE PAGE FOLLOWS]
    Case 2:20-cv-03231-ILRL-DPC Document 1-1 Filed 11/25/20 Page 90 of 90




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of [DATE].



                                        [NEW MEMBER]



                                        By_____________________



                                        Name:

                                        Title:
